Exhibit 10.1
 
 
CREDIT AGREEMENT
Dated as of January 25, 2011
by and among
EXIDE TECHNOLOGIES
and the certain Subsidiaries thereof,
as US Borrowers,
EXIDE GLOBAL HOLDING NETHERLANDS C.V.,
as Foreign Borrower,
THE LENDERS THAT ARE SIGNATORIES HERETO,
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent
 
DEUTSCHE BANK AG NEW YORK BRANCH,
SUNTRUST BANK
and
BARCLAYS CAPITAL,
as Syndication Agents
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agent
 
WELLS FARGO CAPITAL FINANCE, LLC,
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners
 
WELLS FARGO CAPITAL FINANCE, LLC,
AS SOLE LEAD ARRANGER
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. DEFINITIONS AND CONSTRUCTION
    1  
1.1 Definitions
    1  
1.2 Accounting Terms
    1  
1.3 Code
    2  
1.4 Construction
    2  
1.5 Schedules and Exhibits
    3  
1.6 Exchange Rates; Currency Equivalents; Applicable Currency
    3  
2. LOANS AND TERMS OF PAYMENT
    3  
2.1 Revolver Advances
    3  
2.2 [Reserved]
    5  
2.3 Borrowing Procedures and Settlements
    5  
2.4 Payments; Reductions of Revolver Commitments; Prepayments
    12  
2.5 Overadvances
    19  
2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    20  
2.7 Crediting Payments
    21  
2.8 Designated Account
    22  
2.9 Maintenance of Loan Accounts; Statements of Obligations
    22  
2.10 Fees
    22  
2.11 Letters of Credit
    22  
2.12 LIBOR Option
    27  
2.13 Capital Requirements; Exchange Indemnification; Regulatory Limitation
    30  
2.14 Liability Among Loan Parties
    32  
2.15 Collection of Accounts; Cash Dominion
    34  
2.16 Circumstances Affecting Euro Availability
    37  
2.17 Increase Option
    37  
3. CONDITIONS; TERM OF AGREEMENT
    38  
3.1 Conditions Precedent to the Initial Extension of Credit
    38  
3.2 Conditions Precedent to all Extensions of Credit
    39  
3.3 Maturity
    39  
3.4 Effect of Maturity
    39  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.5 Early Termination by Borrowers
    40  
3.6 Conditions Subsequent
    40  
4. REPRESENTATIONS AND WARRANTIES
    40  
4.1 Due Organization and Qualification; Subsidiaries
    40  
4.2 Due Authorization; No Conflict
    41  
4.3 Governmental Consents
    41  
4.4 Binding Obligations; Perfected Liens
    42  
4.5 Title to Assets; No Encumbrances
    42  
4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims
    42  
4.7 Litigation
    43  
4.8 Compliance with Laws
    43  
4.9 No Material Adverse Change
    43  
4.10 Fraudulent Transfer
    43  
4.11 Employee Benefits
    43  
4.12 Environmental Condition
    45  
4.13 Intellectual Property
    45  
4.14 Leases
    46  
4.15 Deposit Accounts and Securities Accounts
    46  
4.16 Complete Disclosure
    46  
4.17 Material Contracts
    46  
4.18 Patriot Act
    47  
4.19 Indebtedness
    47  
4.20 Payment of Taxes
    47  
4.21 Margin Stock
    48  
4.22 Governmental Regulation
    48  
4.23 OFAC
    48  
4.24 Employee and Labor Matters
    48  
4.25 Eligible Accounts
    49  
4.26 Eligible Inventory
    49  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
4.27 Locations of Inventory and Equipment
    49  
4.28 Inventory Records
    49  
4.29 Trust
    49  
5. AFFIRMATIVE COVENANTS
    49  
5.1 Financial Statements, Reports, Certificates
    49  
5.2 Collateral Reporting
    50  
5.3 Existence
    50  
5.4 Maintenance of Properties
    50  
5.5 Taxes
    50  
5.6 Insurance
    51  
5.7 Inspections; Audits
    51  
5.8 Compliance with Laws
    52  
5.9 ERISA
    52  
5.10 Environmental
    54  
5.11 Disclosure Updates
    55  
5.12 Formation of Subsidiaries; Additional Real Property
    55  
5.13 Further Assurances
    56  
5.14 Lender Meetings
    57  
5.15 Material Contracts
    57  
5.16 Location of Inventory and Equipment
    57  
5.17 Foreign Borrower Holding Company
    57  
5.18 Unrestricted Subsidiaries
    58  
6. NEGATIVE COVENANTS
    58  
6.1 Indebtedness
    58  
6.2 Liens
    58  
6.3 Restrictions on Fundamental Changes
    58  
6.4 Disposal of Assets
    60  
6.5 Change Name
    60  
6.6 Nature of Business
    60  
6.7 Debt Payments and Amendments
    60  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.8 Change of Control
    61  
6.9 Restricted Payments
    61  
6.10 Accounting Methods
    62  
6.11 Investments; Controlled Investments
    62  
6.12 Transactions with Affiliates
    62  
6.13 Use of Proceeds
    63  
6.14 Limitation on Issuance of Preferred Stock
    63  
6.15 Restrictions Affecting Subsidiaries
    63  
7. FINANCIAL COVENANT
    63  
8. EVENTS OF DEFAULT
    64  
9. RIGHTS AND REMEDIES
    68  
9.1 Rights and Remedies
    68  
9.2 Remedies Cumulative
    68  
10. WAIVERS; INDEMNIFICATION
    68  
10.1 Demand; Protest; etc.
    68  
10.2 The Lender Group’s Liability for Collateral
    69  
10.3 Indemnification
    69  
11. NOTICES
    70  
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
    71  
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
    72  
13.1 Assignments and Participations
    72  
13.2 Successors
    76  
14. AMENDMENTS; WAIVERS
    76  
14.1 Amendments and Waivers
    76  
14.2 Replacement of Certain Lenders
    78  
14.3 No Waivers; Cumulative Remedies
    79  
15. AGENT; THE LENDER GROUP
    79  
15.1 Appointment and Authorization of Agent
    79  
15.2 Delegation of Duties
    81  
15.3 Liability of Agent
    81  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
15.4 Reliance by Agent
    82  
15.5 Notice of Default or Event of Default
    82  
15.6 Credit Decision
    82  
15.7 Costs and Expenses; Indemnification
    83  
15.8 Agent in Individual Capacity
    84  
15.9 Successor Agent
    84  
15.10 Lender in Individual Capacity
    85  
15.11 Collateral Matters
    85  
15.12 Restrictions on Actions by Lenders; Sharing of Payments
    86  
15.13 Agency for Perfection
    87  
15.14 Payments by Agent to Lenders
    87  
15.15 Concerning the Collateral and Related Loan Documents
    87  
15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
    87  
15.17 Several Obligations; No Liability
    89  
15.18 Intercreditor Agreement
    89  
16. WITHHOLDING TAXES
    89  
17. GENERAL PROVISIONS
    93  
17.1 Effectiveness
    93  
17.2 Section Headings
    93  
17.3 Interpretation
    93  
17.4 Severability of Provisions
    93  
17.5 Bank Product Providers
    93  
17.6 Debtor-Creditor Relationship
    94  
17.7 Counterparts; Electronic Execution
    94  
17.8 Revival and Reinstatement of Obligations
    94  
17.9 Confidentiality
    94  
17.10 Lender Group Expenses
    96  
17.11 Survival
    96  
17.12 Patriot Act
    96  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
17.13 Canadian Anti-Money Laundering & Anti-Terrorism Compliance
    96  
17.14 Integration
    97  
17.15 The Company as Agent for Borrowers
    97  
17.16 Judgment Currency
    97  
17.17 Conflicts with other Loan Documents
    98  
17.18 Special Provisions Regarding Pledges of Stock and Promissory Notes in
Non-Qualified Jurisdictions
    98  

vi



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Base Certificate
Exhibit B-2
  Form of Bank Product Provider Letter Agreement
Exhibit C-1
  Form of Compliance Certificate
Exhibit L-1
  Form of LIBOR Notice
Exhibit J-1
  Form of US Joinder Agreement
Exhibit J-2
  Form of Foreign Joinder Agreement
Exhibit S-1
  Form of Solvency Certificate
 
   
Schedule A-1
  Agent’s Applicable Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Revolver Commitments
Schedule D-1
  Designated Accounts
Schedule E-1
  Eligible Inventory Locations
Schedule E-2
  Existing Letters of Credit
Schedule E-3
  Historical EBITDA
Schedule P-1
  Permitted Investments
Schedule P-2
  Permitted Liens
Schedule R-1
  Real Property Collateral
Schedule 1.1
  Definitions
Schedule 1.1A
  Mandatory Cost Formulae
Schedule 3.1
  Conditions Precedent
Schedule 3.1A
  Foreign Security Documents
Schedule 3.6
  Conditions Subsequent
Schedule 4.1(b)
  Capitalization of Borrowers
Schedule 4.1(c)
  Capitalization of Borrowers’ Subsidiaries
Schedule 4.6(a)
  States of Organization
Schedule 4.6(b)
  Chief Executive Offices
Schedule 4.6(c)
  Organizational Identification Numbers
Schedule 4.6(d)
  Commercial Tort Claims
Schedule 4.7
  Litigation
Schedule 4.11
  ERISA
Schedule 4.12
  Environmental Matters
Schedule 4.13
  Intellectual Property
Schedule 4.15
  Deposit Accounts and Securities Accounts
Schedule 4.17
  Material Contracts
Schedule 4.19
  Permitted Indebtedness
Schedule 4.20
  Taxes
Schedule 4.27
  Locations of Inventory and Equipment
Schedule 5.1
  Financial Statements, Reports, Certificates
Schedule 5.2
  Collateral Reporting

vii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
January 25, 2011, by and among Lenders identified on the signature pages hereof
(each of such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, “Agent”), EXIDE TECHNOLOGIES, a Delaware
corporation (the “Company”), certain Restricted Subsidiaries of the Company (the
“US Subsidiary Borrowers” and, together with the Company, the “US Borrowers”)
and EXIDE GLOBAL HOLDING NETHERLANDS C.V., a limited partnership organized under
the laws of the Netherlands (the “Foreign Borrower” and, together with the US
Borrowers, the “Borrowers”).
          The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that (i) if any
Borrower notifies Agent that such Borrower requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies any Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and such Borrower agree that they will negotiate
in good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of Lenders and such Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, the provisions
in this Agreement shall be calculated as if no such Accounting Change had
occurred, (ii) to the extent expressly required pursuant to the provisions of
this Agreement, certain calculations shall be made on a pro forma basis, and
(iii) for purposes of determining compliance with any incurrence or expenditure
tests set forth in Sections 5, 6 and 7, any amounts so incurred or expended (to
the extent incurred or expended in a currency other than Dollars) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by Agent or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to Agent) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly

 



--------------------------------------------------------------------------------



 



available service for displaying exchange rates as may be reasonably selected by
Agent or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to Agent) as in effect on the date of any new incurrence
or expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time). Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid. Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns. Any requirement of a

2



--------------------------------------------------------------------------------



 



writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
     1.6 Exchange Rates; Currency Equivalents; Applicable Currency.
          (a) For purposes of this Agreement and the other Loan Documents,
references to the applicable outstanding amount of Advances, Swing Loans,
Letters of Credit, Revolver Usage or Letter of Credit Usage shall be deemed to
refer to the Dollar Equivalent thereof.
          (b) For purposes of this Agreement and the other Loan Documents, the
Dollar Equivalent of any Advances, Letters of Credit, other Obligations and
other references to amounts denominated in Euros or the lawful currency of any
jurisdiction of a Foreign Loan Party or a Pledgor shall be determined in
accordance with the terms of this Agreement in respect of the most recent
Revaluation Date. Such Dollar Equivalent shall become effective as of such
Revaluation Date for such Advances, Letters of Credit and other Obligations and
shall be the Dollar Equivalent employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur for such
Advances, Letters of Credit and other Obligations. Except as otherwise expressly
provided herein, the applicable amount of any currency for purposes of the Loan
Documents (including for purposes of financial statements and all calculations
in connection with financial covenants and the Borrowing Base) shall be the
Dollar Equivalent thereof.
          (c) Wherever in this Agreement and the other Loan Documents in
connection with a borrowing, conversion, continuation or prepayment of an
Advance or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Advance or Letter of Credit is denominated in Euros, such amount shall
be the relevant Euro Equivalent of such Dollar amount (rounded to the nearest
Euro, with 0.5 of a unit being rounded upward), as reasonably determined by
Agent, Swing Lender, or the Issuing Lender, as the case may be.
          (d) For purposes of this Agreement and the other Loan Documents, all
repayments, prepayments or reimbursements with respect to Advances, Letters of
Credit and other Obligations shall be made in the currency applicable to such
Advance, Letter of Credit or other Obligation except as otherwise provided
herein.
2. LOANS AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement:
               (i) each Lender agrees (severally, not jointly or jointly and
severally) to make revolving loans (“Advances”) denominated in Dollars or Euros
in an aggregate amount (after giving effect to such Advance) at any one time
outstanding not to exceed the lesser of:

3



--------------------------------------------------------------------------------



 



                    (A) such Lender’s Revolver Commitment, and
                    (B) such Lender’s Pro Rata Share of an amount equal to
(1) the lesser of (x) the Maximum Revolver Amount and (y) the Borrowing Base at
such time minus (2) the sum of (x) the Letter of Credit Usage at such time, plus
(y) the principal amount of Swing Loans outstanding at such time; and
               (ii) after giving effect to the making of any Advance:
                    (A) the US Revolver Usage shall not exceed (1) the US
Borrowing Base minus (2) the Foreign Borrowing Base Usage; and
                    (B) the Revolver Usage shall not exceed the lesser of
(1) the Maximum Revolver Amount and (2) the Borrowing Base at such time.
For purposes of this Section 2.1(a), the relevant Borrowing Bases will be based
upon the Borrowing Base Certificate most recently delivered in accordance with
the terms of this Agreement.
          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
          (c) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base in such amounts, and with respect to such matters, as Agent in
its Permitted Discretion shall deem necessary or appropriate, including, without
duplication, (i) reserves in an amount equal to the Bank Product Reserve Amount,
(ii) subject to the proviso in clause (d) of the definition of “Eligible
Inventory”, Rent Reserves, and (iii) reserves with respect to (A) sums that the
Company is or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets (other than Real Property), rents or
other amounts payable under such leases) and has failed to pay when due,
(B) amounts owing by the Company or its Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien which is a permitted purchase money Lien or the interest of a
lessor under a Capital Lease), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral; provided that the Agent may not implement reserves with respect
to matters which would be duplicative with ineligible Accounts or Inventory;
provided further that with respect to any leased or warehouse location of a Loan
Party with respect to which a Collateral Access Agreement has not been obtained,
Agent may impose a reserve under either clauses (ii) or (iii)(B) above, but not
both, with respect to such location and any Collateral thereon, and (C) Priority
Payables.

4



--------------------------------------------------------------------------------



 



     2.2 [Reserved].
     2.3 Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person of the Applicable Borrowers delivered to Agent.
Such notice must be received by Agent (1) in the case of Borrowings of Base Rate
Loans by a US Borrower, no later than 12:00 noon (New York time) on the Business
Day that is the requested Funding Date, (2) in the case of Borrowings of Base
Rate Loans by the Foreign Borrower, no later than 12:00 noon (New York time) at
least 1 Business Day prior to the requested Funding Date, (3) in the case of
Borrowings of LIBOR Loans denominated in Dollars, no later than 12:00 noon (New
York time) at least 3 Business Days prior to the requested Funding Date or
(4) in the case of Borrowings of LIBOR Loans denominated in Euros, no later than
12:00 noon (New York time) at least 3 Business Days prior to the requested
Funding Date, specifying (i) the amount of such Borrowing, (ii) the requested
Funding Date, which shall be a Business Day, (iii) the Applicable Borrowers,
(iv) if such Borrowing is to be denominated in Dollars, whether such Borrowing
shall be a LIBOR Rate Loan or a Base Rate Loan, (v) if such Borrowing is a LIBOR
Rate Loan, the duration of the Interest Period applicable thereto, and
(vi) whether such Borrowing is to be made in Dollars or Euros. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, each Borrower agrees that any such
telephonic notice will be confirmed in writing within 24 hours of the giving of
such telephonic notice, but the failure to provide such written confirmation
shall not affect the validity of the request. The Borrowing of any LIBOR Rate
Loan shall be subject to the provisions of Section 2.12.
          (b) Making of Swing Loans. In addition to Section 2.3(a), a Borrower
may request a Swing Loan in Euros upon written request by an Authorized Person
of such Borrower, by no later than 12:00 noon (New York time) at least 1
Business Day prior to the requested Funding Date and, in the case of a request
for an Advance for a Borrowing of Base Rate Loans made pursuant to
Section 2.3(a) above, the applicable Borrower shall be deemed to have made a
request for a Swing Loan in Dollars and so long as in either case (i) the
aggregate amount of Swing Loans made since the last Settlement Date, minus the
amount of Collections or payments applied to Swing Loans since the last
Settlement Date, plus the amount of the Swing Loan requested or deemed requested
does not exceed $25,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as “Swing Loans”) available to (A) the applicable US Borrower, in
the case of US Swing Loans and (B) the Foreign Borrower, in the case of the
Foreign Swing Loans, on the Funding Date applicable thereto by transferring
immediately available funds to the applicable Designated Account. Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of
Lenders is a Defaulting Lender. Each Swing Loan shall be deemed to be (1) a US
Advance, in the case of US Swing Loans or (2) a Foreign Advance, in the case of
Foreign Swing Loans, and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d), Swing Lender shall not make and
shall not be obligated to make

5



--------------------------------------------------------------------------------



 



any Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Excess Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the applicable Floating Rate. Immediately upon the making of a
Swing Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Lender a risk participation
in such Swing Loan in an amount equal to such Lender’s Pro Rata share of the
amount of such Swing Loan.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify Lenders, not later than 1:00 p.m. (New York
time) on the date Agent receives notice of such Borrowing, by facsimile,
telephone, or other similar form of transmission, of the requested Borrowing.
Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds in the
applicable currency, to Agent’s Applicable Account, not later than (A) with
respect to Borrowings denominated in Dollars, 2:00 p.m. (New York time) and
(B) with respect to Borrowings denominated in Euros, 2:00 p.m. (London time), in
each case, on the Funding Date applicable thereto. After Agent’s receipt of the
proceeds of such Advances, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the applicable Designated
Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Excess
Availability on such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to (A) with
respect to Borrowings denominated in Dollars, 2:00 p.m. (New York time) and
(B) with respect to Borrowings denominated in Euros, 10:00 a.m. (London time),
in each case, on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of the
Applicable Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to the Applicable Borrowers on such date a corresponding amount. If
any Lender shall not have made its full amount available to Agent in immediately
available funds and if Agent in such circumstances has made available to the
Applicable Borrowers such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period. A notice
submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If such amount is
so made available, such payment to Agent shall constitute such Lender’s

6



--------------------------------------------------------------------------------



 



Advance on the date of Borrowing for all purposes of this Agreement. If such
amount is not made available to Agent on the Business Day following the Funding
Date, Agent will notify the Applicable Borrowers of such failure to fund and,
upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing.
          (d) Protective Advances and Optional Overadvances.
               (i) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 2.3(d)(iv), Agent hereby is
authorized by Borrowers and Lenders, from time to time in Agent’s sole
discretion, (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, to make Advances
to, or for the benefit of, Borrowers on behalf of Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”), so long as after giving effect to such Protective
Advances, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) does
not exceed the Maximum Revolver Amount. The Required Lenders may at any time by
written notice to the Administrative Agent (x) revoke Agent’s authority to make
further Protective Advances pursuant to this Section 2.4(d)(i) at any time when
a Protective Overadvance exists and (y) instruct Agent to demand repayment of
outstanding Protective Advances from the Loan Parties. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.
               (ii) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 2.3(d)(iv), Lenders hereby
authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than 10% of the lesser of (1) the Maximum
Revolver Amount and (2) the Borrowing Base, and (B) after giving effect to such
Advances, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) does
not exceed the Maximum Revolver Amount. The Required Lenders may at any time by
written notice to the Administrative Agent (x) revoke Agent’s authority to make
further Advances pursuant to this Section 2.4(d)(ii) at any time when an
Overadvance exists and (y) instruct Agent to demand repayment of outstanding
Advances from the Loan Parties to the extent necessary to cause an Overadvance
to cease to exist. Absent such revocation, Agent’s determination that funding of
an Advance is appropriate shall be conclusive. In the event Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Agent shall notify Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice

7



--------------------------------------------------------------------------------



 



would result in imminent harm to the Collateral or its value, in which case
Agent may make such Overadvances and provide notice as promptly as practicable
thereafter), and Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrowers intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrowers to an amount permitted
by the preceding sentence. In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. In any event: (x) if any
unintentional Overadvance remains outstanding for more than 30 days, unless
otherwise agreed to by the Required Lenders, Borrowers shall immediately repay
Advances in an amount sufficient to eliminate all such unintentional
Overadvances, and (y) after the date all such Overadvances have been eliminated,
there must be at least five consecutive days before intentional Overadvances are
made. The foregoing provisions are meant for the benefit of Lenders and Agent
and are not meant for the benefit of Borrowers, which shall continue to be bound
by the provisions of Section 2.5. Each Lender with a Revolver Commitment shall
be obligated to settle with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans. The ability of Agent to make Protective Advances is separate
and distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on Agent’s ability to make
Protective Advances do not apply to Overadvances and the limitations on Agent’s
ability to make Overadvances do not apply to Protective Advances. The provisions
of this Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and
Lenders and are not intended to benefit Borrowers in any way.
               (iv) Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary: (A) no Overadvance or Protective Advance
may be made by Agent if such Advance would cause the aggregate principal amount
of Overadvances and Protective Advances outstanding to exceed an amount equal to
10% of the lesser of (1) the Maximum Revolver Amount and (2) the Borrowing Base
and (B) after giving effect to all Overadvances and Protective Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) shall not exceed the
Maximum Revolver Amount.
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other

8



--------------------------------------------------------------------------------



 



Lenders agree (which agreement shall not be for the benefit of Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among Lenders as to the Advances, the Swing Loans, and the
Protective Advances shall take place on a periodic basis in accordance with the
following provisions:
               (i) Agent shall request settlement (“Settlement”) with Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to the Company’s or its Subsidiaries’ Collections or payments received,
as to each by notifying Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 3:00 p.m. (New York
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”);
provided that for purposes of settling any Swing Loan or Protective Advance by
the Foreign Borrower, the Agent shall give the Lenders at least three Business
Days prior notice. Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (x) if the amount of
the Advances (including Swing Loans and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than (A) with respect to amounts denominated
in Dollars, 2:00 p.m. (New York time) and (B) with respect to amounts
denominated in Euros, 2:00 p.m. (London time), in each case, on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(y) if the amount of the Advances (including Swing Loans and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, such Lender shall no later than (A) with respect to amounts denominated in
Dollars, 2:00 p.m. (New York time) and (B) with respect to amounts denominated
in Euros, 2:00 p.m. (London time), in each case, on the Settlement Date transfer
in immediately available funds to Agent’s Applicable Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances). Such amounts made available to Agent under clause (y) of
the immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually

9



--------------------------------------------------------------------------------



 



received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to Lenders hereunder, and proceeds of
Collateral.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
the Company or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of Lenders, and Agent shall pay
to Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances, and each Lender (subject to
the effect of agreements between Agent and individual Lenders) with respect to
the Advances other than Swing Loans and Protective Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or Lenders, as
applicable.
               (iv) Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).
          (f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Advances, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
          (g) Defaulting Lenders. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by any Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to the Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
repaid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Revolver Commitments (but, in each case, only
to the extent that such Defaulting Lender’s portion of an Advance (or other
funding obligation) was funded by such other non-Defaulting Lender), (D) to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made

10



--------------------------------------------------------------------------------



 



available to be re-advanced to or for the benefit of Borrowers as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which the Revolver
Commitment is cancelled or terminated and all other Obligations have been paid
in full, to such Defaulting Lender in accordance with tier (P) of Section
2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Revolver Commitment shall be deemed to be zero ;
provided, however, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (x) the date on which the non-Defaulting Lenders, Agent,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (y) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent
or any Borrower, provides adequate assurance to Agent of its ability to perform
its future obligations hereunder. The operation of this Section 2.3(g) shall not
be construed to increase or otherwise affect the Revolver Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by Borrowers of their duties and obligations hereunder to Agent
or to Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Revolver Commitment of such Defaulting Lender,
such substitute Lender to be reasonably acceptable to Agent. In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of the Letters of Credit);
provided, however, that any such assumption of the Revolver Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or any Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.
          (h) Independent Obligations. All Advances (other than Swing Loans and
Protective Advances) shall be made by Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any

11



--------------------------------------------------------------------------------



 



other Lender to perform its obligations hereunder, and (ii) no failure by any
Lender to perform its obligations hereunder shall excuse any other Lender from
its obligations hereunder.
     2.4 Payments; Reductions of Revolver Commitments; Prepayments.
          (a) Payments by Borrowers.
               (i) Except as otherwise expressly provided herein, all payments
by any Borrower shall be made to Agent’s Applicable Account for the account of
the Lender Group and shall be made in immediately available funds in the
applicable currency, no later than (A) with respect to amounts denominated in
Dollars, 2:00 p.m. (New York time) and (B) with respect to amounts denominated
in Euros, 3:00 p.m. (London time), in each case, on the date specified herein.
Any payment received by Agent later than (A) with respect to amounts denominated
in Dollars, 2:00 p.m. (New York time) and (B) with respect to amounts
denominated in Euros, 3:00 p.m. (London time), in each case, shall be deemed to
have been received on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day. Without limiting
the generality of the foregoing, Agent may require that any payments due under
this Agreement be made in the United States. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in Euros, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the Euro
payment amount.
               (ii) Unless Agent receives notice from Borrowers prior to the
date on which any payment is due to Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
               (iii) All repayments, prepayments or reimbursements with respect
to US Advances, US Letters of Credit and other US Obligations shall be made to
Agent’s Applicable Account for US Obligations and all repayments, prepayments or
reimbursements with respect to Foreign Advances, Foreign Letters of Credit and
other Foreign Obligations shall be made to Agent’s Applicable Account for
Foreign Obligations.
          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among Lenders (according to the unpaid principal balance of
the Obligations to which such payments relate held by each

12



--------------------------------------------------------------------------------



 



Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
the Issuing Lender) shall be apportioned ratably among Lenders having a Pro Rata
Share of the type of Revolver Commitment or Obligation to which a particular fee
or expense relates. All payments to be made hereunder by Borrowers shall be
remitted to Agent and all (subject to Section 2.4(b)(iv), Section 2.4(d)(ii),
and Section 2.4(e)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrowers (to be wired to the applicable Designated Account) or such other
Person entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent by the US Loan Parties and all proceeds
of US Collateral received by Agent shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent from the US Loan
Parties under the Loan Documents, until paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
from the US Loan Parties under the Loan Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances related to the US Collateral or the US Loan Parties until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
related to the US Collateral or the US Loan Parties until paid in full,
                    (E) fifth, ratably, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of
Lenders from the US Loan Parties under the Loan Documents, until paid in full,
                    (F) sixth, ratably, to pay any fees or premiums then due to
any of Lenders from the US Loan Parties under the Loan Documents until paid in
full,
                    (G) seventh, to pay interest accrued in respect of the US
Swing Loans until paid in full,
                    (H) eighth, to pay the principal of all US Swing Loans until
paid in full,
                    (I) ninth, ratably, to pay interest accrued in respect of
the US Advances (other than Protective Advances),
                    (J) tenth, ratably (1) to pay the principal of all US
Advances until paid in full, (2) to Agent, to Cash Collateralize any US Letters
of Credit (to the extent permitted by applicable law, such cash collateral shall
be applied to the reimbursement of any such Letter of Credit Disbursement as and
when such disbursement occurs and, if a US Letter of Credit expires undrawn, the
cash collateral held by Agent in respect of such US Letter of Credit

13



--------------------------------------------------------------------------------



 



shall, to the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (3) ratably, to the
Hedge Providers based upon amounts certified to Agent to be due and payable to
such Hedge Provider on account of Noticed Bank Product Obligations constituting
US Hedge Obligations in an amount up to the Bank Product Reserve Amount with
respect thereto,
                    (K) eleventh, to pay any Foreign Obligations (other than
Foreign Bank Product Obligations) remaining outstanding after the application of
the proceeds of all Foreign Collateral pursuant to Section 2.4(b)(iii), to be
applied in accordance with Section 2.4(b)(iii),
                    (L) twelfth, ratably, to the Bank Product Providers based
upon amounts certified to Agent to be due and payable to such Bank Product
Provider on account of Noticed Bank Product Obligations constituting US Bank
Product Obligations (other than US Hedge Obligations provided for in clause
(J) above),
                    (M) thirteenth, ratably, to the Bank Product Providers on
account of any other US Bank Product Obligations,
                    (N) fourteenth, to pay any other US Obligations other than
Obligations owed to Defaulting Lenders,
                    (O) fifteenth, to pay any Foreign Bank Product Obligations
remaining outstanding after the application of the proceeds of all Foreign
Collateral pursuant to Section 2.4(b)(iii), to be applied in accordance with
Section 2.4(b)(iii),
                    (P) sixteenth, ratably to pay any US Obligations owed to
Defaulting Lenders, and
                    (Q) seventeenth, to US Borrowers (to be wired to the
applicable Designated Account) or such other Person entitled thereto under
applicable law.
               (iii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent by the Foreign Loan Parties and all
proceeds of Foreign Collateral received by Agent shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent from the Foreign
Loan Parties under the Loan Documents, until paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
from the Foreign Loan Parties under the Loan Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances related to the Foreign Collateral or the Foreign Loan Parties until
paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
related to the Foreign Collateral or the Foreign Loan Parties until paid in
full,

14



--------------------------------------------------------------------------------



 



                    (E) fifth, ratably, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of
Lenders from the Foreign Loan Parties under the Loan Documents, until paid in
full,
                    (F) sixth, ratably, to pay any fees or premiums then due to
any of Lenders from the Foreign Loan Parties under the Loan Documents until paid
in full,
                    (G) seventh, to pay interest accrued in respect of the
Foreign Swing Loans until paid in full,
                    (H) eighth, to pay the principal of all Foreign Swing Loans
until paid in full,
                    (I) ninth, ratably, to pay interest accrued in respect of
the Foreign Advances (other than Protective Advances),
                    (J) tenth, ratably (1) to pay the principal of all Foreign
Advances until paid in full, (2) to Agent, to Cash Collateralize any Foreign
Letters of Credit (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any such Letter of Credit
Disbursement as and when such disbursement occurs and, if a Foreign Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Foreign Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof),
and (3) ratably, to the Hedge Providers based upon amounts certified to Agent to
be due and payable to such Hedge Provider on account of Noticed Bank Product
Obligations constituting Foreign Hedge Obligations in an amount up to the Bank
Product Reserve Amount with respect thereto,
                    (K) eleventh, ratably, to the Bank Product Providers based
upon amounts certified to Agent to be due and payable to such Bank Product
Provider on account of Noticed Bank Product Obligations constituting Foreign
Bank Product Obligations (other than Foreign Hedge Obligations provided for in
clause (J) above),
                    (L) twelfth, ratably, to the Bank Product Providers on
account of any other Foreign Bank Product Obligations,
                    (M) thirteenth, to pay any other Foreign Obligations other
than Obligations owed to Defaulting Lenders,
                    (N) fourteenth, ratably to pay any Foreign Obligations owed
to Defaulting Lenders, and
                    (O) fifteenth, to Foreign Borrower (to be wired to the
applicable Designated Account) or such other Person entitled thereto under
applicable law.
               (iv) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).

15



--------------------------------------------------------------------------------



 



               (v) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by any Borrower to Agent and specified by such Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.
               (vi) Notwithstanding anything to the contrary set forth in any of
the Loan Documents, (i) all payments by or on behalf of Foreign Borrower and
Foreign Guarantors shall be applied only to the Foreign Obligations, (ii) all
payments on behalf of a US Borrower or US Guarantor shall be applied first to US
Obligations then due until paid in full, (iii) all payments in respect of the
Foreign Obligations shall be applied first to Foreign Obligations denominated in
the same currency as the payments received; provided that payments and
collections received in any currency other than the currency in which any
outstanding Obligations are denominated will be accepted and/or applied at the
discretion of Agent, in the event that Agent elects to accept and apply such
amounts when there are no Obligations (other than Letters of Credit or other
contingent Obligations) then outstanding in the same currency, Agent may, at its
option (but is not obligated to), convert such currency received to the currency
in which the Obligations are denominated at the Spot Rate on such date
(regardless of whether such rate is the best available rate) and in such event,
Borrowers shall pay the costs of such conversion (or Agent may, at its option,
charge such costs to the loan account of any Borrower maintained by Agent) and
(iv) to the extent any Borrower or Guarantor, directly or indirectly, uses any
proceeds of the applicable Advances or Letters of Credit to acquire rights in or
the use of any Collateral or to repay any Indebtedness used to acquire rights in
or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Advances and Letters of
Credit that were not used for such purposes and second to the Obligations
arising from Advances and Letters of Credit the proceeds of which were used to
acquire rights in or the use of any Collateral in the chronological order in
which such Borrower acquired such rights in or the use of such Collateral.
               (vii) For purposes of this Section 2.4(b), “paid in full” of a
type of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
               (viii) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.
          (c) Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrowers may reduce the Revolver Commitments to
an amount not less than the greater of (i) $100,000,000 and (ii) the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Advances not yet made as to which a request

16



--------------------------------------------------------------------------------



 



has been given by Borrowers under Section 2.3(a), plus (C) the amount of all
Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a); provided that the Borrowers may reduce
the Revolver Commitment to $0 in connection with the payment in full of all
Obligations and the termination of the Revolver Commitment in accordance with
the terms hereof. Each such reduction shall be in an amount which is not less
than $1,000,000, shall be made by providing not less than 3 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased except in accordance with Section 2.17. Each
such reduction of the Revolver Commitments shall reduce the Revolver Commitments
of each Lender proportionately in accordance with its Pro Rata Share thereof.
          (d) Optional Prepayments. Borrowers may prepay the principal of any
Advance at any time in whole or in part, without premium or penalty.
          (e) Mandatory Prepayments.
               (i) Borrowing Base. If, at any time:
                    (A) the US Revolver Usage on such date exceeds the US
Borrowing Base (such excess being referred to as the “US Borrowing Base
Excess”);
                    (B) the Revolver Usage on such date exceeds the Borrowing
Base (such excess being referred to as the “Borrowing Base Excess”); or
                    (C) the Revolver Usage on such date exceeds the Maximum
Revolver Amount (such excess being referred to as the “Commitment Excess”);
then the Applicable Borrowers shall, subject to Section 2.5, promptly, but in
any event, within 1 Business Day prepay in cash the US Obligations or the
Foreign Obligations, as applicable, in accordance with Section 2.4(f)(i) in an
aggregate amount equal to the greatest of the US Borrowing Base Excess, the
Borrowing Base Excess and the Commitment Excess; provided that, in no event
shall the Foreign Borrower be required to make any prepayments with respect to
US Obligations.
               (ii) Dispositions.
                    (A) Within 3 Business Days of the date of receipt by any
Loan Party of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by any Borrower or any of its Restricted Subsidiaries of any
Collateral (including casualty losses or condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions except for clause (t) of
the definition of Permitted Dispositions) constituting ABL Priority Collateral
or Foreign Collateral constituting Borrowing Base Collateral, the Applicable
Borrower shall prepay the outstanding principal amount of the US Obligations or
the Foreign Obligations, as applicable, in accordance with Section 2.4(f)(ii) or
(iii), respectively, in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions. Nothing contained in this
Section 2.4(e)(ii)(A) shall permit the Company or any of its Restricted
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

17



--------------------------------------------------------------------------------



 



                    (B) Within 3 Business Days of the date of receipt by any
Loan Party of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by any Borrower or any of its Restricted Subsidiaries of any
Collateral (other than ABL Priority Collateral or Foreign Collateral
constituting Borrowing Base Collateral) (including casualty losses or
condemnations but excluding sales or dispositions which qualify as Permitted
Dispositions except for clauses (m) and (t) of the definition of Permitted
Dispositions), the Applicable Borrower shall prepay the outstanding principal
amount of the US Obligations or the Foreign Obligations, as applicable, in
accordance with Section 2.4(f)(ii) or (iii), respectively, in an amount equal to
100% of such Net Cash Proceeds (including condemnation awards and payments in
lieu thereof) received by such Person in connection with such sales or
dispositions; provided that, so long as (A) no Default or Event of Default shall
have occurred and is continuing or would result therefrom, (B) the Company shall
have given Agent prior written notice of its intention to apply such monies to
(1) the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of the Company or its Restricted Subsidiaries or (2) in
the case of any Senior Note Priority Collateral, the repurchase of Senior Notes,
Permitted Additional Pari Passu Obligations, or any other Permitted Indebtedness
with a Permitted Lien on such Senior Note Priority Collateral ranking pari passu
with or senior to the Agent’s Liens in such Senior Note Priority Collateral and
(C) such replacement, purchase, or construction is completed (or, if applicable,
the repurchase of Senior Notes, Permitted Additional Pari Passu Obligations, or
any other Permitted Indebtedness with a Permitted Lien on such Senior Note
Priority Collateral ranking pari passu with or senior to the Agent’s Liens in
such Senior Note Priority Collateral) within 364 (plus, with respect to clause
(B)(2) above, up to 45 additional days) after the initial receipt of such
monies, then the Borrowers shall have the option to apply such monies to the
costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of the Company or its Restricted Subsidiaries (or, if applicable,
the repurchase of Senior Notes, Permitted Additional Pari Passu Obligations, or
any other Permitted Indebtedness with a Permitted Lien on such Senior Note
Priority Collateral ranking pari passu with or senior to the Agent’s Liens in
such Senior Note Priority Collateral), unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction (or, if applicable, the repurchase of Senior Notes, Permitted
Additional Pari Passu Obligations, or any other Permitted Indebtedness with a
Permitted Lien on such Senior Note Priority Collateral ranking pari passu with
or senior to the Agent’s Liens in such Senior Note Priority Collateral) being
made or completed, in which case, any amounts not previously applied pursuant to
the foregoing shall be prepaid to Agent and applied in accordance with
Section 2.4(f)(ii) or (iii), as applicable; provided further, that the Company
and its Restricted Subsidiaries shall not be required to make any such payment
with respect to any Net Cash Proceeds of Senior Note Priority Collateral to the
extent the Senior Note Indenture permits such Net Cash Proceeds to remain in a
collateral account under the control of the collateral agent under the Senior
Note Indenture pending application of such Net Cash Proceeds in accordance with
the terms of the Senior Note Indenture. Nothing contained in this
Section 2.4(e)(ii)(B), shall permit the Company or any of its Restricted
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4. Notwithstanding the foregoing in this paragraph (B), if the
amount required to be applied as a mandatory repayment on any date is less than
$5,000,000, and so long as no Default or Event of Default shall have occurred
and be continuing, the Applicable Borrower may defer any mandatory repayments
required pursuant to this clause (B) until the first date on which the aggregate
Net Cash Proceeds

18



--------------------------------------------------------------------------------



 



from all sales or dispositions required to be applied pursuant to this clause
(B) since the last payment made pursuant to this sentence equals or exceeds
$5,000,000 (at which time all theretofore unapplied amounts shall be required to
be applied).
          (f) Application of Payments.
               (i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, ratably to the outstanding principal amount of the Advances (without a
corresponding permanent reduction in the Maximum Revolver Amount) until paid in
full, and second, ratably to Cash Collateralize any Letters of Credit, and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(ii) or (b)(iii), as applicable.
               (ii) Each prepayment pursuant to Section 2.4(e)(ii) from the
proceeds of US Collateral shall (A) so long as no Application Event shall have
occurred and be continuing, be applied first, to the outstanding principal
amount of the US Advances (without a corresponding permanent reduction in the
Maximum Revolver Amount), until paid in full, and second, to the outstanding
principal amount of the Foreign Advances (without a corresponding permanent
reduction in the Maximum Revolver Amount), until paid in full and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
               (iii) Each prepayment pursuant to Section 2.4(e)(ii) from the
proceeds of Foreign Collateral shall (A) so long as no Application Event shall
have occurred and be continuing, be applied to the outstanding principal amount
of the Foreign Advances (without a corresponding permanent reduction in the
Maximum Revolver Amount), until paid in full, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).
          (g) Currency Fluctuation. If any condition set forth in
Section 2.4(e)(i) exists solely as a result of currency fluctuations of Advances
and Letters of Credit denominated in Euros, then the repayments or cash
collateralizations required pursuant to Section 2.4(f) shall only be required if
the relevant excess amount exceeds 105% of the relevant permitted maximum amount
of the US Borrowing Base Excess, the Borrowing Base Excess or the Commitment
Excess, as applicable, as then in effect as provided in Section 2.4(e)(i) for
more than three consecutive Business Days, at which time the excess of 100%
shall be required to be eliminated.
     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1,
Section 2.4(e)(i), or Section 2.11, as applicable (an “Overadvance”), Borrowers
shall, subject to Section 2.3(d)(ii), promptly, but in any event, within 1
Business Day of the initial occurrence of an Overadvance pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(f)(i);
provided, however, that in the case of an Overadvance that is caused solely as a
result of the charging by Agent of Lender Group Expenses to the Loan Account,
Borrowers shall have 3 Business Days from the date of the initial occurrence of
such Overadvance to pay to Agent, in cash, the amount of such excess (which
period of 3 Business Days shall in no event be duplicative of the 3 Business
Days period referenced in Section 8.1(a)

19



--------------------------------------------------------------------------------



 



of this Agreement). Borrowers promise to pay the Obligations (including
principal, interest, fees, costs, and expenses) in full on the Maturity Date or,
if earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:
               (i) if the relevant Obligation is a LIBOR Rate Loan denominated
in Dollars, at a per annum rate equal to the LIBOR Rate plus the Applicable
Margin for LIBOR Rate Loans,
               (ii) if the relevant Obligation is a LIBOR Rate Loan denominated
in Euros, at a per annum rate equal to the LIBOR Rate plus the Applicable Margin
for LIBOR Rate Loans plus any Mandatory Costs,
               (iii) if the relevant Obligation is a Swing Loan, at a per annum
rate equal to the applicable Floating Rate, and
               (iv) otherwise, at a per annum rate equal to the Base Rate plus
the Applicable Margin for Base Rate Loans.
          (b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of Lenders with a Revolver Commitment, subject to any agreements between
Agent and individual Lenders), a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.11(e)) which shall
accrue at a per annum rate equal to the Applicable Margin for LIBOR Rate Loans
times the Daily Balance of the undrawn amount of all outstanding Letters of
Credit.
          (c) Default Rate. (i) Immediately upon the occurrence and during the
continuation of an Event of Default under Sections 8.1, 8.4 or 8.5, or (ii) at
the election of the Required Lenders, upon the occurrence and during the
continuation of any other Event of Default, (A) all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest on the Daily Balance thereof at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and (B) the Letter of Credit fee provided for in
Section 2.6(b) shall be increased to 2 percentage points above the per annum
rate otherwise applicable hereunder.
          (d) Payment. Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, and
all other fees payable hereunder or under any of the other Loan Documents shall
be due and payable, in arrears, on the first day of each quarter at any time
that Obligations or Revolver Commitments are outstanding; provided that all
interest on account of any Swing Loans or Base Rate Loan shall be due and
payable, in arrears, on the first day of each month. All costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable on demand of

20



--------------------------------------------------------------------------------



 



Agent. Each Applicable Borrower hereby authorizes Agent, from time to time
without prior notice to such Applicable Borrower, to charge all interest, Letter
of Credit fees, and all other fees payable hereunder or under any of the other
Loan Documents (in each case, as and when due and payable), all costs, expenses,
and Lender Group Expenses payable by such Applicable Borrower hereunder or under
any of the other Loan Documents (in each case, as and when incurred), all
charges, commissions, fees, and costs provided for in Section 2.11(e) (as and
when accrued or incurred), all fees and costs provided for in Section 2.10 (as
and when accrued or incurred), and all other payments as and when due and
payable by such Applicable Borrower under any Loan Document or any Bank Product
Agreement (including any amounts due and payable to the Bank Product Providers
in respect of Bank Products) to the Loan Account, which amounts thereafter shall
constitute US Advances or Foreign Advances, as applicable, hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue; provided that Base Rate Loans bearing interest based on the “prime
rate” shall be calculated on the basis of a 365 day year (or a 366 day year, in
the case of a leap year). In the event the Base Rate is changed from time to
time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
(including, without limitation, Section 347 of the Criminal Code of Canada) that
a court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
     2.7 Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available funds made to Agent’s Applicable Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Applicable Account on a Business Day in the applicable currency on or
before (A) with respect to amounts denominated in Dollars, 2:00 p.m. (New York
time) and (B) with respect to amounts denominated in Euros, 3:00 p.m. (London
time). If any payment item is received into Agent’s Applicable Account on a
non-Business Day or after (A) with respect to amounts denominated in Dollars,
2:00 p.m. (New York time) and (B) with respect to amounts denominated in Euros,

21



--------------------------------------------------------------------------------



 



3:00 p.m. (London time), in each case, on a Business Day, it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.
     2.8 Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). The Applicable Borrowers agree to establish and maintain the
applicable Designated Account with the applicable Designated Account Bank for
the purpose of receiving the proceeds of the Advances requested by the
Applicable Borrowers and made by Agent or Lenders hereunder. Unless otherwise
agreed by Agent and Borrowers, any Advance or Swing Loan requested by the
Applicable Borrowers and made by Agent or Lenders hereunder shall be made to the
applicable Designated Account.
     2.9 Maintenance of Loan Accounts; Statements of Obligations. Agent shall
maintain accounts on its books in the name of Applicable Borrowers (the “Loan
Accounts”) on which the Applicable Borrowers will be charged with all Advances
(including Protective Advances and Swing Loans) made by Agent, Swing Lender, or
Lenders to the Applicable Borrowers or for the Applicable Borrowers’ account,
the Letters of Credit issued or arranged by Issuing Lender for the Applicable
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the applicable Loan
Account will be credited with all payments received by Agent from the Applicable
Borrowers or for any of such the Applicable Borrower’s account. Agent shall
render monthly statements regarding the Loan Account to the Company, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Group Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by the Company, the Company shall deliver
to Agent written objection thereto describing the error or errors contained in
any such statements.
     2.10 Fees. The Applicable Borrowers shall pay to Agent,
          (a) for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
          (b) for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to a per annum rate equal to the
Applicable Margin for “Unused Fees” times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage (excluding all Swing Loans) during the immediately preceding month (or
portion thereof).
     2.11 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, upon the
request of the Applicable Borrower made in accordance herewith, the Issuing
Lender agrees to issue, or to cause an Underlying Issuer (including, as Issuing
Lender’s agent) to issue, a requested Letter of Credit in Dollars or Euros. If
Issuing Lender, at its option, elects to cause an Underlying Issuer

22



--------------------------------------------------------------------------------



 



to issue a requested Letter of Credit, then Issuing Lender agrees that it will
enter into arrangements relative to the reimbursement of such Underlying Issuer
(which may include, among, other means, by becoming an applicant with respect to
such Letter of Credit or entering into undertakings which provide for
reimbursements of such Underlying Issuer with respect to such Letter of Credit;
each such obligation or undertaking, irrespective of whether in writing, a
“Reimbursement Undertaking”) with respect to Letters of Credit issued by such
Underlying Issuer. By submitting a request to Issuing Lender for the issuance of
a Letter of Credit, the Applicable Borrowers shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
each Borrower that the Applicable Borrowers are and shall be deemed to be
applicants (within the meaning of Section 5-102(a)(2) of the Code) with respect
to each Underlying Letter of Credit). Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by an Authorized Person of the Applicable
Borrower and delivered to the Issuing Lender via hand delivery, facsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, (v) whether such Letter of Credit is a US Letter of Credit
or a Foreign Letter of Credit, (vi) whether such Letter of Credit is to be
denominated in Dollars or Euros, and (v) such other information (including, in
the case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Borrowers or their Subsidiaries (1) in respect of
(A) a lease of real property located in the United States, or (B) an employment
contract, or (2) at any time that one or more of Lenders is a Defaulting Lender,
unless the Borrowers shall have Cash Collateralized each Defaulting Lender’s Pro
Rata Share of the outstanding Letter of Credit Obligations. The Issuing Lender
shall have no obligation to issue a Letter of Credit or a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, if any
of the following would result after giving effect to the requested issuance:
               (i) the Letter of Credit Usage would exceed (A) the lesser of
(x) the Borrowing Base and (y) the Maximum Revolver Amount less (B) the
outstanding amount of Advances (including Swing Loans);
               (ii) the US Letter of Credit Usage would exceed the US Borrowing
Base less the sum of (A) the outstanding amount of US Advances (including US
Swing Loans) and (B) the Foreign Borrowing Base Usage;
               (iii) the Letter of Credit Usage would exceed $75,000,000; or
               (iv) the expiration date of such Letter of Credit would occur
later than seven days prior to the Maturity Date.

23



--------------------------------------------------------------------------------



 



          Subject to the provisions of Section 2.3(d), Issuing Lender shall not
issue, renew or extend and shall not be obligated to issue, renew or extend any
Letter of Credit if Issuing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the date of the requested issuance, renewal, or extension of such Letter of
Credit, or (ii) the requested issuance, renewal, or extension of such Letter of
Credit would exceed the Excess Availability on such date of the requested
issuance, renewal, or extension of such Letter of Credit.
          For purposes of this Section 2.11(a), the relevant Borrowing Bases
will be based upon the Borrowing Base Certificate most recently delivered in
accordance with the terms of this Agreement.
          Borrowers and the Lender Group hereby acknowledge and agree that all
Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Closing Date with the same effect as if such Existing
Letters of Credit were issued by Issuing Lender or an Underlying Issuer at the
request of Borrowers on the Closing Date. Each Letter of Credit shall be in form
and substance reasonably acceptable to the Issuing Lender, including the
requirement that the amounts payable thereunder must be payable in (A) Dollars,
in the case of Letters of Credit denominated in Dollars and (B) Euros, in the
case of Letters of Credit denominated in Euros. If (1) Issuing Lender makes a
payment under a US Letter of Credit or an Underlying Issuer makes a payment
under an Underlying Letter of Credit with respect to a US Letter of Credit, the
US Borrowers shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the date such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a US Advance hereunder or
(2) Issuing Lender makes a payment under a Foreign Letter of Credit or an
Underlying Issuer makes a payment under an Underlying Letter of Credit with
respect to a Foreign Letter of Credit, the Foreign Borrower shall pay to Agent
an amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Foreign Advance hereunder, and, in the case of a Foreign
Letter of Credit denominated in Euros, Agent may convert the then outstanding
principal amount of each such Foreign Letter of Credit to a Base Rate Loan
denominated in Dollars. If a Letter of Credit Disbursement is deemed to be (x) a
US Advance hereunder, US Borrowers’ obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Lender shall be discharged and replaced by the
resulting US Advance or (y) a Foreign Advance hereunder, Foreign Borrower’s
obligation to pay the amount of such Letter of Credit Disbursement to Issuing
Lender shall be discharged and replaced by the resulting Foreign Advance.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.11(b) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.
          (b) Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(a) on the same terms and conditions as if Borrowers had requested
the amount thereof as an Advance and Agent shall promptly pay to Issuing Lender
the amounts so received by it from Lenders. By the issuance of

24



--------------------------------------------------------------------------------



 



a Letter of Credit or a Reimbursement Undertaking (or an amendment to a Letter
of Credit or a Reimbursement Undertaking increasing the amount thereof) and
without any further action on the part of the Issuing Lender or Lenders with
Revolver Commitments, the Issuing Lender shall be deemed to have granted to each
Lender with a Revolver Commitment, and each Lender with a Revolver Commitment
shall be deemed to have purchased, a participation in each Letter of Credit
issued by Issuing Lender and each Reimbursement Undertaking, in an amount equal
to its Pro Rata Share of such Letter of Credit or Reimbursement Undertaking, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any Letter of Credit Disbursement made by
Issuing Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
          (c) Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group, each Issuing Lender and each Underlying Issuer harmless from
any damage, loss, cost, expense, or liability (other than Taxes, which shall be
governed by Section 16), and reasonable attorneys fees incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or a breach in bad faith by such
Indemnified Person of any Loan Document. Each Borrower agrees to be bound by
each of the Issuing Lender’s and Underlying Issuer’s respective regulations and
interpretations of any Letter of Credit or by Issuing Lender’s interpretations
of any Reimbursement Undertaking even though this interpretation may be
different from such Borrower’s own, and each Borrower understands and agrees
that none of the Issuing Lender, the Lender Group, or any Underlying Issuer
shall be liable for any error, negligence, or mistake, whether of omission or
commission, in following any Borrower’s instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto. Each
Borrower understands that the Reimbursement Undertakings may require Issuing
Lender to indemnify the Underlying Issuer for certain costs or liabilities
arising out of claims by a Borrower against such Underlying Issuer. Each
Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability (other than Taxes,
which shall be governed by Section 16) incurred by them as a result of the
Issuing

25



--------------------------------------------------------------------------------



 



Lender’s indemnification of an Underlying Issuer; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any such loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of such Indemnified Person or a breach in bad faith by such
Indemnified Person of any Loan Document (in each case, as finally determined by
a court of competent jurisdiction). Each Borrower hereby acknowledges and agrees
that none of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.
          (d) Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
          (e) The Borrowers hereby agree to pay to each Issuing Lender (other
than an Underlying Issuer), for its own account, a fronting fee in respect of
each Letter of Credit issued by it (the “Fronting Fee”) for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to 0.250% on the undrawn amount of such Letter of Credit;
provided that purposes of determining the Fronting Fee for Existing Letters of
Credit, such Letters of Credit shall be deemed to have been issued on the
Closing Date. Accrued Fronting Fees shall be due and payable quarterly in
arrears on the first Business Day of each succeeding calendar quarter occurring
after the Closing Date and upon the first day on or after the termination of the
Revolver Commitments upon which no Letters of Credit remain outstanding. In
addition, the Borrowers shall pay the applicable Issuing Lender from time to
time, the customary charges from time to time of such Issuing Bank with respect
to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit and customary
processing fees. Any Fronting Fee shall be a Lender Group Expense for the
purposes of this Agreement.
          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
               (ii) there shall be imposed on the Issuing Lender, any other
member of the Lender Group, or Underlying Issuer any other condition regarding
any Letter of Credit or Reimbursement Undertaking,

26



--------------------------------------------------------------------------------



 



and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrowers, and the Applicable Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
applicable Floating Rate; provided, however, that (a) in the case of a Foreign
Letter of Credit denominated in Euros, Agent may convert the then outstanding
principal amount of each such Foreign Letter of Credit to a Base Rate Loan
denominated in Dollars and (b) no Borrower shall be required to provide any
compensation pursuant to this Section 2.11(f) for any such amounts incurred more
than 180 days prior to the date on which the demand for payment of such amounts
is first made to Borrowers; provided further, however, that if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(f), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.
     2.12 LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. With respect to any LIBOR
Rate Loan denominated Euros (other than Swingline Loans denominated in Euros),
at the end of any Interest Period applicable to a Borrowing thereof, the
Applicable Borrower, as applicable, may elect to split the respective Borrowing
into two or more Borrowings of the same Type or combine two or more Borrowings
of the same Type into a single Borrowing, in each case, by having an Authorized
Person of the Applicable Borrower give notice thereof, together with its
election of one or more Interest Periods, in each case so long as each resulting
Borrowing has an Interest Period which complies with the definition thereof. If
upon the expiration of any Interest Period applicable to a Borrowing of LIBOR
Rate Loans, the Applicable Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to such LIBOR Rate Loan, as
provided above, the Applicable Borrower shall be deemed to have elected (A) with
respect to LIBOR Rate Loans denominated in Dollars, to convert such LIBOR Rate
Loans into Base Rate Loans and (B) with respect to LIBOR Rate Loans denominated
in Euros, to convert such LIBOR Rate Loans into Base Rate Loans denominated in
Dollars. At any time that an Event of Default has occurred and is continuing,
unless consented to by the Required Lenders in writing, the Borrowers no longer
shall have the option to request that Advances bear interest at a

27



--------------------------------------------------------------------------------



 



rate based upon the LIBOR Rate, and the Required Lenders may demand that any or
all of the then outstanding Advances denominated in Euros be redenominated into
Dollars in the amount of the Dollar Equivalent thereof, and that all LIBOR Rate
Loans be automatically converted to Base Rate Loans on the last day of the then
current Interest Period with respect thereto.
          (b) LIBOR Election.
               (i) Borrowers may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing (unless the Required Lenders
otherwise agree), elect to exercise the LIBOR Option by notifying Agent prior to
12:00 noon (New York time) at least 3 Business Days prior to the commencement of
the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’
election of the LIBOR Option for a permitted portion of the Advances and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (New York time)
on the same day). Promptly upon its receipt of each such LIBOR Notice, Agent
shall provide a copy thereof to each of the affected Lenders.
               (ii) Each LIBOR Notice shall be irrevocable and binding on each
Applicable Borrower. In connection with each LIBOR Rate Loan, each Applicable
Borrower shall indemnify, defend, and hold Agent and Lenders harmless against
any loss, cost, or expense actually incurred by Agent or any Lender as a result
of (A) the payment of any principal of any LIBOR Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to the
Applicable Borrowers setting forth in reasonable detail any amount or amounts
that Agent or such Lender is entitled to receive pursuant to this Section 2.12
shall be conclusive absent manifest error. The Applicable Borrowers shall pay
such amount to Agent or the Lender, as applicable, within 30 days of the date of
its receipt of such certificate. If a payment of a LIBOR Rate Loan on a day
other than the last day of the applicable Interest Period would result in a
Funding Loss, Agent may, in its sole discretion at the request of the Applicable
Borrowers, hold the amount of such payment as cash collateral in support of the
Obligations until the last day of such Interest Period and apply such amounts to
the payment of the applicable LIBOR Rate Loan on such last day, it being agreed
that Agent has no obligation to so defer the application of payments to any
LIBOR Rate Loan and that, in the event that Agent does not defer such
application, Borrowers shall be obligated to pay any resulting Funding Losses.
               (iii) Borrowers shall have not more than 10 LIBOR Rate Loans
denominated in Dollars or more than 10 LIBOR Rate Loans denominated in Euros in
effect at any given time. Borrowers only may exercise the LIBOR Option for
proposed LIBOR Rate Loans of at least $1,000,000.
          (c) Conversion. Borrowers may convert LIBOR Rate Loans (other than
LIBOR Rate Loans denominated in Euros) to Base Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are converted or prepaid on any
date that is not the last

28



--------------------------------------------------------------------------------



 



day of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Collateral in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Applicable
Borrower shall indemnify, defend, and hold Agent and Lenders and their
Participants harmless against any and all Funding Losses in accordance with
Section 2.12 (b)(ii).
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than
changes in laws relative to Taxes, which shall be governed by Section 16)
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and, with respect to Obligations denominated in
Dollars, changes in the reserve requirements imposed by the Board of Governors
of the Federal Reserve System (or any successor), which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrowers
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrowers may, by notice to such affected Lender (x)
require such Lender to furnish to Borrowers a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (y) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).
               (ii) In the event that (A) any change in any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impossible for such Lender to fund or
maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate or (B)(1) Dollar or Euro
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of a requested LIBOR Rate
Loan, (2) adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan, or (3) the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (x) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (y) Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is

29



--------------------------------------------------------------------------------



 



required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues at the LIBOR Rate.
     2.13 Capital Requirements; Exchange Indemnification; Regulatory Limitation.
          (a) If, after the date hereof, any Lender determines in good faith
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or reserve requirements for banks or bank holding companies,
or any change in the interpretation, implementation, or application thereof by
any Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Revolver Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Company and Agent thereof. Following receipt of such
notice, the Applicable Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrowers of such law,
rule, regulation or guideline giving rise to such reductions and of such
Lender’s intention to claim compensation therefor, except that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to immediately
above shall be extended to include the period of retroactive effect thereof;
provided further, that no Borrower shall be required to compensate a Lender
pursuant to this clause (a) to the extent such Lender has been adequately
compensated for any such reduction or increased cost by the payment of the
Mandatory Cost.
          (b) If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) or Section 16 or sends a
notice under Section 2.12(d)(ii) or in connection with the application of
Mandatory Cost, in each case, relative to changed circumstances (any such
Lender, an “Affected Lender”), then such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i), Section 2.13(a) or Section 16, as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans or eliminate the application of Mandatory Cost and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material

30



--------------------------------------------------------------------------------



 



unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to
Section 2.12(d)(i), Section 2.13(a), Section 16 or as a result of the
application of Mandatory Cost, as applicable, or to enable Borrowers to obtain
LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then due to
such Affected Lender under Section 2.12(d)(i), Section 2.13(a), Section 16 or as
a result of the application of Mandatory Cost, as applicable) may, unless prior
to the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.12(d)(i), Section 2.13(a),
Section 16 or as a result of the application of Mandatory Cost, as applicable,
or indicates that it is no longer unlawful or impractical to fund or maintain
LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable to Agent
(if such Lender is not an existing Lender) to purchase the Obligations owed to
such Affected Lender and such Affected Lender’s Revolver Commitments hereunder
(a “Replacement Lender”), and if such Replacement Lender agrees to such
purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Revolver Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
          (c) The US Borrowers shall, upon demand from any member of the Lender
Group, pay to such Person, the amount of (i) any loss or cost or increased cost
incurred by such Person, (ii) any reduction in any amount payable to or in the
effective return on the capital to such Person, (iii) any interest or any other
return, including principal, foregone by such Person as a result of the
introduction of, change over to or operation of the Euro or (iv) any currency
exchange loss that such Person sustains, in each case of clauses (i) through
(iv), as a result of (1) any payment being made by any Borrower in a currency
other than that originally extended to such Borrower or (2) the failure of any
Borrower to repay an Advance or Letter of Credit Disbursement denominated in
Euros. A certificate of Agent setting forth in reasonable detail the basis for
determining such additional amount or amounts necessary to compensate such
member of the Lender Group or shall be conclusively presumed to be correct save
for manifest error.
          (d) In the event, as a result of increases in the value of the Euro
against the Dollar or for any other reason, the obligation of any Lender to make
Advances (taking into account the Dollar Equivalent of the Obligations and all
other indebtedness required to be aggregated under 12 U.S.C.A. §84, as amended,
the regulations promulgated thereunder and any other Law) is determined by such
Lender to exceed its then applicable legal lending limit under 12 U.S.C.A. §84,
as amended, and the regulations promulgated thereunder, or any other Law, the
amount of additional Advances or Letters of Credit such Lender shall be
obligated to make or issue or participate in hereunder shall immediately be
reduced to the maximum amount which such Lender may legally advance (as
determined by such Lender), the obligation of each of the remaining Lenders
hereunder, to the extent necessary under such laws and regulations (as
determined by each of the Lenders, with respect to the applicability of such
laws and regulations to itself), shall be proportionately reduced, based on its
applicable Pro Rata Share, and the

31



--------------------------------------------------------------------------------



 



Borrowers shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Obligations outstanding
hereunder by an amount sufficient to comply with such maximum amounts.
     2.14 Liability Among Loan Parties.
          (a) Obligations of the Foreign Loan Parties. Anything in this
Agreement or any other Loan Document to the contrary notwithstanding, none of
the Foreign Borrower, the Foreign Guarantors, or any other Foreign Subsidiary of
the Company shall be liable or in manner responsible for, or be deemed to have
guaranteed, directly or indirectly, whether as a primary obligor, guarantor,
indemnitor, or otherwise, and none of their assets shall secure, directly or
indirectly, any obligations (including, without limitation, principal, interest,
fees, penalties, premiums, expenses, charges, reimbursements, indemnities or any
other US Obligations) in respect of any US Loan Party under this Agreement, any
other Loan Document, or any Bank Product Agreement or any other agreement
executed and/or delivered in connection with any of the foregoing.
          (b) Joint and Several Liability of US Borrowers.
               (i) Each US Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each US Borrower and in
consideration of the undertakings of the other US Borrowers to accept joint and
several liability for the Obligations.
               (ii) Each US Borrower, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other US Borrowers, with respect to the
payment and performance of all of the Obligations (including any Obligations
arising under this Section 2.14(b)), it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each US Borrower without preferences or distinction among them.
               (iii) If and to the extent that any US Borrower shall fail to
make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event the other US Borrowers will make such payment with respect to,
or perform, such Obligation until such time as all of the Obligations are paid
in full.
               (iv) The Obligations of each US Borrower under the provisions of
this Section 2.14(b) constitute the absolute and unconditional, full recourse
Obligations of each US Borrower enforceable against each US Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(b)(iv)) or any other circumstances whatsoever.
               (v) Except as otherwise expressly provided in this Agreement,
each US Borrower hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this

32



--------------------------------------------------------------------------------



 



Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each US Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any payment of
any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by Agent or Lenders at any time
or times in respect of any default by any US Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any US Borrower.
Without limiting the generality of the foregoing, each US Borrower assents to
any other action or delay in acting or failure to act on the part of any Agent
or Lender with respect to the failure by any US Borrower to comply with any of
its respective Obligations, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.14(b) afford grounds for terminating, discharging
or relieving any US Borrower, in whole or in part, from any of its Obligations
under this Section 2.14(b), it being the intention of each US Borrower that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
each US Borrower under this Section 2.14(b) shall not be discharged except by
performance and then only to the extent of such performance. The Obligations of
each US Borrower under this Section 2.14(b) shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other US Borrower or
any Agent or Lender.
               (vi) Each US Borrower represents and warrants to Agent and
Lenders that such US Borrower is currently informed of the financial condition
of US Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each US
Borrower further represents and warrants to Agent and Lenders that such US
Borrower has read and understands the terms and conditions of the Loan
Documents. Each US Borrower hereby covenants that such US Borrower will continue
to keep informed of US Borrowers’ financial condition and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
               (vii) The provisions of this Section 2.14(b) are made for the
benefit of Agent, each member of the Lender Group, each Bank Product Provider,
and their respective successors and assigns, and may be enforced by it or them
from time to time against any or all US Borrowers as often as occasion therefor
may arise and without requirement on the part of Agent, any member of the Lender
Group, any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any US Borrower or to exhaust any remedies available to it or them
against any US Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.14(b) shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must

33



--------------------------------------------------------------------------------



 



otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any US Borrower, or otherwise, the provisions of
this Section 2.14(b) will forthwith be reinstated in effect, as though such
payment had not been made.
               (viii) Each US Borrower hereby agrees that it will not enforce
any of its rights of contribution or subrogation against any other US Borrower
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any US Borrower
may have against any other US Borrower with respect to any payments to any Agent
or any member of the Lender Group hereunder or under any of the Bank Product
Agreements are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
US Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other US Borrower therefor.
               (ix) Each US Borrower hereby agrees that after the occurrence and
during the continuance of any Default or Event of Default, such US Borrower will
not demand, sue for or otherwise attempt to collect any indebtedness of any
other US Borrower owing to such US Borrower until the Obligations shall have
been paid in full in cash. If, notwithstanding the foregoing sentence, such US
Borrower shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by such US
Borrower as trustee for Agent, and such US Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).
     2.15 Collection of Accounts; Cash Dominion.
          (a) Collection Accounts.
               (i) US Collection Accounts. Each US Loan Party, Agent and the
banks listed on Schedule 4.15 that maintain deposit accounts of such Loan Party
as of the Closing Date or other banks selected by the Company and reasonably
acceptable to Agent (the “US Collection Banks”) shall, within the Post Closing
Period enter into and thereafter maintain Control Agreements in respect of each
of the US Collection Accounts. Each US Loan Party shall instruct all Account
Debtors of such US Loan Party to remit all payments on Accounts to the
applicable US post office box or other lockbox address of the applicable US
Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable US Collection Bank and
deposited in the applicable US Collection Account. All amounts received by the
US Loan Parties and any US Collection Bank in respect of any Account, in
addition to all other cash, funds, checks, electronic funds transfers, credits
or other items received from any source, shall upon receipt be deposited into a
US Collection Account or directly into the US Concentration Account.
               (ii) Canadian Collection Accounts. Each Canadian Guarantor, Agent
and the banks listed on Schedule 4.15 that maintain deposit accounts of such
Loan Party as of the

34



--------------------------------------------------------------------------------



 



Closing Date or other banks selected by the Company and reasonably acceptable to
Agent (the “Canadian Collection Banks”) shall, within the Post Closing Period
enter into and thereafter maintain Control Agreements in respect of each of the
Canadian Collection Accounts. Each Canadian Guarantor shall instruct all Account
Debtors of such Canadian Guarantor to remit all payments on Accounts to the
applicable US or Canadian post office box or other lockbox address of the
applicable Canadian Collection Bank with respect to all Accounts of such Account
Debtor, which remittances shall be collected by the applicable Canadian
Collection Bank and deposited in the applicable Canadian Collection Account. All
amounts received by the Canadian Guarantors’ and any Canadian Collection Bank in
respect of any Account, in addition to all other cash, funds, checks, electronic
funds transfers, credits or other items received from any source, shall upon
receipt be deposited into a Canadian Collection Account or directly into the
Canadian Concentration Account.
               (iii) Foreign (Non-Canadian) Collection Accounts. Each Foreign
(Non-Canadian) Loan Party and the banks listed on Schedule 4.15 that maintain
deposit accounts of such Loan Party as of the Closing Date or other banks
selected by the Company and reasonably acceptable to Agent (the “Foreign
(Non-Canadian) Collection Banks”) shall, within the Post Closing Period exercise
commercially reasonable best efforts to enter into and thereafter maintain
Control Agreements or Cash Management Arrangements in respect of each Foreign
(Non-Canadian) Collection Account. Each Foreign (Non-Canadian) Loan Party shall
instruct all Account Debtors of such Subsidiaries to remit all payments on
Accounts to the applicable post office box or other lockbox addresses of the
applicable Foreign (Non-Canadian) Collection Bank with respect to all Accounts
of such Account Debtor, which remittances shall be collected by the applicable
Foreign (Non-Canadian) Collection Bank and deposited in the applicable Foreign
(Non-Canadian) Collection Account. All amounts received by any Foreign
(Non-Canadian) Loan Party and any Foreign (Non-Canadian) Collection Bank in
respect of any Account, in addition to all other cash, funds, checks, electronic
funds transfers, credits or other items received from any source, shall upon
receipt be deposited into a Foreign (Non-Canadian) Collection Account.
          (b) Disbursement Accounts.
               (i) US Disbursement Accounts. Each US Loan Party, Agent and each
of the banks in which the US Disbursement Accounts are maintained, shall, within
the Post Closing Period enter into and thereafter maintain Control Agreements
with respect to each such US Disbursement Account (except with respect to
Excluded Accounts).
               (ii) Canadian Disbursement Accounts. Each Canadian Guarantor,
Agent and each of the banks in which the Canadian Disbursement Accounts are
maintained, shall, within the Post Closing Period enter into and thereafter
maintain Control Agreements with respect to each such Canadian Disbursement
Account (except with respect to Excluded Accounts).
               (iii) Foreign (Non-Canadian) Disbursement Accounts. Each Foreign
(Non-Canadian) Loan Party shall and each of the banks in which the Foreign
(Non-Canadian) Disbursement Accounts are maintained, shall, within the Post
Closing Period exercise commercially reasonable best efforts to enter into and
thereafter maintain Control Agreements or

35



--------------------------------------------------------------------------------



 



Cash Management Arrangements with respect to each such Foreign (Non-Canadian)
Disbursement Account (except with respect to Excluded Accounts).
          (c) Concentration Accounts.
               (i) US Concentration Account. All amounts held in the US
Collection Accounts and US Disbursement Accounts (other than Excluded Accounts)
with respect to the US Loan Parties shall be transferred by an electronic funds
transfer method acceptable to Agent by the close of business on each Business
Day to an account with a financial institution selected by the Company,
reasonably acceptable to Agent and subject to a Control Agreement (the “US
Concentration Account”).
               (ii) Canadian Concentration Account. All amounts held in the
Canadian Collection Accounts and Canadian Disbursement Accounts (other than
Excluded Accounts) with respect to the Canadian Guarantors shall be transferred
by an electronic funds transfer method acceptable to Agent by the close of
business on each Business Day to an account with a financial institution
selected by the Company, reasonably acceptable to Agent and subject to a Control
Agreement (the “Canadian Concentration Account”).
          (d) Cash Dominion.
               (i) US Cash Dominion. The Control Agreements relating to the US
Control Accounts shall provide that during any Cash Dominion Period, all amounts
held in the US Control Accounts from and after the date requested by Agent,
shall be sent by an electronic funds transfer method acceptable to Agent no less
frequently than once per Business Day to an account maintained by Agent (the “US
Dominion Account”). Subject to the terms of the respective US Security Document,
all amounts received in the US Dominion Account shall be applied (and allocated)
by Agent on a daily basis in accordance with Section 2.4(b).
               (ii) Canadian Cash Dominion. The Control Agreements relating to
the Canadian Control Accounts shall provide that during any Cash Dominion
Period, all amounts held in the Canadian Control Account from and after the date
requested by Agent, shall be sent by an electronic funds transfer method
acceptable to Agent no less frequently than once per Business Day to an account
maintained by Agent (the “Canadian Dominion Account”). Subject to the terms of
the respective Foreign Security Document, all amounts received in the Canadian
Dominion Account shall be applied (and allocated) by Agent on a daily basis in
accordance with Section 2.4(b).
               (iii) Foreign (Non-Canadian) Cash Dominion. The Control
Agreements, Cash Management Arrangements and/or the applicable Security
Documents relating to the Foreign (Non-Canadian) Control Accounts shall provide
that during any Cash Dominion Period, all amounts held in the Foreign
(Non-Canadian) Control Accounts from and after the date requested by Agent,
shall be sent by an electronic funds transfer method acceptable to Agent no less
frequently than once per Business Day to an account maintained by Agent at an
affiliate of Agent (the “Foreign (Non-Canadian) Dominion Account”). Subject to
the terms of the respective Foreign Security Document, all amounts received in
the Foreign (Non-Canadian) Dominion Account shall be applied (and allocated) by
Agent on a daily basis in accordance with Section 2.4(b).

36



--------------------------------------------------------------------------------



 



               (iv) Cash Dominion Termination. Subject to the proviso in the
definition of Cash Dominion Period, upon the termination of a Cash Dominion
Period, following the Company’s request therefor, the Agent shall promptly
exercise its commercially reasonable efforts to execute and/or deliver to the
applicable depositary banks such notices and take such other actions as may be
required to cause, within a reasonable period of time following the Company’s
request, the applicable Loan Parties to have access to each of such Loan
Parties’ deposit accounts that are under the exclusive control (as between such
Loan Party and Agent) of Agent to the same extent as, and in a manner consistent
with, the cash dominion arrangements in place immediately prior to the
commencement of such Cash Dominion Period. In furtherance of the Agent’s
efforts, the Company and the other affected Loan Parties shall take such actions
as may be required to cause such Loan Parties’ deposit accounts to remain under
the exclusive control of the Agent to the same extent as and in a manner
consistent with the cash dominion arrangements in place immediately prior to the
commencement of such Cash Dominion Period. All costs and expenses to effect the
foregoing (including reasonable legal fees and disbursements of counsel) shall
be paid by the Loan Parties.
     2.16 Circumstances Affecting Euro Availability. In connection with any
request for an Advance denominated in Euros (“Euro Advances”) or Letter of
Credit denominated in Euros (“Euro Letters of Credit” and, together with the
Euro Advances, the “Euro Extensions”) or a continuation or extension thereof, if
the introduction of, or any change in, any Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of Lenders (or any of their applicable lending
office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of Lenders (or any of their applicable
lending office) to honor its obligations to make or maintain any Euro
Extensions, then Agent shall promptly give notice thereof to the Company and the
other Lenders. Thereafter, until Agent notifies the Company that such
circumstances no longer exist, the obligation of Lenders to make Euro Extensions
or any continuation or extension thereof, as applicable, shall be suspended and
the Applicable Borrower shall either (a) repay in full (or cause to be repaid in
full) the then outstanding principal amount of such Euro Advances, together with
accrued interest thereon, on the last day of the then current Interest Period
applicable to such Euro Advances or (b) convert the then outstanding principal
amount of each such Euro Advances to a Base Rate Loan denominated in Dollars as
of the last day of such Interest Period; provided that if any of the Borrowers
elects to make such conversion, the Applicable Borrowers shall pay to Agent and
Lenders any and all costs, fees and other expenses, if any, incurred by Agent
and Lenders in effecting such conversion.
     2.17 Increase Option.
          (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to Agent (which shall promptly notify Lenders), the Company
may from time to time, request an increase in the Maximum Revolver Amount by an
amount (for all such requests) not exceeding $50,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000. At the time
of sending such notice, the Company (in consultation with Agent) shall specify
the time period within which each Lender is requested to

37



--------------------------------------------------------------------------------



 



respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to Lenders).
          (b) Lender Elections to Increase. Each Lender shall notify Agent
within such time period whether or not it agrees to increase its Revolver
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Revolver
Commitment.
          (c) Notification by Agent; Additional Lenders. Agent shall notify the
Company and each Lender of Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase and subject to the approval of
Agent, the Issuing Lender and the Swing Lender (which approvals shall not be
unreasonably withheld), the Company may also invite additional Eligible
Transferees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Agent and its counsel.
          (d) Closing Date and Allocations. If the Maximum Revolver Amount is
increased in accordance with this Section, Agent and the Company shall determine
the effective date (the “Increase Closing Date”) and the final allocation of
such increase. Agent shall promptly notify the Company and Lenders of the final
allocation of such increase and the Increase Closing Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Company shall deliver to Agent a certificate of each Loan
Party dated as of the Increase Closing Date signed by an Authorized Person of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties of each Borrower or its Subsidiaries contained in this Agreement or
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on the Increase Closing Date (except to the
extent that such representations and warranties relate solely to an earlier
date), and (B) no Default or Event of Default shall have occurred and be
continuing on the Increase Closing Date, nor shall either result from the making
thereof. The outstanding Advances and Pro Rata Shares of Swing Loans and Letters
of Credit will be reallocated by Agent on the applicable Increase Closing Date
among Lenders (including the new Lenders providing a portion of such increase)
in accordance with their revised Pro Rata Shares and Lenders (including such new
Lenders) agree (I) to make all payments and adjustments necessary to effect such
reallocation and Borrowers shall pay any and all costs required pursuant to
Section 2.12 in connection with such reallocation as if such reallocation were a
repayment and (II) without any further action or consent on the part of any
Lender, any changes to the Loan Documents as may be necessary to reflect such
increase, if any, that do not adversely affect the rights of any Lenders.
3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set

38



--------------------------------------------------------------------------------



 



forth on Schedule 3.1 (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).
     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
          (a) the representations and warranties of each Borrower contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof; and
          (c) In the case of any Advance (or any other extension credit
hereunder) to be denominated in Euros, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
(i) Agent, (ii) the Required Lenders (in the case of any Advance to be
denominated in Euros), (iii) the Swing Lender (in the case of any Swing Loans to
be denominated in Euros) or the Issuing Lender (in the case of any Letter of
Credit to be denominated in Euros) would make it unlawful or impossible for such
extension of credit to be denominated in Euros.
     3.3 Maturity. This Agreement shall continue in full force and effect for a
term ending on January 25, 2016 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice to the Company upon the occurrence and during the
continuation of an Event of Default.
     3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Bank Product Obligations that, at such
time, are not required to be repaid or cash collateralized in accordance with
Section 1.4) immediately shall become due and payable without notice or demand
and Borrowers shall be required to repay all of the Obligations in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Revolver Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Revolver Commitments have been terminated. When all of
the Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit under the Loan Documents have been terminated
irrevocably, Agent will, at Borrowers’ sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens previously filed by Agent.

39



--------------------------------------------------------------------------------



 



     3.5 Early Termination by Borrowers. Borrowers have the option, at any time
upon 5 Business Days’ prior written notice to Agent, to terminate this Agreement
and terminate the Revolver Commitments hereunder by repaying in full to Agent
all of the Obligations (other than Bank Product Obligations that, at such time,
are not required to be repaid or cash collateralized in accordance with
Section 1.4).
     3.6 Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto (or such longer date as Agent may agree), of the conditions subsequent
set forth on Schedule 3.6 (the failure by Borrowers to so perform or cause to be
performed such conditions subsequent as and when required by the terms thereof,
shall constitute an Event of Default).
4. REPRESENTATIONS AND WARRANTIES.
          In order to induce the Lender Group to enter into this Agreement, each
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
     4.1 Due Organization and Qualification; Subsidiaries.
          (a) Each Loan Party (i) is duly organized and existing and in good
standing (or its equivalent, if any) under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state, province or
territory where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Change, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the Transactions or any transactions
contemplated thereby.
          (b) Set forth on Schedule 4.1(b) is a complete and accurate
description of the authorized Stock of each Borrower, by class, and a
description of the number of shares of each such class that are issued and
outstanding as of the Closing Date. Except with respect to the Existing Senior
Subordinated Notes and other than as described on Schedule 4.1(b), as of the
Closing Date there are no subscriptions, options, warrants, or calls relating to
any shares of any Borrower’s Stock, including any right of conversion or
exchange under any outstanding security or other instrument. Except with respect
to the Existing Senior Subordinated Notes and as set forth on Schedule 4.1(b),
as of the Closing Date no Borrower is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Stock
or any security convertible into or exchangeable for any of its Stock.

40



--------------------------------------------------------------------------------



 



          (c) Set forth on Schedule 4.1(c), is a complete and accurate list of
the Company’s direct and indirect Subsidiaries as of the Closing Date, showing,
as of the Closing Date: (i) the percentage of Stock owned directly or indirectly
by the Company in each of its Subsidiaries, (ii) the number of shares of each
class of common and preferred Stock (if any) authorized for each Loan Party and
its Restricted Subsidiaries, (iii) the number of the outstanding shares of each
such class owned directly or indirectly by the Company in each other Loan Party
and Restricted Subsidiary, and (iv) identification of whether such Subsidiary is
a US Subsidiary Borrower, US Guarantor, Foreign Borrower, Foreign Guarantor,
Excluded Subsidiary, Restricted Subsidiary, Pledgor and/or Unrestricted
Subsidiary. All of the outstanding Stock of each such Restricted Subsidiary has
been validly issued and is fully paid and non-assessable.
          (d) Except as set forth on Schedule 4.1(c), as of the Closing Date
there are no subscriptions, options, warrants, or calls relating to any shares
of the Restricted Subsidiaries’ Stock, including any right of conversion or
exchange under any outstanding security or other instrument. Except with respect
to the Existing Senior Subordinated Notes and as set forth on Schedule 4.1(c),
as of the Closing Date neither Borrowers nor any of their Restricted
Subsidiaries are subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Restricted
Subsidiaries’ Stock or any security convertible into or exchangeable for any
such Stock.
     4.2 Due Authorization; No Conflict.
          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, provincial, or local law
or regulation applicable to any Loan Party or its Restricted Subsidiaries, the
Governing Documents of any Loan Party or its Restricted Subsidiaries, or any
order, judgment, or decree of any court or other Governmental Authority binding
on any Loan Party or its Restricted Subsidiaries, (ii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Restricted Subsidiaries
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Change, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any Loan Party’s interest
holders or any approval or consent of any Person under any Material Contract of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
     4.3 Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the Transactions or any transactions contemplated by the Loan
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions

41



--------------------------------------------------------------------------------



 



that have been obtained and that are still in force and effect and except for
filings and recordings with respect to the Collateral to be made on the Closing
Date or promptly thereafter, or otherwise delivered to Agent on the Closing Date
for filing or recordation.
     4.4 Binding Obligations; Perfected Liens.
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
          (b) Agent’s Liens are validly created, perfected (other than any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 6.11(b), and subject only to the filing of financing
statements, the recordation of the Copyright Security Agreement, and the
recordation of the Mortgages, in each case, in the appropriate filing offices,
and, in each case, except as otherwise expressly set forth in the applicable
Security Documents, only to the extent perfection can be achieved by taking
actions under the Laws of a Qualified Jurisdiction), and first-priority Liens in
and upon the ABL Priority Collateral and all Foreign Collateral or, in the case
of the Senior Note Priority Collateral, second-priority Liens, subject, in each
case, only to Permitted Liens and the relative priorities thereof.
     4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Restricted Subsidiaries has (a) good, sufficient and legal title to (in the case
of fee interests in Real Property), (b) valid leasehold interests in (in the
case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby. All of such
assets are free and clear of Liens except for Permitted Liens.
     4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Restricted
Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement).
          (b) The chief executive office of each Loan Party and each of its
Restricted Subsidiaries is located at the address indicated on Schedule 4.6(b)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement).
          (c) Each Loan Party’s and each of its Restricted Subsidiaries’ tax
identification numbers and organizational identification numbers (or foreign
equivalent), if any, are identified on Schedule 4.6(c) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

42



--------------------------------------------------------------------------------



 



          (d) As of the Closing Date, no Loan Party holds any commercial tort
claims that exceed $1,000,000 in amount, except as set forth on Schedule 4.6(d).
     4.7 Litigation.
          (a) There are no actions, suits, proceedings, investigations or
Environmental Action pending or, to the knowledge of any Responsible Officer of
any Borrower, threatened (a) with respect to any Loan Document, (b) with respect
to the Transactions or any transaction contemplated by this Agreement or the
other Loan Documents, or (c) that have resulted in, or could reasonably be
expected to result in, a Material Adverse Change. Additionally, there does not
exist any judgment, order or injunction prohibiting or imposing material adverse
conditions upon the making of any Advance (or any other extension of credit
hereunder).
          (b) Schedule 4.7 sets forth a complete and accurate description of all
actions, suits, proceedings, investigations or Environmental Actions, as of the
Closing Date, that are required by the SEC to be disclosed on the Company’s Form
10-K, 10-Q or 8-K.
     4.8 Compliance with Laws. No Loan Party nor any of its Restricted
Subsidiaries (a) is in violation of any applicable Law that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Change, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, of any Governmental Authority, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change.
     4.9 No Material Adverse Change. All historical financial statements
relating to the Company and its Subsidiaries that have been delivered by any of
the Borrowers to Agent have been prepared in accordance with GAAP (except, in
the case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Company and its Subsidiaries’ consolidated financial condition as
of the date thereof and results of operations for the period then ended. Since
March 31, 2010, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Company and its Subsidiaries.
     4.10 Fraudulent Transfer.
          (a) Each Borrower and its Restricted Subsidiaries (taken as a whole)
is Solvent.
          (b) Each Loan Party receives valuable corporate benefit from entering
into the Loan Documents to which it is a party.
          (c) No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
Transactions or any transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.
     4.11 Employee Benefits.

43



--------------------------------------------------------------------------------



 



          (a) Schedule 4.11 sets forth, as of the Closing Date, each Plan and
each Multiemployer Plan. Each Plan (and each related trust, insurance contract
or fund) is in compliance in all respects with its terms and in all respects
with all applicable laws, including, without limitation, ERISA and the IRC,
except to the extent that any such noncompliances, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change. Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change: (1) each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the IRC
has received a determination letter from the Internal Revenue Service to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the IRC
covering all tax law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or is comprised of a master or prototype plan that
has received a favorable opinion letter from the Internal Revenue Service (or
the sponsor has applied for such determination letter or opinion letter within
the remedial amendment period); (2) except as disclosed on Schedule 4.11, no
Reportable Event has occurred with respect to a Plan (other than, and since the
occurrence of, a Reportable Event related to the filing of a petition under
Chapter 11 of the Bankruptcy Code); (3) no Borrower has received any written
notice or otherwise has knowledge that any Multiemployer Plan is insolvent or in
reorganization; (4) except as disclosed on Schedule 4.11, no Plan has an
Unfunded Current Liability; (5) except as disclosed on Schedule 4.11, no Plan
which is subject to Section 412 of the IRC or Section 302 of ERISA has failed to
meet the minimum funding standards, within the meaning of such sections of the
IRC or ERISA, or, except as disclosed on Schedule 4.11, has applied for or
received a waiver of a minimum funding standard or an extension of any
amortization period, within the meaning of Section 412 of the IRC or Section 303
or 304 of ERISA; (6) all required contributions with respect to a Plan and a
Multiemployer Plan have been made; (7) neither the Company nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any outstanding material
liability (including any indirect, contingent or secondary liability) to or on
account of a Plan or a Multiemployer Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the IRC or expects to incur any such
material liability under any of the foregoing sections with respect to any Plan
or a Multiemployer Plan; (8) to the knowledge of any Borrower, no condition
exists which presents a material risk to the Company or any of its Subsidiaries
or any ERISA Affiliate of incurring a material liability to or on account of a
Plan or a Multiemployer Plan pursuant to the foregoing provisions of ERISA and
the IRC; (9) no involuntary proceedings have been instituted to terminate or
appoint a trustee to administer any Plan which is subject to Title IV of ERISA;
(10) no action, suit, proceeding, hearing, audit or investigation with respect
to the administration, operation or the investment of assets of any Plan (other
than routine claims for benefits) is pending, expected or threatened;
(11) except as disclosed on Schedule 4.11, neither the Company nor any of its
Subsidiaries or any ERISA Affiliate has filed, or is considering filing, an
application under the Internal Revenue Service Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan or Multiemployer Plan; (12) using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Company and its Subsidiaries
and ERISA Affiliates to any Multiemployer Plans in the event of a withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan ended prior to the date of the most recent Credit Event could
not result in a material liability to the Company, any of its Subsidiaries or an
ERISA Affiliate; (13) each group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the IRC) which covers or has covered employees
or former employees of the

44



--------------------------------------------------------------------------------



 



Company, any of its Subsidiaries, or any ERISA Affiliate has at all times been
operated in material compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the IRC; (14) except as disclosed on
Schedule 4.11, no lien imposed under the IRC or ERISA on the assets of the
Company or any of its Subsidiaries or any ERISA Affiliate exists, or, to the
knowledge of any Responsible Officer of any Borrower, is likely to arise on
account of any Plan or any Multiemployer Plan; and (15) except as disclosed on
Schedule 4.11, neither the Company nor any of its Subsidiaries maintains or
contributes to (a) any group health plan (as defined in Section 5000(b)(1) of
the IRC) which provides benefits to retired employees and/or other former
employees (other than as required by Section 601 of ERISA) or (b) any Plan, the
obligations with respect to which could reasonably be expected to have a
Material Adverse Change.
          (b) Except as, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change: (1) each Foreign Pension
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (2) all required contributions with respect to a Foreign
Pension Plan have been made; (3) neither the Company nor any of its Subsidiaries
has incurred any material outstanding obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan; and (4) the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Pension Plan, determined as of the end of the Company’s most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities or alternatively, the Foreign
Pension Plan is funded in compliance with applicable law in all respects and the
Company and its Subsidiaries have established adequate reserves for the present
value of such accrued benefit liabilities under such Foreign Pension Plan in the
financial statements delivered pursuant to Section 5.1.
     4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrowers’ knowledge, after due inquiry, no Loan Party’s nor any of its
Restricted Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (b) no Loan Party nor any of its Restricted
Subsidiaries has received notice that an Environmental Lien has attached to any
revenues or to any Real Property or to cause such Real Property to be subject to
any material restrictions on the ownership, occupancy, use of transferability of
such Real Property by any Loan Party or any of its Restricted Subsidiaries, and
(c) no Loan Party nor any of its Restricted Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.
     4.13 Intellectual Property. Each Loan Party and its Restricted Subsidiaries
own, or hold licenses in, all Intellectual Property that are necessary to the
conduct of its business, and has obtained assignments of all leases, licenses
and other rights of whatever nature, in each case necessary for the conduct of
its business, without any known conflict with the rights of others which, or the
failure to own, or hold licenses in, or obtain assignments of which, as the case
may be, individually or in the aggregate, has resulted in, or could reasonably
be expected to result in,

45



--------------------------------------------------------------------------------



 



a Material Adverse Change. Set forth on Schedule 4.13, as of the Closing Date,
is a true, correct, and complete listing of all Intellectual Property
registered, or that is the subject of an application for registration, with any
Governmental Authority of any Qualified Jurisdiction and other material
Intellectual Property as to which any Loan Party is the owner or is an exclusive
licensee.
     4.14 Leases. Each Loan Party and its Restricted Subsidiaries enjoy peaceful
and undisturbed possession under all leases to which they are parties or under
which they are operating, and, subject to Permitted Protests, all of such leases
are valid and subsisting and no default by the applicable Loan Party or its
Restricted Subsidiaries exists under any of them, in each case, except to the
extent such matters could not reasonably be expected to result in a Material
Adverse Change.
     4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
(as updated by written notice to the Agent listing Deposit Accounts and/or
Securities Accounts opened after the Closing Date in accordance with, and
subject to, Section 6.11(b) promptly after opening such Deposit Accounts or
Securities Accounts) is a listing of all of the Loan Parties’ Deposit Accounts
and Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, (b) the account numbers of
the Deposit Accounts or Securities Accounts maintained with such Person, and
(c) identification of any Excluded Deposit Accounts.
     4.16 Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Restricted Subsidiaries in writing to Agent
or any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement
or the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Restricted
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Closing Date Projections represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrowers’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Restricted Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrowers to be reasonable at the time of the delivery thereof to Agent (it
being understood that such Projections are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Restricted Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).
     4.17 Material Contracts. Set forth on Schedule 4.17 is a list of the
Material Contracts of each Loan Party and its Restricted Subsidiaries as of the
Closing Date. Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against

46



--------------------------------------------------------------------------------



 



the applicable Loan Party or its Restricted Subsidiary and, to Borrowers’
knowledge, after due inquiry, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party or its
Restricted Subsidiary.
     4.18 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”) and
(c) Canadian Anti-Money Laundering Anti-Terrorism Legislation. No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and
Canadian Anti-Money Laundering Anti-Terrorism Legislation.
     4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness of each Loan Party and each of its Restricted Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date. Part A of Schedule 4.19 lists all
Indebtedness as described in the immediately preceding sentence which is owed to
Persons other than the Company or any of its Subsidiaries (after giving effect
to the consummation of the Transaction) (with all of such Indebtedness being
therein identified as “Third Party Scheduled Existing Indebtedness”) and Part B
of Schedule 4.19 lists all Indebtedness as described in the immediately
preceding sentence which is owed to the Company and its Subsidiaries (after
giving effect to the Transaction) (with all of such Indebtedness being therein
identified as “Intercompany Scheduled Existing Indebtedness”).
     4.20 Payment of Taxes. All federal and all other material tax returns and
reports of each Loan Party and its Restricted Subsidiaries required by any
Governmental Authority to be filed by any of them have been timely (including
applicable extensions) filed with the appropriate Governmental Authority, and
all federal and all other material taxes shown on such tax returns to be due and
payable and all federal and all other material assessments, fees and other
governmental charges upon a Loan Party and its Restricted Subsidiaries and upon
their respective assets, income, and operations that are due and payable have
been paid to the appropriate Governmental Authority when due and payable, other
than those that are being contested in accordance with Section 5.5. Each Loan
Party and each of its Restricted Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable. Except as set forth
on Schedule 4.20, as of the Closing Date, there is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the knowledge of the Borrower,
threatened by any authority regarding any taxes relating to the Company and its
Restricted Subsidiaries. Except as set forth on Schedule 4.20, neither the
Company nor any of its

47



--------------------------------------------------------------------------------



 



Restricted Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending, or having the effect
of extending, any statute of limitations relating to the payment or collection
of any material taxes of the Company or any of its Restricted Subsidiaries, or
is aware of any circumstances that would cause the taxable years or other
taxable periods of the Company or any of its Restricted Subsidiaries not to be
subject to the normally applicable statute of limitations.
     4.21 Margin Stock. No Loan Party nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.
     4.22 Governmental Regulation. No Loan Party nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
     4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
     4.24 Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against any
Borrower or its Restricted Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Borrower
or its Restricted Subsidiaries which arises out of or under any collective
bargaining agreement, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or, to the knowledge of Borrowers,
threatened in writing against any Borrower or its Restricted Subsidiaries, or
(iii) to the knowledge of Borrowers, after due inquiry, no union representation
question existing with respect to the employees of any Borrower or its
Restricted Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Borrower or its Restricted Subsidiaries,
except (with respect to any matter specified in clauses (i), (ii) or
(iii) above, either individually or in the aggregate) such as has not resulted
in, or could not reasonably be expected to result in, a Material Adverse Change.
No Borrowers and no Restricted Subsidiary of any Borrower has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of each Borrower or its Restricted Subsidiaries
have not been in violation of the Fair

48



--------------------------------------------------------------------------------



 



Labor Standards Act or any other applicable legal requirements, except to the
extent such violations could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change. All material payments due
from any Borrower or its Restricted Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of any Borrower, except where the failure to
do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.
     4.25 Eligible Accounts. As to each Account that is identified by any
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor, (b) owed to one or more of the
Loan Parties, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.
     4.26 Eligible Inventory. As to each item of Inventory that is identified by
any Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.
     4.27 Locations of Inventory and Equipment. The Inventory and Equipment
(other than vehicles or Equipment out for repair) of the US Loan Parties and the
Canadian Guarantors are located only at, or in-transit between or to, the
locations identified on Schedule 4.27 (as such Schedule may be updated pursuant
to Section 5.16) or a Permitted Consignment Location.
     4.28 Inventory Records. Each US Loan Parties and the Canadian Guarantors
keeps correct and accurate records itemizing and describing the type, quality,
and quantity of its Inventory and the book value thereof.
     4.29 Trust. No Loan Party holds any assets as the trustee of any trust.
5. AFFIRMATIVE COVENANTS.
          Each Borrower covenants and agrees that, until termination of all of
the Revolver Commitments and payment in full of the Obligations (other than Bank
Product Obligations that, at such time, are not required to be repaid or cash
collateralized in accordance with Section 1.4), the Loan Parties shall and shall
cause each of their Restricted Subsidiaries to comply with each of the
following:
     5.1 Financial Statements, Reports, Certificates.
          (a) Deliver to Agent, with copies to each Lender, each of the
financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein. Information required to be delivered
pursuant to paragraphs (c), (e), (h), (i) and (j) on Schedule 5.1 or Material
Contracts (or amendments thereto) required to be delivered pursuant to
Section 5.15 shall be deemed to have been delivered if such information, or one
or more annual,

49



--------------------------------------------------------------------------------



 



quarterly or other reports containing such information, shall have been posted
on the Company’s website on the internet (currently http://www.exide.com) or by
the Agent on an IntraLinks, SyndTrak Online or similar site to which the Lenders
have been granted access or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov; provided that the Company shall
deliver paper copies of such information to the Agent or any Lender that
reasonably requests such delivery; and provided further that such information
shall only be deemed to have been delivered when posted on any such website upon
notification by the Company to the Agent and the Lenders of such posting.
          (b) In addition, each Borrower agrees that no Restricted Subsidiary of
a Loan Party will have a fiscal year different from that of the Company. In
addition, each Borrower agrees to maintain a system of accounting that enables
such Borrower to produce financial statements in accordance with GAAP. Each Loan
Party shall also (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to its and its Restricted
Subsidiaries’ sales, and (ii) maintain its billing systems/practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent (such
consent not to be unreasonably withheld).
     5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
     5.3 Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, at all times maintain and preserve in full force and effect its existence
(including being in good standing (or its equivalent, if any) in its
jurisdiction of organization) and all rights and franchises, licenses and
permits material to its business; provided, however, that no Loan Party or any
of its Restricted Subsidiaries shall be required to preserve any such right or
franchise, licenses or permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders; provided further, however, that nothing in this Section 5.3 shall
prevent the withdrawal by the Company or any of its Restricted Subsidiaries of
its qualification as a foreign corporation, partnership or limited liability
company, as the case may be, in any jurisdiction where such withdrawal could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Change.
     5.4 Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change), and comply with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.
     5.5 Taxes. Cause all federal assessments and taxes and all other material
assessments and taxes imposed, levied, or assessed against any Loan Party or its
Restricted Subsidiaries, or

50



--------------------------------------------------------------------------------



 



any of their respective assets or in respect of any of its assets, income, or
operations to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such assessment or tax. Each Borrower
will and will cause each of its Restricted Subsidiaries to make timely payment
or deposit of all tax payments and withholding taxes required of it and them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes (and any foreign
equivalent thereof), and will, upon request, furnish Agent with proof reasonably
satisfactory to Agent indicating that each Borrower and its Restricted
Subsidiaries have made such payments or deposits.
     5.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of
the Loan Parties’ and their Restricted Subsidiaries’ assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses. Borrowers also shall maintain (with respect to each of the
Loan Parties and their Restricted Subsidiaries) business interruption, general
liability, product liability insurance, director’s and officer’s liability
insurance, fiduciary liability insurance, and employment practices liability
insurance, as well as insurance against larceny, embezzlement, criminal
misappropriation and flood insurance with respect to any Real Property
Collateral in a flood plain. All such policies of insurance shall be with
responsible and reputable insurance companies acceptable to Agent and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and in any event
in amount, adequacy and scope satisfactory to Agent in its Permitted Discretion.
Subject to the terms of the Intercreditor Agreement, all property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and Lenders, as their interests may appear, in case of loss, pursuant
to a standard loss payable endorsement with a standard non contributory “lender”
or “secured party” clause and are to contain such other provisions as Agent may
reasonably request in its Permitted Discretion to fully protect Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Agent
of the exercise of any right of cancellation. If any Borrower fails to maintain
such insurance, Agent may arrange for such insurance, but at such Borrower’s
expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrowers shall give Agent prompt notice
of any loss exceeding $2,500,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, subject to the terms of the Intercreditor Agreement, Agent
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
     5.7 Inspections; Audits.

51



--------------------------------------------------------------------------------



 



          (a) Keep proper books of record and accounts in which full, true and
correct entries which permit the preparation of financial statements in
accordance with GAAP and which conform to all requirements of law, shall be made
of all dealings and transactions in relation to its business and activities.
Permit Agent (or, if an Event of Default has occurred and is continuing, any
Lender) and each of its duly authorized representatives or agents to visit any
of its properties and inspect any of its assets or books and records, to conduct
appraisals and valuations, to examine and make copies of its books and records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers and employees at such reasonable times and intervals
as Agent (or, if an Event of Default has occurred and is continuing, any Lender)
may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Company; provided that neither the Company nor
any of its Subsidiaries shall be required to, nor will they, make available any
materials or information which is (or are) classified or required to be treated
as confidential by the United States government or any agency thereof during any
such visitation, inspection, examination, discussion or advice if the same would
not be permitted under applicable law (including, without limitation, the
Department of Defense Industrial Security Regulation and Industrial Security
Manual for Safeguarding Classified Information (Department of Defense
Regulation 5220.22-M)) (although, to the extent reasonably requested by Agent
(or, if an Event of Default has occurred and is continuing, such Lender), such
Borrower will use its commercially reasonable efforts to obtain any approvals or
clearances so that such matters may be disclosed).
          (b) The Company shall pay to Agent, for its own account, audit and
inventory appraisal fees and charges as follows: (i) a fee of $1,000 per day,
per auditor, plus out-of-pocket expenses for each audit of the Company performed
by personnel employed by Agent or by one or more third Persons engaged by Agent,
and (ii) the actual charges paid or incurred by Agent to perform or obtain
inventory appraisals; provided that the Borrower shall not be obligated to
reimburse Agent for more than 2 audits during any calendar year, or more than
one inventory appraisal during any calendar year; provided further that
(A) during any 12 consecutive month period in which a Trigger Period has
existed, the Company shall be obligated to reimburse Agent for up to 3 audits
during such period, and up to 2 inventory appraisals during such period and
(B) upon the occurrence and during the continuation of an Event of Default,
there shall be no limit on the number of audits or inventory appraisals for
which the Company is obligated to reimburse Agent.
     5.8 Compliance with Laws. Comply with the requirements of all applicable
Laws, other than Laws the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.
     5.9 ERISA. As soon as possible and, in any event, within 20 Business Days
after the Company, any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, to the extent that
(except as otherwise set forth below) such occurrence, in any given case, if
adversely determined could result in a liability or obligation of the Company
and/or any of its Subsidiaries of $50,000 or more the Company will deliver to
Agent written notice of the chief financial officer, vice president of human
resources or other Authorized Officer of the Company setting forth, to the
extent known, and in reasonable detail, such occurrence and the action, if any,
that the Company, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be

52



--------------------------------------------------------------------------------



 



given to or filed by the Company, such Subsidiary, the Plan administrator or
such ERISA Affiliate to or with, the PBGC or any other governmental agency, or a
Plan or Multiemployer Plan participant, and any notices received by the Company,
such Subsidiary or ERISA Affiliate from the PBGC or other governmental agency or
a Plan or Multiemployer Plan participant or the Plan administrator with respect
thereto: (1) that a Reportable Event has occurred (except to the extent that the
Company has previously delivered to Agent a notice concerning such event
pursuant to clause (2) hereof); (2) that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61, and an
event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; (3) that there has been a failure to meet the
minimum funding standards of Sections 412 or 430 of the IRC or Section 302 of
ERISA, has been incurred or (except to the extent that the Company has
previously delivered to Agent a notice concerning such event pursuant to clause
(2) hereof) an application has been, or is reasonably expected to be, made for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the IRC or Section 303 or 304 of ERISA with respect to a Plan;
(4) that any material contribution required to be made with respect to a Plan or
Multiemployer Plan or Foreign Pension Plan has been made more than sixty (60)
days late; (5) that a Plan or Multiemployer Plan has been or will be
involuntarily terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA; (6) that a Plan has an Unfunded Current Liability which, when
added to the aggregate amount of Unfunded Current Liabilities with respect to
all other Plans as of such date, exceeds the aggregate amount of the Unfunded
Current Liability that existed on the Closing Date by $10,000,000; (7) that
involuntary proceedings have been or will be instituted to terminate or appoint
a trustee to administer a Plan which is subject to Title IV of ERISA; (8) that
an involuntary proceeding has been instituted pursuant to Section 515 of ERISA
to collect a delinquent contribution to a Plan or Multiemployer Plan; (9) that,
except as otherwise disclosed on Schedule 4.11, the Company, any of its
Subsidiaries or any ERISA Affiliate will incur or is reasonably expected to
incur any material liability (including any indirect, contingent, or secondary
liability) (i) to or on account of the termination of or withdrawal from a Plan
or Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA, (ii) with respect to a Plan or Multiemployer Plan under Section
401(a)(29), 4971, 4975 or 4980 of the IRC or Section 409 or 502(i) or 502(l) of
ERISA, or (iii) with respect to a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the IRC or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the IRC and/or the Health
Insurance Portability and Accountability Act of 1996, (10) that the Company or
any of its Subsidiaries will incur any liability pursuant to any group health
plan (as defined in Section 5000(b)(1) of the IRC) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) which arises from the extension of such group health plan
to any retirees or former employees who were not in the class of employees
eligible for coverage under such group health plan on the Closing Date, except
to the extent that any such liability would not be material to the Company or
any of its Subsidiaries; or (11) the Company or any of its Subsidiaries will
incur any liability not otherwise described in this Section 5.9 pursuant to any
Plan or Foreign Pension Plan which, when added to the aggregate amount of such
liabilities with respect to all other Plans and/or Foreign Pension Plans as of
such date, exceeds the aggregate amount of such liabilities that existed on the
Closing Date by $10,000,000. To the extent that the financial statements set
forth a liability for which notice would otherwise be required to be given

53



--------------------------------------------------------------------------------



 



hereunder, a separate notice thereof shall not be required hereunder. At the
request of Agent, the Company will deliver to Agent copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA. The Company will deliver to Agent
a copy of each funding waiver request filed with the Internal Revenue Service or
any other government agency with respect to any Plan, and at the request of the
Agent, all material communications received by the Company, any of its
Subsidiaries or any ERISA Affiliate from the Internal Revenue Service or any
other government agency with respect to each Plan. The Company will also deliver
upon written request to Agent a complete copy of the annual report (on Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service. In addition to any notices delivered to
Agent pursuant to the first sentence hereof, copies of annual reports and any
records, documents or other information required to be furnished to the PBGC or
any other government agency, and any material notices received by the Company,
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall, upon request of Agent, be delivered to Agent no later than 20 Business
Days after the date of such request. The Company and each of its applicable
Subsidiaries shall ensure that all Foreign Pension Plans administered by it or
into which it makes payments obtain or retain (as applicable) registered status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws except where the failure
to do any of the foregoing has not had, and could not reasonably be expected to
have, a Material Adverse Change.
     5.10 Environmental.
          (a) (i) Keep any property either owned or operated by the Borrowers or
their Restricted Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens and (ii) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests; provided, however, that no Borrower shall be
deemed to have breached this Section 5.10 to the extent that any failures to
comply with the requirements specified in clause (i) or (ii) above, either
individually or in the aggregate, have not resulted in, and could not reasonably
be expected to result in, a Material Adverse Change. If the Company or any of
its Restricted Subsidiaries, or any tenant or occupant of any Real Property
owned, leased or operated by Company or any of its Restricted Subsidiaries,
causes or permits any intentional or unintentional act or omission resulting in
the presence or Release of any Hazardous Material (except in compliance with
applicable Environmental Laws), each Borrower agrees to undertake, and/or to
cause any of its Subsidiaries, tenants or occupants to undertake, at their sole
expense, any clean up, removal, remedial or other action required pursuant to
Environmental Laws to remove and clean up any Hazardous Materials from any Real
Property except where the failure to do so has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Change.
          (b) At the written request of Agent, which request shall specify in
reasonable detail the basis therefor, at any time after the occurrence of an
Event of Default, a breach by any Borrower of an environmental provision of this
Agreement, or any other matter that requires the

54



--------------------------------------------------------------------------------



 



giving of notice under clauses (n) through (r) on Schedule 5.1, the Borrowers
will provide, at their sole cost and expense, an environmental site assessment
report concerning any Real Property, prepared by an environmental consulting
firm reasonably approved by Agent, addressing the matters which gave rise to
such request and estimating the potential costs of any Remedial Action in
connection with any such matter. If any Borrower fails to provide the same
within 45 days after such request was made, Agent may order the same, and the
Borrowers shall grant and hereby do grant, to Agent, access to such Real
Property and specifically grant Agent an irrevocable non-exclusive license,
subject to the right of tenants, to undertake such an assessment, all at the
Borrowers’ joint and several expense.
     5.11 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or Lenders contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
     5.12 Formation of Subsidiaries; Additional Real Property.
          (a) Additional US Loan Parties. At any time (x) any US Subsidiary of
the Company (other than an Excluded Subsidiary) is created, established or
acquired, (y) any US Subsidiary ceases to be an Excluded Subsidiary, or (z) any
Subsidiary guarantees the Senior Notes, any Permitted Refinancing in respect
thereof, any Permitted Additional Pari Pasu Obligations or any Refinancing
Indebtedness in respect thereof, such US Subsidiary shall be required to no
later than 30 days thereafter (or such greater number of days as Agent shall
agree to in its sole and absolute discretion in any given case), (i) execute and
deliver a US Joinder Agreement, causing such US Subsidiary to become party to
(A) the US Guaranty as a US Guarantor (or, to the extent requested by Agent,
become a US Borrower pursuant to its US Joinder Agreement), (B) the US Security
Agreement, (C) the Intercompany Subordination Agreement, (D) the Intercreditor
Agreement and (E) such other Loan Documents as would have been entered into by
such Subsidiary if it had been a US Guarantor on the Closing Date, (ii) take all
action in connection therewith as would otherwise have been required to be taken
pursuant to Schedule 3.1 if such US Subsidiary had been a US Guarantor on the
Closing Date, and (iii) execute, endorse, acknowledge, file and/or deliver to
Agent from time to time such opinions of counsel, vouchers, invoices, schedules,
confirmatory assignments, confirmatory conveyances, financing statements,
transfer endorsements, confirmatory powers of attorney, certificates, reports
and other assurances or confirmatory instruments and take such further steps
relating to the US Collateral covered by any of the US Security Documents as
Agent may reasonably require pursuant to this Section 5.12(a).
          (b) Additional Foreign Loan Parties. At any time (x) any Foreign
Subsidiary of the Company (other than an Excluded Subsidiary) organized under
the laws of any Qualified Foreign Jurisdiction is created, established or
acquired, or (y) any Foreign Subsidiary organized under the laws of any
Qualified Foreign Jurisdiction ceases to be an Excluded Subsidiary, such
Subsidiary shall be required to no later than 30 days (but, with respect to
clause (B) below, 90

55



--------------------------------------------------------------------------------



 



days) thereafter (or such greater number of days as Agent shall agree to in its
sole and absolute discretion in any given case), (i) execute and deliver a
Foreign Joinder Agreement, causing such Foreign Subsidiary to become party to
(A) the Foreign Guaranty (or if requested by Agent upon the advice of local
counsel, a new Foreign Guaranty), (B) each applicable Foreign Security Document
(other than Control Agreements or Cash Management Arrangements), (C) the
Intercompany Subordination Agreement, (D) exercise commercially reasonably best
efforts for a period not to exceed 90 days to enter into Control Agreements or
Cash Management Arrangements with respect to its Deposit Accounts, and (E) such
other Loan Documents as would have been entered into by such Subsidiary if it
had been a Foreign Guarantor on the Closing Date, in each case subject to such
restrictions and/or limitations as may be required under applicable law,
(ii) take all action in connection therewith as would otherwise have been
required to be taken pursuant to Schedule 3.1 if such Foreign Subsidiary had
been a Foreign Guarantor on the Closing Date and (iii) execute, endorse,
acknowledge, file and/or deliver to Agent from time to time such opinions of
counsel, vouchers, invoices, schedules, confirmatory assignments, confirmatory
conveyances, financing statements, transfer endorsements, confirmatory powers of
attorney, certificates, reports and other assurances or confirmatory instruments
and take such further steps relating to the Foreign Collateral covered by any of
the Foreign Security Documents as Agent may reasonably require pursuant to this
Section 5.12(b).
          (c) Additional Real Property Collateral. At any time (i) any US
Subsidiary is added as a US Loan Party pursuant to Section 5.12(a) and such US
Loan Party owns any Real Property, (ii) any existing US Loan Party acquires any
owned Real Property after the Closing Date (in the case of clause (i) or (ii),
with a fair market value in excess of $2,500,000) or (iii) any Real Property is
subject to a Lien in favor of the Senior Noteholders but not subject to a
Mortgage, no later than 90 days thereafter (or such greater number of days as
Agent shall agree to in its sole and absolute discretion in any given case),
such US Loan Party shall be required to grant a Lien to Agent and execute and
deliver a Mortgage and take all action in connection therewith as would
otherwise have been required to be taken pursuant to Schedule 3.1 with respect
to such Real Property if such US Loan Party owned such Real Property on the
Closing Date; provided that the US Loan Parties will not be required to grant
Liens or execute Mortgages on such after-acquired Real Property unless Liens and
Mortgages are granted and executed on such after-acquired Real Property to
secure the Senior Notes.
     5.13 Further Assurances. At any time upon the reasonable request of Agent
(including if Agent determines that a Loan Document (or a transaction in
connection with it) operates as, or gives rise to a security interest for the
purposes of the Personal Property Securities Act 2009 (Cwlth)), promptly take
such actions that the Agent asks and considers necessary and promptly execute or
deliver to Agent any and all financing statements, financial change statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance satisfactory to Agent in its Permitted Discretion, to
create, perfect, ensure the enforceability of, and continue perfected or to
better perfect Agent’s Liens in the Collateral or enable the Agent to apply for
any registration, or give any notification in connection with the Agent’s Lien
in the Collateral so that the Lien has the priority required by the Agent and in
order to fully consummate all of the Transactions or any transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable Law, if any Borrower refuses or fails to execute or

56



--------------------------------------------------------------------------------



 



deliver any reasonably requested Additional Documents within a reasonable period
of time following the request to do so, such Borrower hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that (a) the US Obligations are guarantied
by the US Guarantors and are secured by (i) a first-priority perfected Lien on
the ABL Priority Collateral, subject to Permitted Liens and (ii) a
second-priority perfected Lien on the Senior Note Priority Collateral, subject
to Permitted Liens, and (b) the Foreign Obligations are guarantied by the
Guarantors and are secured by (i) a first-priority perfected Lien on the ABL
Priority Collateral, subject to Permitted Liens, (ii) a second-priority
perfected Lien on the Senior Note Priority Collateral, subject to Permitted
Liens and (iii) a first-priority perfected Lien on the Foreign Collateral,
subject to Permitted Liens.
     5.14 Lender Meetings. Within 120 days after the close of each fiscal year
of the Company, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent, by conference call) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of the Company and its
Subsidiaries and the projections presented for the current fiscal year of the
Company.
     5.15 Material Contracts. Contemporaneously with the delivery of each
quarterly Compliance Certificate pursuant to Section 5.1, provide Agent with
copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate.
     5.16 Location of Inventory and Equipment. Keep each Loan Parties’ and its
Restricted Subsidiaries’ Inventory and Equipment (other than vehicles and
Equipment out for repair) only at the locations identified on Schedule 4.27 or
at Permitted Consignment Locations and their chief executive offices only at the
locations identified on Schedule 4.6(b); provided, however, that any Loan Party
and their Restricted Subsidiaries may keep its Inventory and Equipment at other
locations and may move its chief executive office to another location in the
same country as its current chief executive office so long as the Borrowers
provide written notice to Agent not less than 10 days prior to the date on which
such Inventory or Equipment is moved to such new location or such chief
executive office is relocated, as the case may be.
     5.17 Foreign Borrower Holding Company. The Foreign Borrower shall not
engage in any business or activity or own any assets, in each case other than
(a) the ownership of all outstanding Equity Interests in its Subsidiaries and
intercompany Indebtedness owing to the Foreign Borrower, (b) maintaining its
legal existence, (c) participating in tax, accounting and other administrative
activities as the parent of its Subsidiaries, (d) the execution and delivery of
the Loan Documents to which it is a party and the performance of its obligations
thereunder, (e) activities necessary to consummate the Transactions, and
(f) activities incidental to the businesses or activities described in clauses
(a) through (e) of this Section 5.17. Notwithstanding the foregoing, in the
event that the Foreign Borrower acquires any assets (other than Stock of any
Person organized in a jurisdiction other than the Netherlands), it shall, at the
Agent’s request (i)

57



--------------------------------------------------------------------------------



 



promptly create a valid first-priority security interest (subject to Permitted
Liens) in favor of the Agent on such assets and (ii) grant to the Agent an
irrevocable power of attorney, with full powers of substitution, in order to on
behalf of the Foreign Borrower to perform all such (legal) acts and do all
things as may be required to create or perfect such right of pledge.
     5.18 Unrestricted Subsidiaries. The Company may at any time after the
Closing Date designate any Foreign Subsidiary that is a Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (b) no Loan
Party or Foreign Subsidiary in a Qualified Jurisdiction may be designated as an
Unrestricted Subsidiary, (c) without Agent’s consent, no Restricted Subsidiary
may be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, and (d) without Agent’s consent, no Unrestricted
Subsidiary may be designated a Restricted Subsidiary if it was previously
designated a Restricted Subsidiary; provided further that, unless designated by
the Company as a Restricted Subsidiary at the time of the formation or
acquisition thereof, any Subsidiary (other than any Subsidiary organized in a
Qualified Jurisdiction) formed or acquired after the Closing Date shall be an
Unrestricted Subsidiary until, if ever, such Subsidiary is designated as a
Restricted Subsidiary in accordance with this Section 5.18. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (A) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (B) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.
6. NEGATIVE COVENANTS.
          Each Borrower covenants and agrees that, until termination of all of
the Revolver Commitments and payment in full of the Obligations, the Loan
Parties will not and will not permit any of their Restricted Subsidiaries to do
any of the following:
     6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
     6.3 Restrictions on Fundamental Changes.
          (a) Other than in order to consummate a Permitted Acquisitions,
(1) enter into any merger, consolidation, amalgamation, reorganization, or
recapitalization, or reclassify its Stock or (2) liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution), except that:

58



--------------------------------------------------------------------------------



 



               (i) any US Subsidiary of the Company may be merged, consolidated
or liquidated with or into the Company (so long as the Company is the surviving
entity of such merger, consolidation or liquidation) or any US Guarantor (so
long as a US Guarantor is the surviving entity of such merger, consolidation or
liquidation);
               (ii) any Excluded Subsidiary may be merged, amalgamated,
reorganized, consolidated or liquidated with or into another Excluded
Subsidiary;
               (iii) any Foreign Loan Party (other than the Foreign Borrower)
may be merged, amalgamated, reorganized, consolidated or liquidated with or
into, or in such a way that any payments or assets distributed as a result
thereof are distributed to, any other Loan Party;
               (iv) any Foreign Subsidiary of the Company (other than a Loan
Party) may be merged, amalgamated, reorganized, consolidated or liquidated with
or into, or in such a way that any payments or assets distributed as a result
thereof are distributed to, any Wholly Owned Foreign Subsidiary of the Company
or any US Loan Party, including, without limitation, pursuant to a Permitted
Disposition, so long as such Wholly Owned Foreign Subsidiary or US Loan Party is
the surviving entity of such merger, consolidation, amalgamation,
reorganization, or liquidation;
               (v) (A) Coöpertie Exide Europe U.A., (B) any non-operating
Restricted Subsidiaries with nominal assets and nominal liabilities, and (C) any
Excluded Subsidiary may be liquidated, wound up, or dissolved;
               (vi) the Specified Dutch Merger shall be permitted to take place;
and
               (vii) the Company and its Subsidiaries may consummate a Specified
Restructuring;
provided that any such merger, amalgamation, consolidation, liquidation, or
distribution of assets shall only be permitted pursuant to this Section 6.3, so
long as (A) no Default and no Event of Default then exists or would exist
immediately after giving effect thereto, (B) any security interests granted to
Agent in the assets (including, without limitation, Stock) of any such Person
subject to any such transaction shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, amalgamation, reorganization, consolidation, liquidation,
or distribution of assets), except to the extent such assets (including, without
limitation, Stock) are being transferred or otherwise disposed of pursuant to a
Permitted Disposition or a Specified Restructuring, (C) if the Person to be
merged, amalgamated, reorganized, consolidated or liquidated into or its assets
are distributed to another Person as contemplated above is party to a Guaranty,
the nature and scope of the obligations of such Person under its Guaranty are
substantially identical to or greater than the nature and scope of the
obligations of such other Person under its Guaranty, and (D) any new Accounts or
Inventory to be included in the Borrowing Base as a result thereof shall not be
Eligible Accounts until such time as Agent and Lenders shall have completed an
audit and field exam of such Accounts and appraisal of Inventory and such other
due diligence requested by Agent in its Permitted Discretion, in a manner and
with results satisfactory to Agent in its Permitted Discretion.

59



--------------------------------------------------------------------------------



 



          (b) Suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clause (a) above or in connection with
the transactions permitted pursuant to Section 6.4.
     6.4 Disposal of Assets. Convey, sell, lease, license, assign, transfer, or
otherwise dispose of (or enter into an agreement to convey, sell, lease,
license, assign, transfer, or otherwise dispose of) any Borrower’s or its
Restricted Subsidiaries’ assets except for Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.11.
     6.5 Change Name. Change its legal name, organizational identification
number, jurisdiction of organization, organizational identity, or chief
executive office; provided, however, that any Borrower or its Restricted
Subsidiaries may change its name or the location of its chief executive office
(so long as, with respect to any US Loan Party such chief executive office is
maintained within the continental United States and with respect to any Foreign
Loan Party such chief executive office is maintained within its jurisdiction of
organization) upon at least 10 days prior written notice to Agent of such
change.
     6.6 Nature of Business. Engage in any business other than a Permitted
Business.
     6.7 Debt Payments and Amendments.
          (a) Restricted Debt Payments. Make any Restricted Debt Payments except
for:
               (i) Refinancing Indebtedness thereof permitted by Section 6.1;
               (ii) the payment of scheduled principal installments, if any, and
interest in respect of subordinated Indebtedness, including the Existing Senior
Subordinated Notes (other than any such payment prohibited by the subordination
provisions thereof);
               (iii) the payment of scheduled or accrued interest in respect of
the Senior Notes and any Permitted Additional Pari Passu Obligations (or any
Refinancing Indebtedness in respect thereof);
               (iv) Restricted Debt Payments of the Senior Notes or any
Permitted Additional Pari Passu Obligations solely with the proceeds from the
sale, casualty or other disposition of Senior Note Priority Collateral;
               (v) Restricted Debt Payments of the Senior Notes (or any
Refinancing Indebtedness in respect thereof) with the net cash proceeds from any
capital contribution to the Company or any sale or issuance of Stock (other than
Prohibited Preferred Stock) to any Person that is not a Subsidiary of the
Company in accordance with the requirements of this Agreement; provided that the
Excess Availability for the 30 consecutive days immediately preceding such
Restricted Debt Payment and Excess Availability on the date thereof (each as
calculated on a pro forma basis after giving effect to such Restricted Debt
Payment) shall not be less than the Threshold Amount;
               (vi) Restricted Debt Payments of the Closing Date Senior Notes
(or any Refinancing Indebtedness in respect thereof) with Exchange Senior Notes;

60



--------------------------------------------------------------------------------



 



               (vii) Restricted Debt Payments of Indebtedness constituting
Permitted Intercompany Investments; provided that no Default or Event of Default
is continuing or would result therefrom;
               (viii) additional Restricted Debt Payments in an aggregate amount
not to exceed the Basket Amount; provided that no Default or Event of Default is
continuing or would result therefrom; and
               (ix) additional Restricted Debt Payments during such time as the
Payment Condition is satisfied.
          If permitted by the agreements or instruments governing the
Indebtedness described above, any Restricted Debt Payment permitted above with
respect to such Indebtedness may be made by way of irrevocably depositing with
the trustee or paying agent with respect thereto or any other Person (other than
the Company or any Affiliate thereof) designated in accordance with the
agreements or instruments governing such Indebtedness, cash or Cash Equivalents
in the amount of such Indebtedness (together with accrued interest and interest
which accrues up to and including the due date of such Indebtedness) before such
Indebtedness is due for the purpose of discharging, redeeming or otherwise
paying in full such Indebtedness (whether pursuant to a tender offer, optional
redemption, or otherwise).
          (b) Amendments. Directly or indirectly, amend, modify, or change any
of the terms or provisions of:
               (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Permitted Indebtedness other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Investments, (C) Indebtedness permitted under clauses (c), (g), (i) and (j) of
the definition of Permitted Indebtedness, and (D) to the extent such amendment,
modification, or change, either individually, or in the aggregate could not
reasonably be expected to be materially adverse to the interests of the Lenders,
any other Permitted Indebtedness; and
               (ii) the Governing Documents of any Loan Party or any of its
Restricted Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of Lenders.
     6.8 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.
     6.9 Restricted Payments. Make any Restricted Payment; provided, that, so
long as (x) it is permitted by Law, and (y) no Default or Event of Default is
continuing or would result therefrom, the Company and its Restricted
Subsidiaries may make;
          (a) Permitted Restricted Payments; and
          (b) additional Restricted Payments during such time as the Payment
Condition is satisfied.

61



--------------------------------------------------------------------------------



 



     6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
     6.11 Investments; Controlled Investments.
          (a) Investments. Directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment, except for:
               (i) Permitted Investments; and
               (ii) additional Investments during such time as the Payment
Condition is satisfied.
          (b) Controlled Investments. Except for Excluded Accounts, (i) no Loan
Party shall establish or, after the Post Closing Period (or any extension
thereof), maintain any Deposit Account or Securities Account in the United
States or Canada unless Agent shall have received a Control Agreement in respect
of such Deposit Account or Securities Account and (ii) no Loan Party shall
establish after the Closing Date any Deposit Account or Securities Account
outside of the United States or Canada unless Agent shall have received a
Control Agreement or entered into a Cash Management Arrangement in respect of
such Deposit Account or Securities Account.
     6.12 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Borrower except for:
          (a) transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between any Borrower or its Restricted
Subsidiaries, on the one hand, and any Affiliate of such Borrower or such
Restricted Subsidiary, on the other hand, so long as such transactions are
substantially as favorable, taken as a whole, to such Borrower or such
Restricted Subsidiary, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate;
          (b) so long as it has been approved by such Borrower’s or such
Restricted Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of such Borrower or such Restricted
Subsidiary;
          (c) so long as it has been approved by such Borrower’s or such
Restricted Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law or approved by the Company in accordance with the
Company’s internal policies and procedures, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of such Borrower and its Restricted
Subsidiaries;
          (d) transactions permitted by Section 6.3, Section 6.4, Section 6.9,
Section 6.11 or any Permitted Intercompany Investment;

62



--------------------------------------------------------------------------------



 



          (e) the payment of consulting fees, allocated management fees and
other fees to the Company by any of its Subsidiaries or by any of its
Subsidiaries to any other of its Subsidiaries; and
          (f) the payment of customary fees to non-officer directors of the
Company and its Subsidiaries.
     6.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, to consummate the Transactions, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrowers will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).
     6.14 Limitation on Issuance of Preferred Stock. Issue or sell or enter into
any agreement or arrangement for the issuance and sale of any Prohibited
Preferred Stock.
     6.15 Restrictions Affecting Subsidiaries. Directly or indirectly create or
otherwise permit to exist any encumbrance or restriction (other than pursuant to
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to a Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Restricted
Subsidiary to make loans or advances to any Loan party or to pay any
Indebtedness owed to a Loan Party, (iii) of any US Subsidiary to guarantee the
Indebtedness of the Borrowers, (iv) of any Foreign Subsidiary to guarantee the
Indebtedness of the Foreign Borrower or (v) of any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Loan Party, or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; provided, that the foregoing shall
not apply to encumbrances or restrictions which (A) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 6.11 and applicable solely to such joint
venture, (B) are customary restrictions on leases, subleases, licenses or
sublicenses otherwise permitted hereunder so long as such restrictions relate
solely to the assets subject thereto, (C) are customary anti-assignment
provisions in contracts restricting the assignment of any agreement, (D) are
customary restrictions in contracts for the disposition of any assets permitted
by Section 6.4, provided that the restrictions in any such contracts shall apply
only to such assets that is to be disposed of, (E) are customary provisions in
leases of Real Property that prohibit mortgages or pledges of the lessee’s
interest under such lease, (F) are contained in any Acquired Indebtedness not
created in anticipation thereof, (G) are contained in the Senior Note Indenture
and any Refinancing Indebtedness incurred in respect thereof, (H) are customary
restrictions of the type described in clause (a)(v) above contained in the terms
of any Indebtedness permitted hereunder if such restriction applies only to the
property financed by or the subject of such Indebtedness, (I) arise under
applicable Laws, or (J) are applicable to Government Grant Property.
7. FINANCIAL COVENANT.
     Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations, if at any time
Excess Availability is less

63



--------------------------------------------------------------------------------



 



than the Threshold Amount (a “Financial Covenant Trigger Event”), the Company
shall maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of the
immediately preceding fiscal month end for which financial statements are
available and as of each subsequent fiscal month end thereafter; provided that
(a) a breach of such covenant when so tested shall not be cured by a subsequent
increase of Excess Availability above the Threshold Amount and (b) such
requirement to maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00
shall no longer apply for subsequent periods if Excess Availability on each day
during any period of 60 consecutive days commencing after the date of such
Financial Covenant Trigger Event is greater than or equal to the Threshold
Amount, after which time the requirement to comply with the Fixed Charge
Coverage Ratio for purposes of this Section 7 shall not apply unless a
subsequent Financial Covenant Trigger Event occurs.
8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1 Payment Default. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or
(b) all or any portion of the principal of the Obligations.
     8.2 Covenant Default. If any Loan Party or any of its Restricted
Subsidiaries:
          (a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is
not in good standing (to the extent such concept exists) in its jurisdiction of
organization), 5.6, 5.7 (solely if any Borrower refuses to allow Agent or its
representatives or agents to visit such Borrower’s properties, inspect its
assets or books or records, examine and make copies of its books and records, or
discuss such Borrower’s affairs, finances, and accounts with officers and
employees of such Borrower), 5.12 and 5.18 of this Agreement, (ii) Sections 6.1
through 6.15 of this Agreement, (iii) Section 7 of this Agreement, or
(iv) Section 6 of the Security Agreement;
          (b) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization to the extent such concept exists
in the applicable jurisdiction and other than with respect to any Excluded
Subsidiary), 5.4, 5.5, 5.8, 5.11, 5.13 and 5.16 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any Responsible Officer of any
Borrower or (ii) the date on which written notice thereof is given to the
Company by Agent; or
          (c) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event

64



--------------------------------------------------------------------------------



 



such other provision of this Section 8 shall govern), and such failure continues
for a period of 30 days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of any Borrower or (ii) the
date on which written notice thereof is given to the Company by Agent.
     8.3 Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $20,000,000, or more (after taking
into account any portion of such judgment, order, or award for the payment of
money covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Restricted Subsidiaries, or with respect to
any of their respective assets, and either (a) there is a period of 30
consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award.
     8.4 Voluntary Bankruptcy Proceeding. If any Loan Party or any Restricted
Subsidiary (other than Excluded Subsidiaries) thereof shall (a) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (b) file a petition seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition for adjustment of debts, (c) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (d) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, receiver manager, custodian, trustee, or
liquidator of itself or of a substantial part of its property, domestic or
foreign, (e) admit in writing its inability to pay its debts as they become due,
(f) make a general assignment for the benefit of creditors, or (g) take any
corporate action for the purpose of authorizing any of the foregoing.
     8.5 Involuntary Bankruptcy Proceeding. If a case or other proceeding shall
be commenced against any Loan Party or any Restricted Subsidiary (other than
Excluded Subsidiaries) thereof in any court of competent jurisdiction seeking
(a) relief under the federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, or (b) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Loan Party or any
Restricted Subsidiary (other than Excluded Subsidiaries) thereof or for all or
any substantial part of their respective assets, domestic or foreign, and such
case or proceeding shall continue without dismissal or stay for a period of 60
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     8.6 Restriction on Business. If a Loan Party or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries) is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any part of
the business affairs of Borrowers and their Restricted Subsidiaries, taken as a
whole, which could reasonably be expected to have a Material Adverse Change.

65



--------------------------------------------------------------------------------



 



     8.7 Cross Default. If there is a default (after expiration of any
applicable grace period) in one or more agreements to which a Loan Party or any
of its Restricted Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Restricted Subsidiaries’ Indebtedness
involving an aggregate amount of $20,000,000 or more, and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Restricted Subsidiary’s
obligations thereunder.
     8.8 Misrepresentation. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof.
     8.9 ERISA. If (a) (1) any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the IRC
or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the IRC or
Section 303 or 304 of ERISA, (2) a Reportable Event shall have occurred, (3) a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days which will result in a Material Adverse Change, (4) any Plan
which is subject to Title IV of ERISA shall have had or will have a trustee
appointed to administer such Plan pursuant to Section 4042(b) of ERISA, (5) any
Plan or Multiemployer Plan which is subject to Title IV of ERISA is, shall have
been or will be involuntarily terminated or to be the subject of termination
proceedings under ERISA or any Plan subject to Title IV of ERISA shall have a
material Unfunded Current Liability, (6) a material contribution required to be
made with respect to a Plan subject to Title IV of ERISA or Multiemployer Plan
or a Foreign Pension Plan has not been made within 60 days of when due, (7) the
Company or any of its Subsidiaries or any ERISA Affiliate has incurred or will
incur any liability to or on account of a Plan subject to Title IV of ERISA or
Multiemployer Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the IRC
or on account of a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the IRC) under Section 4980B of the IRC, (8) the Company
or any of its Subsidiaries has incurred or will incur liabilities pursuant to
one or more group health plans (as defined in Section 5000(b)(1) of the IRC)
that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA), (9) a “default” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Multiemployer Plan
or (10) the Company or any of its Subsidiaries has incurred or will incur
liabilities not otherwise described in this Section 8.9 pursuant to one or more
Plans or Foreign Pension Plans; (b) there shall result from any such event or
events described above in this Section 8.9 the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability resulting from any event described in clause (a) above; and (c) such
lien, security interest or liability, individually and/or in the aggregate, in
the reasonable opinion of the Required Lenders has had, or could reasonably be
expected to have, a Material Adverse Change; provided that notwithstanding the

66



--------------------------------------------------------------------------------



 



foregoing, the funding waivers for the years and amounts set forth on
Schedule 4.11 and the amount of Unfunded Current Liability set forth on Schedule
4.11 shall not constitute an Event of Default under this Section 8.9; provided
further, an Event of Default shall occur if any Plan subject to Title IV of
ERISA shall have an Unfunded Current Liability, which when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, exceeds the aggregate amount of the Unfunded Current Liabilities that
existed on the Closing Date by an amount that could reasonably be expected to
have a Material Adverse Change.
     8.10 Failure of Guaranty. If the obligation of any Guarantor under the
Guaranty is terminated or materially limited by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement).
     8.11 Failure of other Loan Documents. If the Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, except to the extent of Permitted
Liens, first-priority Lien on the Collateral covered thereby, except as a result
of a disposition of the applicable Collateral in a transaction permitted under
this Agreement.
     8.12 Invalidity of Loan Documents. The validity or enforceability of any
Loan Document shall at any time for any reason (other than solely as the result
of an action or failure to act on the part of Agent or any Lender) be declared
to be null and void, or a proceeding shall be commenced by a Loan Party or its
Restricted Subsidiaries, or by any Governmental Authority having jurisdiction
over a Loan Party or its Restricted Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Restricted
Subsidiaries shall deny that such Loan Party or its Restricted Subsidiaries has
any liability or obligation purported to be created under any Loan Document.
     8.13 Designation as Senior Indebtedness. If (a) the Obligations shall at
any time fail to constitute “Senior Indebtedness” as defined in the Existing
Senior Subordinated Notes or (b) the subordination provisions of any agreement
or instrument governing any Indebtedness (other than the Existing Senior
Subordinated Note) in a principal amount in excess of $1,000,000 that is
subordinated to the Obligations shall for any reason (other than as a result of
any action or inaction of the Agent or any Lender) be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Loan Party shall contest
in any manner the validity or enforceability thereof.
     8.14 Government Seizure. If any Governmental Authority (or Person acting in
any such capacity after a coup thereof) shall have condemned, nationalized,
seized, or otherwise expropriated all or any substantial part of the property,
shares of capital stock or other assets of any Foreign Loan Party or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries), or shall have
assumed custody or control of such property or other assets or of the business
or operations of any Foreign Loan Party or any of its Restricted Subsidiaries
(other than Excluded Subsidiaries), or shall have taken any action for the
dissolution or disestablishment of any Foreign Loan Party or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries) or any action that
would prevent any Foreign Loan Party, any of its Restricted Subsidiaries (other
than Excluded Subsidiaries) or any of their respective officers from carrying on
the business of such Foreign Loan Party, any of its Restricted Subsidiaries
(other than Excluded Subsidiaries) or a substantial part thereof.

67



--------------------------------------------------------------------------------



 



9. RIGHTS AND REMEDIES.
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable Law, do any one or more of the following:
          (a) declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower;
          (b) declare the Revolver Commitments terminated, whereupon the
Revolver Commitments shall immediately be terminated together with (i) any
obligation of any Lender hereunder to make Advances, (ii) the obligation of the
Swing Lender to make Swing Loans, and (iii) the obligation of the Issuing Lender
to issue Letters of Credit; and
          (c) exercise all other rights and remedies available to Agent or
Lenders under the Loan Documents or applicable Law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Revolver Commitments shall automatically terminate
and the Obligations (other than the Bank Product Obligations), inclusive of all
accrued and unpaid interest thereon and all fees and all other amounts owing
under this Agreement or under any of the other Loan Documents, shall
automatically and immediately become due and payable and Borrowers shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by each
Borrower.
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code and the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
     10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which such Borrower may in any way be liable.

68



--------------------------------------------------------------------------------



 



     10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
     10.3 Indemnification. Borrowers shall pay, indemnify, defend, and hold
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than WFCF or its Applicable Designee) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the Transactions or any transactions contemplated
hereby or thereby or the monitoring of Borrowers’ and their Subsidiaries’
compliance with the terms of the Loan Documents (provided, however, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among Lenders or (ii) disputes solely between or among Lenders and
their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall governed by Section 16),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, whether brought by a third party or by the Company or any other Loan
Party, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Borrower or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Borrower shall have any obligation
to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that (i) a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person or (ii) result from a claim brought by the Company or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other

69



--------------------------------------------------------------------------------



 



Indemnified Person with respect to an Indemnified Liability as to which any
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON. For the avoidance of doubt, the obligations of the Borrowers under
this Section 10.3 and all other provisions in any of the other Loan Documents
with respect to indemnification by the Company or any of its Subsidiaries are
subject in all respects to the limitations set forth in Section 2.14(a).
11. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or facsimile. In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

         
 
  If to any Borrower:   EXIDE TECHNOLOGIES
 
      13000 Deerfield Parkway, Building 200
 
      Milton, GA 30004
 
      Attn: Nicholas Iuanow, Vice President and
 
      Corporate Treasurer
 
      Fax No. 678-566-9638
 
       
 
  with copies to:   Exide Technologies
 
      13000 Deerfield Parkway, Building 200
 
      Milton, GA 30004
 
      Attn: Brad Kalter, Esq.
 
      Fax No.: 678-566-9229
 
       
 
      Jones Day
 
      1420 Peachtree Street, NE, Suite 800
 
      Atlanta, GA 30309
 
      Attn: Aldo LaFiandra, Esq.
 
      Fax No.: 404-581-8330

70



--------------------------------------------------------------------------------



 



         
 
  If to Agent:   WELLS FARGO CAPITAL FINANCE, LLC
 
      1100 Abernathy Road
 
      Suite 1600
 
      Atlanta, GA 30328
 
      Attn: Loan Portfolio Manager
 
      Fax No.: 770-804-0785
 
       
 
  with copies to:   Winston & Strawn LLP
 
      214 N. Tryon Street
 
      Suite 2200
 
      Charlotte, NC 28202
 
      Attn: Molly McGill, Esq.
 
      Fax No.: 704-350-7800

          Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND

71



--------------------------------------------------------------------------------



 



EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
          (d) Each of the Loan Parties hereby irrevocably appoints Corporation
Service Company its authorized agent to accept and acknowledge service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in this Section 12 and consents to process being served in
any such suit, action or proceeding upon Corporation Service Company in any
manner or by the mailing of a copy thereof by registered or certified mail,
postage prepaid, return receipt requested, to the Company’s address referred to
in Section 11. Each of the Loan Parties agrees that such service (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to it.
Nothing in this Section 12 shall affect the right of any Lender to serve process
in any manner permitted by law or limit the right of any Lender to bring
proceedings against any Loan Party in any court of any jurisdiction or
jurisdictions.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1 Assignments and Participations.
          (a) With the prior written consent of the Company, which consent of
the Company shall not be unreasonably withheld, delayed or conditioned, and
shall not be required (1) if an Event of Default has occurred and is continuing,
or (2) in connection with an assignment to a Person that is a Lender, an
Affiliate (other than individuals) of a Lender or a Related Fund and with the
prior written consent of Agent, which consent of Agent shall not be unreasonably
withheld, delayed or conditioned, and shall not be required in connection with
an assignment to a Person that is a Lender, an Affiliate (other than
individuals) of a Lender or a Related Fund, any Lender may assign and delegate
to one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”) all or any portion of the Obligations, the
Revolver Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by Agent) of $5,000,000 (except such minimum amount shall not apply to (x) an
assignment or delegation by any Lender to any other

72



--------------------------------------------------------------------------------



 



Lender or an Affiliate of any Lender or (y) a group of new Lenders, each of
which is an Affiliate of each other or a Related Fund of such new Lender to the
extent that the aggregate amount to be assigned to all such new Lenders is at
least $5,000,000); provided, however, that Borrowers and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrowers and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Borrowers and
Agent an Assignment and Acceptance and Agent has notified the assigning Lender
of its receipt thereof in accordance with Section 13.1(b), and (iii) unless
waived by Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500.
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Borrowers) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a). At the time of each assignment
pursuant to Section 13.1(a) to a Person that is not already a Lender hereunder
and that is not a United States person (as such term is defined in
Section 7701(a)(30) of the IRC) the assignee shall comply with Article 16. To
the extent that prior to the occurrence of the acceleration of the Obligations
an assignment of all or any portion of a Lender’s Revolver Commitment and
related outstanding Obligations pursuant to Sections 2.1(g), 2.3(g), 2.13(b),
14.2, or 13.1(a) would, at the time of such assignment, result in increased
costs under Section 2.13, Section 14.2, or Article 16 from those being charged
by the respective assigning Lender prior to such assignment, then the Borrowers
shall not be obligated to pay such increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes in law, rule, regulation, order or other decision with respect to
any of the foregoing by any Governmental Authority after the date of the
respective assignment).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the

73



--------------------------------------------------------------------------------



 



financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto, (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Revolver Commitment, and
the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Revolver Commitments, and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent, and Lenders shall continue to deal solely and directly
with the Originating Lender in connection with the Originating Lender’s rights
and obligations under this Agreement and the other Loan Documents, (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has the right to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts

74



--------------------------------------------------------------------------------



 



outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by Lenders among themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to any Borrower and its
Subsidiaries and their respective businesses.
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable Law.
          (h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the
Revolver Commitment (and the principal amount of Advances owing thereto and
stated interest thereon) held by such Lender (each, a “Registered Loan”). (i) A
Registered Loan (and the registered note, if any, evidencing the same) may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register (and each registered note shall expressly so provide) and
(ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary.
          (i) In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent solely for the purpose set forth in
this Section 13.1(i) on behalf of Borrowers, shall maintain (or cause to be
maintained) a register on which it enters the name of all participants in the
Registered Loans held by it (and the principal amount (and stated interest
thereon) of the portion of such Registered Loans that is subject to such
participations) (the

75



--------------------------------------------------------------------------------



 



“Participant Register”). A Registered Loan (and the Registered Note, if any,
evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
          (j) Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register to the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.
          (k) The entries in the Register shall be conclusive absent manifest
error, and the Borrower, Agent and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement.
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Borrower may assign this Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14. AMENDMENTS; WAIVERS.
     14.1 Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of Lenders directly affected thereby
and all of the Loan Parties that are party thereto, do any of the following:
               (i) increase the amount of or extend the expiration date of any
Revolver Commitment of any Lender or amend, modify, or eliminate the last
sentence of Section 2.4(c) regarding pro rata Revolver Commitment reductions;
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document;
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under

76



--------------------------------------------------------------------------------



 



any other Loan Document (except in connection with the waiver of applicability
of Section 2.6(c), which waiver shall be effective with the written consent of
the Required Lenders);
               (iv) amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders;
               (v) other than as permitted by Section 15.11, release Agent’s
Lien in and to any of the Collateral;
               (vi) amend, modify, or eliminate the definition of “Required
Lenders” or “Pro Rata Share”;
               (vii) contractually subordinate any of Agent’s Liens other than
as provided in Section 15.11 or in the Intercreditor Agreement;
               (viii) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents;
               (ix) amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i), (ii) or (iii);
               (x) amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party, or an Affiliate of a Loan Party to be
permitted to become an Assignee; or
               (xi) amend, modify, or eliminate the definition of Borrowing Base
or any of the defined terms (including the definitions of Eligible Accounts and
Eligible Inventory) that are used in such definition to the extent that any such
change results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definitions of Maximum Revolver
Amount, or change Section 2.1(c).
          (b) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrowers (and
shall not require the written consent of any of Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,
          (c) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,
          (d) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to

77



--------------------------------------------------------------------------------



 



Swing Lender, or any other rights or duties of Swing Lender under this Agreement
or the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrowers, and the Required Lenders,
          (e) Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower
or any of its Subsidiaries, shall not require consent by or the agreement of any
Loan Party, and (ii) any amendment, waiver, modification, elimination, or
consent of or with respect to any provision of this Agreement or any other Loan
Document may be entered into without the consent of, or over the objection of,
any Defaulting Lender other than any of the matters governed by
Section 14.1(a)(i) through (iii).
     14.2 Replacement of Certain Lenders.
          (a) If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
          (b) Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Revolver Commitments, and the other rights
and obligations of the Holdout Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Holdout Lender or Tax Lender, as
applicable, shall remain obligated to make the Holdout Lender’s or Tax Lender’s,
as applicable, Pro Rata Share of Advances and to

78



--------------------------------------------------------------------------------



 



purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of such Letters of Credit.
     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
     15.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFCF as its agent under this Agreement and the other Loan Documents
(for the purposes of this Section 15, the term “Agent” shall mean WFCF in its
capacities as Agent and as security trustee under the Security Trust Deed dated
January 25, 2011 and each relevant Security Document) and each Lender hereby
irrevocably authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to designate, appoint, and authorize) Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties, without the necessity of
any notice to or further consent from any Lender. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, in the absence of any
instructions from the Required Lenders or all Lenders, as applicable, to the
contrary, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan

79



--------------------------------------------------------------------------------



 



Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrowers and their Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to the Borrowers or
their Subsidiaries, the Obligations, the Collateral, the Collections of
Borrowers and their Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.
     Without prejudice to the foregoing paragraph, each Lender hereby
designates, appoints and authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) the Agent as the person holding the power of attorney (fondé de
pouvoir) for and on behalf of the Lenders (and the Bank Product Providers) as
contemplated under Article 2692 of the Civil Code of Quebec, to enter into, to
take and to hold on their behalf, and for their benefit, a deed of hypothec
(“Deed of Hypothec”) to be executed by any Foreign Loan Party under the laws of
the Province of Quebec and creating a security interest under such laws on
Collateral located in such Province and to exercise such powers and duties which
are conferred upon the Agent under such deed. Each Lender hereby additionally
designates, appoints and authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to additionally designate,
appoint, and authorize) the Agent as agent, mandatary, custodian and depositary
for and on behalf of each of them (i) to hold and to be the sole registered
holder of any bond (“Bond”) issued under the Deed of Hypothec, the whole
notwithstanding Section 32 of the Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and (ii) to enter into, to take
and to hold on their behalf, and for their benefit, a Bond Pledge Agreement
(“Pledge”) to be executed by such Foreign Loan Party under the laws of the
Province of Quebec and creating a pledge on the Bond as security for the payment
and performance of the Foreign Obligations. In this respect, (a) the Agent, as
agent, mandatary, custodian and depositary of the Lenders (and the Bank Product
Providers), shall keep a record indicating the names and addresses of, and the
pro rata portion of the obligations and indebtedness secured by the Pledge,
owing to the Lenders (and the Bank Product Providers) for and on behalf of whom
the Bond is so held from time to time, and (b) each Lender (and each Bank
Product Provider) will be entitled to the benefits of any Collateral charged
under the Deed of Hypothec and the Pledge and will participate in the proceeds
of realization of any such Collateral, the whole in accordance with the terms
hereof. The Agent, in such aforesaid capacities shall (x) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Agent with respect to the Collateral under the Deed of Hypothec and Pledge,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with

80



--------------------------------------------------------------------------------



 



respect to the Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lenders (and the Bank Product Providers). Any Person who
becomes a Lender (and/or a Bank Product Provider) shall be deemed to have
consented to and confirmed the Agent as the person holding the power of attorney
(fondé de pouvoir) and as the agent, mandatary, custodian and depositary as
aforesaid and to have ratified, as of the date it becomes a Lender (and/or Bank
Product Provider) all actions taken by the Agent in such capacities. The Agent
shall be entitled to delegate from time to time any of its powers or duties
under the Deed of Hypothec and the Pledge to any Person and on such terms and
conditions as the Agent may determine from time to time. The execution prior to
the date hereof by the Agent of any Deed of hypothec, Pledge or other security
documents made pursuant to the applicable law of the Province of Quebec is
hereby ratified and confirmed. Without prejudice to Section 12 hereof, the
provision of this paragraph shall be also governed by the laws of the Province
of Quebec.
     15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct
or made in breach in bad faith of Agent’s obligations hereunder or under any
other Loan Document (in each case, as a finally determined by a court of
competent jurisdiction).
     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the Transactions or
any transactions contemplated hereby (except for its own gross negligence or
willful misconduct or for breach in bad faith of their obligations hereunder or
under any other Loan Document (in each case, as a finally determined by a court
of competent jurisdiction)), or (b) be responsible in any manner to any of
Lenders (or Bank Product Providers) for any recital, statement, representation
or warranty made by any Borrower or any of its Subsidiaries or Affiliates, or
any officer or director thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or its Subsidiaries or any other
party to any Loan Document to perform its obligations hereunder or thereunder or
for any shortfall which arises on the enforcement or realization of the
Collateral. No Agent-Related Person shall be under any obligation to any Lenders
(or Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of any Borrower or its Subsidiaries. No Loan Party or Lender (other
than the Agent) may take any proceedings against any officer, employee, agent or
attorney of the Agent in respect of any claim it might have against the Agent or
in respect of any act or omission of any kind by that officer, employee, agent
or attorney in relation to any Loan Document or any Collateral and any officer,
employee, agent or attorney of the Agent may rely on this provision.

81



--------------------------------------------------------------------------------



 



     15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile or other electronic method
of transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrowers or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Required Lenders or all Lenders (as applicable) and until
such instructions are received, Agent shall act, or refrain from acting, as it
deems advisable. If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders (and Bank Product
Providers). Notwithstanding any other provision of a Loan Document to the
contrary, the Agent need not, and may omit to, do anything if it would or might
in its reasonable opinion constitute a breach of any law or regulation or a
breach of a fiduciary obligation or duty of confidentiality.
     15.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify Lenders of its
receipt of any such notice or of any Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 15.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
Agent has received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
     15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of Agent-Related Persons has made any representation or warranty to
it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the Transactions or any

82



--------------------------------------------------------------------------------



 



transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to Lenders by Agent, Agent shall not
have any duty or responsibility to provide any Lender (or Bank Product Provider)
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any other Person party to a Loan Document that may come into the
possession of any of Agent-Related Persons. Each Lender acknowledges (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).
     15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Borrowers and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Borrowers or their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of Lenders, on a ratable basis, shall
indemnify and defend Agent-Related Persons (to the extent not reimbursed by or
on behalf of Borrowers and without limiting the obligation of Borrowers to do
so) from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct or for breach in bad faith of such
Person’s obligations hereunder or under any other Loan Document (in each case,
as a finally determined by a court of competent jurisdiction) nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
an Advance or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and

83



--------------------------------------------------------------------------------



 



consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
     15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire equity interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person party to
any Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrowers or their Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to
Lenders (or Bank Product Providers), and Lenders acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.
     15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to Lenders (unless such notice is waived by the Required Lenders) and
Borrowers (unless such notice is waived by Borrowers) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for Lenders (and
the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with Lenders and Borrowers, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable Law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this

84



--------------------------------------------------------------------------------



 



Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. If no successor Agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of Agent hereunder until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above.
     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrowers or their Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
     15.11 Collateral Matters.
          (a) Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Revolver Commitments and payment and satisfaction in full of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Borrower and no Subsidiary of Borrowers
owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to any Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Loan Parties and Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to credit bid and purchase (either directly or through one or
more acquisition vehicles) or to sell or otherwise dispose of (or to consent to
any such sale or other disposition of) all or any portion of the Collateral at
any sale thereof conducted by Agent under the provisions of the Code or the
PPSA, including pursuant to Sections 9-610 or 9-620 of the Code, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code or pursuant to a plan of reorganization, or
at any sale or foreclosure conducted by Agent (whether by judicial action or
otherwise) in accordance with applicable Law. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (x) if the release is of all or

85



--------------------------------------------------------------------------------



 



substantially all of the Collateral, all of Lenders (without requiring the
authorization of the Bank Product Providers), or (y) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or any Borrower at any time, Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Borrower in respect of)
all interests retained by any Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness or the Senior
Notes (but only with respect to Senior Note Priority Collateral).
          (b) Agent shall have no obligation whatsoever to any of Lenders (or
the Bank Product Providers) to assure that the Collateral exists or is owned by
a Borrower or a Borrower’s Subsidiary or is cared for, protected, or insured or
has been encumbered, or that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender (or Bank Product
Provider) as to any of the foregoing, except as otherwise provided herein.
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or its
Subsidiaries or any deposit accounts of any Borrower or its Subsidiaries now or
hereafter maintained with such Lender. Each of Lenders further agrees that it
shall not, unless specifically requested to do so in writing by Agent, take or
cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the

86



--------------------------------------------------------------------------------



 



Obligations, except for any such proceeds or payments received by such Lender
from Agent pursuant to the terms of this Agreement, or (ii) payments from Agent
in excess of such Lender’s Pro Rata Share of all such distributions by Agent,
such Lender promptly shall (A) turn the same over to Agent, in kind, and with
such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of Lenders
and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
Lenders in accordance with their Pro Rata Shares; provided, however, that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.
     15.13 Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or in accordance with the PPSA can be perfected by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.
     15.14 Payments by Agent to Lenders. All payments to be made by Agent to
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of Lenders (and such Bank Product Provider). Agent is authorized by the Lenders,
without necessity of any notice to or further consent from any Lender, from time
to time, to take any action with respect to any Collateral or Loan Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon Collateral pursuant to the Loan Documents.
     15.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting any

87



--------------------------------------------------------------------------------



 



Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding a Borrower
and its Subsidiaries and will rely significantly upon each Borrower’s and its
Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding each Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9,
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender, and
          (f) agrees to supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or any Subsidiary of any Borrower to Agent
that has not been contemporaneously provided by any Borrower or its Subsidiaries
to such Lender, and, upon receipt of such request, Agent promptly shall provide
a copy of same to such Lender, (y) to the extent that Agent is entitled, under
any provision of the Loan Documents, to request additional reports or
information from any Borrower or its Subsidiaries, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of such
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from such Borrower or its Subsidiaries, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to any Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.

88



--------------------------------------------------------------------------------



 



     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to any Borrower or any other Person for
any failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.
     15.18 Intercreditor Agreement. Each Lender (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement as Agent on behalf of such holder of Obligations and
(d) acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Lender and that such Lender
reviewed the Intercreditor Agreement.
16. WITHHOLDING TAXES.
          (a) All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrowers shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrowers agree to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence or for breach in bad faith of such
Person’s obligations hereunder or under any other Loan Document (as finally
determined by a court of competent jurisdiction). Borrowers will furnish to
Agent as promptly as possible after the date the payment of any Tax is due
pursuant to applicable Law, certified copies of tax receipts evidencing such
payment by Borrowers.
          (b) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from

89



--------------------------------------------------------------------------------



 



any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.
          (c) If a Lender or Participant (or, in either case, any assignee
thereof) is entitled to claim an exemption or reduction from United States
withholding tax, such Lender or Participant agrees with and in favor of Agent,
to deliver to Agent and the Company (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
               (i) if a Foreign Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of any Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
any Borrower within the meaning of Section 864(d)(4) of the IRC (a “Portfolio
Exemption Statement”), and (B) a properly completed and executed Internal
Revenue Service Form W-8BEN or Form W-8IMY (with proper attachments);
               (ii) if a Foreign Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of Internal Revenue Service Form
W-8BEN;
               (iii) if a Foreign Lender or Participant is entitled to claim
that interest paid under this Agreement is exempt from United States withholding
tax because it is effectively connected with a United States trade or business
of such Lender, a properly completed and executed copy of Internal Revenue
Service Form W-8ECI;
               (iv) to the extent that a Foreign Lender or Participant is not
the beneficial owner (including, for this purpose, a foreign partnership),
executed originals of Internal Revenue Service Form W-81MY, accompanied by a
Form W-8ECI, W-8BEN, Portfolio Exemption Statement, Form W-9, and/or other
certification documents from each beneficial owner, as applicable in each case
showing a complete exemption or reduction by the beneficial owner from U.S.
withholding tax; or
               (v) a properly completed and executed copy of any other form or
forms, including Internal Revenue Service Form W-9, as may be required under the
IRC or other Laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction. In addition, any Lender if requested
by the Borrower or Agent shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or Agent as will enable
the Borrower or Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.

90



--------------------------------------------------------------------------------



 



If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Agent and the Company (A) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller, and (B) other
documentation reasonably requested by Agent and the Company sufficient for Agent
and the Company to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements.
          (d) If a Lender or Participant (or, in either case, any assignee
thereof) is entitled to claim an exemption from, or reduction of, withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms properly completed and executed, as may be required under the Laws
of such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information (i) that would not
otherwise be required by any applicable Law as a condition to exemption from, or
reduction of, the withholding or backup withholding tax under such Law and
(ii) that it deems to be confidential (including without limitation, its tax
returns). Each Lender and each Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction. In addition, any
Lender if requested by the Borrower or Agent shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or Agent as will enable the Borrower or Agent to determine whether such
Lender is subject to backup or other withholding or other information reporting
requirements.
          (e) [Reserved].
          (f) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Each Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Revolver Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.
          (g) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation)

91



--------------------------------------------------------------------------------



 



may withhold from any interest payment to such Lender or such Participant an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by Section 16(c) or
16(d) are not delivered to Agent (or, in the case of a Participant, to the
Lender granting the participation), then Agent (or, in the case of a
Participant, to the Lender granting the participation) may withhold from any
interest payment to such Lender or such Participant not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.
          (h) If the Internal Revenue Service or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
(or, in the case of a Participant, to the Lender granting the participation) did
not properly withhold tax from amounts paid to or for the account of any Lender
or any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys fees and expenses). The obligation of Lenders and the Participants
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.
          (i) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder or for breach in bad faith of
Agent’s obligations hereunder or under any other Loan Document (in each case, as
a finally determined by a court of competent jurisdiction)) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.

92



--------------------------------------------------------------------------------



 



17. GENERAL PROVISIONS.
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Any Borrower may obtain Bank
Products from any Bank Product Provider, although no Borrower is required to do
so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank

93



--------------------------------------------------------------------------------



 



Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
     17.6 Debtor-Creditor Relationship. The relationship between Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the Transactions or any transactions
contemplated thereby, and there is no agency or joint venture relationship
between the members of the Lender Group, on the one hand, and the Loan Parties,
on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal Law relating to
creditors’ rights, including provisions of the Bankruptcy Code or the Bankruptcy
Insolvency Act (Canada) relating to fraudulent conveyances, preferences, or
other voidable or recoverable payments of money or transfers of property (each,
a “Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrowers or Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
     17.9 Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrowers
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and
Lenders in a confidential manner, and

94



--------------------------------------------------------------------------------



 



shall not be disclosed by Agent and Lenders to Persons who are not parties to
this Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (the Persons in this
clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the Transactions or any transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be requested by regulatory authorities purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iv) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation;
provided that (x) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Borrowers with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrowers pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (y) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrowers, (vi) as requested or required
by any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or Lenders or the Lender Group
Representatives and other than with respect to information which is known to any
such Person as having been wrongfully disclosed), (viii) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that prior to receipt of Confidential Information any such
assignee, participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section, (ix) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents; provided, that, prior to any disclosure to any Person (other than any
Loan Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, (x) in connection with, and to the
extent reasonably necessary for, the exercise of any secured credit or remedy
under this Agreement or under any other Loan Document, and (xi) in relation to a
security interest for the purposes of the Personal Property Securities Act 2009
(Cwlth), as required to (x) ensure that the security interest is enforceable,
perfected and otherwise effective or (y) enable the Agent to apply for any
registration, or give notification, in connection with the security interest so
that the security interest has the priority required by the Agent or (z) enable
the Agent to exercise its rights in connection with the security interest.

95



--------------------------------------------------------------------------------



 



          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Borrowers and Loan
Parties and the Revolver Commitments provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of Agent.
     17.10 Lender Group Expenses. Borrowers agree to pay any and all Lender
Group Expenses on the earlier of (a) the first day of each month or (b) the date
on which demand therefor is made by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations. For the avoidance of doubt, the obligations of the
Borrowers under this Section 17.10 and all other provisions in any of the other
Loan Documents with respect to costs and expenses owing by the Company or any of
its Subsidiaries are subject in all respects to the limitations set forth in
Section 2.14(a).
     17.11 Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolver Commitments have not
expired or terminated.
     17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.
     17.13 Canadian Anti-Money Laundering & Anti-Terrorism Compliance. The
Lenders may be subject to Canadian Anti-Money Laundering & Anti-Terrorism
Legislation and “know your customer” rules and regulations, and they hereby
notify the Borrowers and Guarantors that in order to comply with such
legislation, rules and regulations, they may be, among other things, required to
obtain, verify and record information pertaining to the Borrowers and
Guarantors, which information may relate to, among other things, the names,
addresses, corporate directors, corporate registration numbers, corporate tax
numbers, corporate shareholders and banking transactions of the Borrowers. The
Borrowers hereby agree to take such actions and to provide, upon request, such
information and access to information regarding the Borrowers and Guarantors
that is required to enable the Lender to comply with such Canadian Anti-Money
Laundering & Anti-Terrorism Legislation and “know your customer” rules and
regulations.

96



--------------------------------------------------------------------------------



 



     17.14 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
Transactions or any transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof. The foregoing to the contrary notwithstanding, all Bank Product
Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.
     17.15 The Company as Agent for Borrowers. Each Borrower hereby irrevocably
appoints the Company as the borrowing agent and attorney-in-fact for each
Borrower for the purposes of each Loan Document, which appointment shall remain
in full force and effect unless and until Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed as the borrowing agent and
attorney-in-fact. Each Borrower hereby irrevocably appoints and authorizes the
Company (a) to provide Agent with all notices with respect to Advances and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement, and (b) to take such action as the
Company deems appropriate on its behalf to obtain Advances and Letters of Credit
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement. It is understood that the handling of the
Loan Account and Collateral in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that Lender Group shall not incur liability to
any Borrower as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (b) the Lender Group’s relying on any instructions of the Company,
except that Borrowers will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 17.15 with respect to any
liability that (i) a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or (ii) result from a claim brought by the Company or any other Loan
Party against such Agent-Related Person or Lender-Related Person for breach in
bad faith of such Agent-Related Person’s or Lender-Related Person’s obligations
hereunder or under any other Loan Document, if the Company or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.
     17.16 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Borrower

97



--------------------------------------------------------------------------------



 



in respect of any such sum due from it to Agent or any Lender hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Agent or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under applicable Law)
     17.17 Conflicts with other Loan Documents. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrowers or any of its
Subsidiaries or further restricts the rights of the Borrowers or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights, in
each case, with respect to the Collateral, shall not be deemed to be in conflict
or inconsistent with this Agreement and shall be given full force and effect.
     17.18 Special Provisions Regarding Pledges of Stock and Promissory Notes in
Non-Qualified Jurisdictions. The parties hereto acknowledge and agree that the
provisions of this Agreement and the various Security Documents executed and
delivered by the Loan Parties and Pledgors require that, among other things,
certain Stock and promissory notes be pledged pursuant to the Security
Documents. The parties hereto further acknowledge and agree that, to the extent
provided in the applicable Security Documents, each Loan Party and each Pledgor
shall be required to take all actions under the laws of each Qualified
Jurisdiction or each Pledgor’s jurisdiction of organization to perfect the
security interests in the Stock and promissory notes issued by any Person
organized under the laws of such Qualified Jurisdiction or such Pledgor’s
jurisdiction of organization to the extent required by the applicable Security
Documents or deemed necessary or required by Agent based on advice of local
counsel. Except as provided in the immediately preceding sentence, to the extent
any Security Document requires or provides for the pledge of Stock or promissory
notes issued by any Person organized under the laws of a jurisdiction other than
a Qualified Jurisdiction or a Pledgor’s jurisdiction of organization, it is
acknowledged that no actions have been or (unless an Event of Default shall have
occurred and be continuing and the Agent shall deem such actions to be
reasonably prudent under the circumstances, in its Permitted Discretion) shall
be required to be taken to perfect, under local law of the jurisdiction of the
Person who issued such Stock or promissory notes, under the Security Documents.
[Signature pages to follow.]

98



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

            EXIDE TECHNOLOGIES
a Delaware corporation
      By:   /s/  Brad S. Kalter       Name  Brad S. Kalter       Title:    Vice
President, Deputy General Counsel
and Corporate Secretary        EXIDE GLOBAL HOLDING NETHERLANDS C.V.
a limited partnership organized and existing under the laws of the Netherlands
      By:   /s/  Brad S. Kalter       Name  Brad S. Kalter       Title:    Vice
President, Deputy General Counsel
and Corporate Secretary     

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
      By:   /s/  Samantha Alexander       Name  Samantha Alexander      
Title:    Director         WELLS FARGO BANK, N.A. (LONDON BRANCH),
as a Lender
      By:   /s/  Gillian White       Name  Gillian White       Title:    Vice
President    

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
      By:   /s/  Enrique Landaeta       Name  Enrique Landaeta      
Title:    Vice President       By:   /s/  Erin Morrissey       Name  Erin
Morrissey       Title:    Vice President    

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By:   /s/  Chris Waterstreet       Name  Chris Waterstreet      
Title:    Vice President    

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



            RB INTERNATIONAL FINANCE (USA) LLC,
as a Lender
      By:   /s/  Christoph Hoedl       Name  Christoph Hoedl      
Title:    First Vice President       By:   /s/  Randall Abrams      
Name  Randall Abrams       Title:    Vice President    

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as a Lender
      By:   /s/  Craig Malloy       Name  Craig Malloy       Title:    Director
     

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.,
as a Lender
      By:   /s/  Lisa Hanson       Name  Lisa Hanson       Title:    Authorized
Signatory    

Exide Technologies
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Definitions
As used in the Agreement, the following terms shall have the following
definitions:
          “ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
          “Account” means an account (as that term is defined in the Code).
          “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a general intangible.
          “Accounting Changes” means changes in accounting principles required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto or any agency with similar functions).
          “Acquired Indebtedness” means Indebtedness of a Person whose assets or
Stock is acquired by a Borrower or its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
          “Acquisition” means (a) the purchase or other acquisition by a Person
or its Subsidiaries of all or substantially all of the assets of (or any
division or business line of) any other Person, or (b) the purchase or other
acquisition (whether by means of a merger, consolidation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Stock of any other
Person.
          “Additional Documents” has the meaning specified therefor in
Section 5.13 of the Agreement.
          “Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
          “Affected Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement.
          “Affiliate” means, as applied to any Person, any other Person who
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise; provided, however, that, for purposes of the definition
of Eligible Accounts and Section 6.12 of the Agreement: (a) any Person which
owns directly or indirectly 10% or more of the Stock having ordinary voting
power for the election of directors or

1



--------------------------------------------------------------------------------



 



other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.
          “Agent” has the meaning specified therefor in the preamble to the
Agreement.
          “Agent-Related Persons” means Agent, together with its Affiliates
(including the Issuing Lender and the Swing Lender), officers, directors,
employees, attorneys, and agents.
          “Agent’s Applicable Account” means, with respect to the US Obligations
or the Foreign Obligations, as applicable, the Deposit Accounts of Agent
identified on Schedule A-1.
          “Agent’s Liens” means the Liens granted by any Borrower or its
Subsidiaries to Agent under the Loan Documents.
          “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.
          “Applicable Designee” means any office, branch or Affiliate of a
Lender designated thereby from time to time with the consent of Agent (which
such consent shall not be unreasonably withheld, conditioned or delayed) to fund
Advances or Letters of Credit to the Foreign Borrower. As of the Closing Date,
the Applicable Designees of each Lender are set forth on Schedule C-1 (which
schedule may be updated from time to time upon written notice by any Lender to
Agent). Any assignment by a Lender of all or a portion of its Revolver
Commitment to fund or participate in Advances or Letters of Credit to the
Foreign Borrower to an Applicable Designee shall be effected by delivering to
Agent an addendum executed by such Lender and its Applicable Designee, in form
and substance satisfactory to Agent. For all purposes of this Agreement, any
designation of an Applicable Designee by a Lender shall not affect such Lender’s
rights and obligations with respect to its Revolver Commitment and the Loan
Parties, the other Lenders and Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents, except as otherwise expressly
permitted in this Agreement or in the applicable addendum.
          “Applicable Borrower” means (a) with respect to any US Advance, US
Letter of Credit or other amount owing hereunder or any matter pertaining to
such US Advance, US Letter of Credit or other amount, the US Borrowers and
(b) with respect to any Foreign Advance, Foreign Letter of Credit or other
amount owing hereunder or any matter pertaining to such Foreign Advance, Foreign
Letter of Credit or other amount, the Foreign Borrower. Notwithstanding anything
to contrary contained in any Loan Document, the Foreign Loan Parties shall not
be liable with respect to the US Obligations.
          “Application Event” means the occurrence of (a) a failure by Borrowers
to repay all of the Obligations in full on the Maturity Date, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) or
Section 2.4(b)(iii), as applicable, of the Agreement.

2



--------------------------------------------------------------------------------



 



          “Applicable Margin” means, as of any date of determination (with
respect to any portion of the outstanding Advances), the applicable margin set
forth in the following table that corresponds to the most recent calculation of
Average Quarterly Excess Availability delivered to Agent pursuant to Section 5.1
of the Agreement (the “Excess Availability Calculation”); provided, however,
that for the period from the Closing Date through the date Agent receives the
Excess Availability Calculation in respect of the testing period ending
March 31, 2011, the Applicable Margin shall be at “Level II”:

                                      Average Quarterly   LIBOR Rate          
Unused Level   Excess Availability   Loans   Base Rate Loans   Fees
I
    > $90,000,000       2.25 %     1.25 %     0.500 %
II
  ≤ $90,000,000 but
> $60,000,000     2.50 %     1.50 %     0.500 %
III
    ≤ 60,000,000       2.75 %     1.75 %     0.375 %

          Except as set forth in the foregoing proviso, the Applicable Margin
shall be based upon the most recent Excess Availability Calculation, which will
be calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Applicable Margin shall be re-determined quarterly on the
first day of the quarter following the date of delivery to Agent of the
certified calculation of the Average Quarterly Excess Availability pursuant to
Section 5.1 of the Agreement; provided, however, that if Borrowers fail to
provide such certification when such certification is due, the Applicable Margin
shall be set at “Level III” as of the first day of the quarter following the
date on which the certification was required to be delivered until the date on
which such certification is delivered (on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such certification, the Applicable Margin shall be
set at the margin based upon the calculations disclosed by such certification).
In the event that the information regarding the Average Quarterly Excess
Availability contained in any certificate delivered pursuant to Section 5.1 of
the Agreement is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(a “Margin Period”) than the Applicable Margin actually applied for such Margin
Period, then (i) Borrowers shall immediately deliver to Agent a correct
certificate for such Margin Period, (ii) the Applicable Margin shall be
determined as if the correct Applicable Margin (as set forth in the table above)
were applicable for such Margin Period, and (iii) Borrowers shall immediately
deliver to Agent full payment in respect of the accrued additional interest as a
result of such increased Applicable Margin for such Margin Period, which payment
shall be promptly applied by Agent to the affected Obligations.
          “Assignee” has the meaning specified therefor in Section 13.1(a) of
the Agreement.
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.

3



--------------------------------------------------------------------------------



 



          “Authorized Person” means any one of the individuals identified on
Schedule A-2, as such schedule is updated from time to time by written notice
from Borrowers to Agent.
          “Average Quarterly Excess Availability” means for any fiscal quarter
of the Company, an amount equal to the sum of the actual amount of Excess
Availability on each day during such fiscal quarter, as determined by Agent,
divided by the number of days in such fiscal quarter.
          “Bank Product” means any one or more of the following financial
products or accommodations extended to any Borrower or its Subsidiaries by a
Bank Product Provider: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements permitted by this Agreement.
          “Bank Product Agreements” means those agreements entered into from
time to time by a Loan Party with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.
          “Bank Product Collateralization” means providing cash collateral
(pursuant to documentation satisfactory to Agent in its Permitted Discretion) to
be held by Agent for the benefit of the Bank Product Providers (other than the
Hedge Providers) in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure with respect to then existing Noticed Bank
Product Obligations (other than Hedge Obligations).
          “Bank Product Obligations” means, collectively, the US Bank Product
Obligations and the Foreign Bank Product Obligations.
          “Bank Product Provider” means any Lender or any of its Affiliates that
extends to any Loan Party a Bank Product; provided, however, that if, at any
time, a Lender ceases to be a Lender under the Agreement, then, from and after
the date on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.
          “Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
          “Bank Product Reserve Amount” means, as of any date of determination,
the Dollar amount of reserves that Agent has determined is necessary or
appropriate to establish in its Permitted Discretion in respect of Noticed Bank
Product Obligations then provided or outstanding.
          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.
          “Base Rate” means the greatest of (a) the Federal Funds Rate plus
0.50%, (b) the rate of interest announced, from time to time, within Wells Fargo
at its principal office in San

4



--------------------------------------------------------------------------------



 



Francisco as its “prime rate”, with the understanding that the “prime rate” is
one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as Wells Fargo may
designate and (c) the LIBOR Reference Rate plus 1.00%.
          “Base Rate Loan” means each portion of the Advances that bears
interest at a rate determined by reference to the Base Rate. All Base Rate Loans
shall be denominated in Dollars.
          “Basket Amount” means $10,000,000; provided that in the event that the
Company or one or more of its Subsidiaries consummates (a) a Restricted Debt
Payment, (b) a Restricted Payment or (c) an Investment (including, without
limitation, Permitted Acquisitions), in each case, in reliance on this basket,
and the Payment Conditions are thereafter satisfied, such action shall be deemed
to have been made at a time when the Payment Conditions are satisfied and no
portion of this Basket Amount shall have been used or deemed to have been used.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which any Borrower or any of its Subsidiaries or
ERISA Affiliates has been an “employer” (as defined in Section 3(5) of ERISA)
within the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) of the Company or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers).
          “Borrowers” has the meaning specified therefor in the preamble to the
Agreement.
          “Borrowing” means a borrowing consisting of Advances made on the same
day by Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.
          “Borrowing Base” means, as of any date of determination, the sum of
the US Borrowing Base and the Foreign Borrowing Base.
          “Borrowing Base Collateral” means all Accounts and Inventory of any
Loan Party.
          “Borrowing Base Excess” has the meaning set forth in Section
2.4(e)(i).
          “Borrowing Base Certificate” means a certificate in the form of
Exhibit B-1.
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the State of New York
or the State of Georgia, except that, if a determination of a Business Day shall
relate to (a) a LIBOR Rate Loan, the term “Business Day” also shall exclude any
day on which banks are closed for dealings in Dollar deposits in the London
interbank market, (b) any Advances denominated in Euros, the term “Business Day”
shall also exclude any day that is not a TARGET Day and (c) with respect to any
Deposit Account or Securities Account located outside of the United States, a
Cash Dominion

5



--------------------------------------------------------------------------------



 



Period, the term “Business Day” shall exclude any day on which banks in England
and Wales, Australia, New Zealand, or Canada, as applicable, are closed for the
purposes of making wire transfers or any other electronic transfer of funds from
the applicable Deposit Accounts subject to such Cash Dominion Period.
          “Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means
the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations
Act, R.S.C. 1985, c.U-2 or any similar Canadian legislation, together with all
rules, regulations and interpretations thereunder or related thereto including,
without limitation, the Regulations Implementing the United Nations Resolutions
on the Suppression of Terrorism and the United Nations al-Qaida and Taliban
Regulations promulgated under the United Nations Act
          “Canadian Collection Account” means each account established at a
Canadian Collection Bank subject to a Control Agreement into which funds shall
be transferred as provided in Section 2.15(a)(ii).
          “Canadian Collection Banks” has the meaning specified therefor in
Section 2.15(a)(ii).
          “Canadian Concentration Account” has the meaning specified therefor in
Section 2.15(c)(ii).
          “Canadian Control Accounts” means, collectively, the Canadian
Collection Account, the Canadian Disbursement Accounts (other than Excluded
Accounts) and the Securities Accounts of any Canadian Guarantor.
          “Canadian Disbursement Account” means each checking and/or
disbursement account of the Canadian Guarantors for their general corporate
purposes, including for the purpose of paying the Canadian Guarantors’ trade
payables and other operating expenses.
          “Canadian Dominion Account” has the meaning specified therefor in
Section 2.15(d)(ii).
          “Canadian Guarantors” means Exide Technologies Canada Corporation, a
corporation incorporated under the laws of the province of Nova Scotia, and each
other Foreign Guarantor organized in Canada or a province or territory of
Canada.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed.
          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

6



--------------------------------------------------------------------------------



 



          “Cash Collateralize” or “Cash Collateralization” means providing cash
collateral (pursuant to documentation satisfactory to Agent in its Permitted
Discretion, including provisions that specify that the Letter of Credit fee and
all usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding) to be held by Agent for the benefit of the
Issuing Lender and those Lenders with a Revolver Commitment in an amount equal
to (i) 105% of the then existing Letter of Credit Usage with respect to any
Letters of Credit denominated in Dollars and (ii) 110% of the then existing
Letter of Credit Usage with respect to any Letters of Credit denominated in
Euros.
          “Cash Dominion Period” means (a) any period during which any Event of
Default shall have occurred and be continuing and (b) each period commencing on
a date that Excess Availability has been less than the Threshold Amount for a
period of 3 consecutive Business Days, and continuing until the date Excess
Availability shall have been equal to or greater than the Threshold Amount for
60 consecutive days (or earlier if Agent has determined that the circumstances
surrounding such Cash Dominion Period cease to exist); provided that a Cash
Dominion Period commencing under clause (b) of the definition thereof with
respect to Foreign Loan Parties may be discontinued no more than 1 time during
the term of this Agreement.
          “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States, or any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued by, or unconditionally guaranteed by, any member of the EMU,
or any agency thereof and backed by the full faith and credit of such member of
the EMU, in each case maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), (c) marketable direct obligations issued or
fully guaranteed by any state of the United States or any political subdivision
of any such state or any public instrumentality thereof maturing within 1 year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (d) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (e) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the Laws of (i) the
United States or any state thereof or the District of Columbia or any United
States branch of a foreign bank or (ii) any member of the EMU, having at the
date of acquisition thereof combined capital and surplus of not less than
$500,000,000, (f) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (e) above, or (ii) any other bank organized
under the Laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (g) repurchase obligations of any commercial bank
satisfying the requirements of clause (e) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$500,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (e) above, (h) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (e) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (h) above.

7



--------------------------------------------------------------------------------



 



          “Cash Management Arrangement” means an arrangement satisfactory to
Agent in its Permitted Discretion to facilitate the Agent’s ability to establish
control of certain foreign Securities Accounts and Deposit Accounts under
certain circumstances, which may consist of a notice, in form and substance
satisfactory to Agent in its Permitted Discretion, executed and delivered by a
Loan Party to the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account) and
acknowledgment from such securities intermediary or bank.
          “Cash Management Services” means any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
          “Change of Control” means that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 40%, or more, of the Stock of the Company having the right to vote for the
election of members of the Board of Directors, (b) a majority of the members of
the Board of Directors do not constitute Continuing Directors, (c) the Company
fails to own and control, directly or indirectly, 100% of the Stock of the
Foreign Borrower or any US Subsidiary Borrower (except for any US Subsidiary
Borrower (i) all of the Stock in which was sold or liquidated pursuant to a
Permitted Disposition or (ii) any US Subsidiary Borrower that has been merged,
consolidated or liquidated within or into the Company or another US Subsidiary
Borrower), or (d) a “change of control” or similar event shall occur as provided
in any Permitted Preferred Stock (or certificate of designation governing the
same) or, on and after the execution and delivery thereof, the Senior Note
Indenture (or any Refinancing Indebtedness in respect thereof), the Existing
Senior Subordinated Notes (or any Refinancing Indebtedness in respect thereof)
or any Permitted Additional Pari Passu Obligations(or any Refinancing
Indebtedness in respect thereof), which has not been waived or consented to by
the holders thereof.
          “Closing Date” means the date on which each of the conditions
precedent set forth on Schedule 3.1 either have been satisfied or have been
waived.
          “Closing Date Projections” has the meaning specified therefor in
Schedule 3.1.
          “Closing Date Senior Notes” means the 8.625% Senior Secured Notes due
2018 issued under the Senior Notes Indenture.
          “Code” means the New York Uniform Commercial Code, as in effect from
time to time.
          “Collateral” means the US Collateral and the Foreign Collateral;
provided that, anything in any Loan Document to the contrary notwithstanding,
Collateral, US Collateral, and Foreign Collateral shall not include Government
Grant Property.

8



--------------------------------------------------------------------------------



 



          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in a Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance satisfactory to Agent in its
Permitted Discretion.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, cash proceeds of asset sales,
rental proceeds, and tax refunds).
          “Commitment Excess” has the meaning specified therefor in
Section 2.4(e)(i).
          “Company” has the meaning specified therefor in the preamble to the
Agreement.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by a Responsible Officer of the Company to Agent.
          “Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.
          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of the Company on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of the Company and whose initial assumption of office
resulted from such contest or the settlement thereof.
          “Control Agreement” means a control agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, executed and delivered by a
Loan Party, Agent, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account).
          “Copyright Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
amounts required to be funded by it under the Agreement on the date that it is
required to do so under the Agreement (including the failure to make available
to Agent amounts required pursuant to a Settlement or to make a required payment
in connection with a Letter of Credit Disbursement),

9



--------------------------------------------------------------------------------



 



unless such obligation to fund is the subject of a good faith dispute,
(b) notified any Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day after written request by Agent, unless the subject of a good faith
dispute, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
          “Defaulting Lender Rate” means (a) with respect to any obligation
denominated in Dollars, (i) for the first 3 days from and after the date the
relevant payment is due, the Base Rate, and (ii) thereafter, the interest rate
then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin for Base Rate Loans applicable thereto) and (b) with respect
to any obligation denominated in Euros, the greater of (i) a rate equal to
Agent’s aggregate marginal cost (including the cost of maintaining any required
reserves or deposit insurance and of any fees, penalties, overdraft charges or
other costs or expenses incurred by Agent as a result of the failure to deliver
funds hereunder) of carrying such amount and (ii) a rate reasonably determined
by Agent in accordance with banking industry rules on interbank compensation.
          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Designated Account” means, with respect to the US Borrowers or the
Foreign Borrower, the applicable Deposit Account of such Borrowers identified on
Schedule D-1.
          “Designated Account Bank” has the meaning specified therefor in
Schedule D-1.
          “Dilution” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior consecutive 12 months, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Accounts during such period, by (b) Borrowers’ billings with respect
to Accounts during such period.

10



--------------------------------------------------------------------------------



 



          “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution is in excess of 5%.
          “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
Agent, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Euros.
          “Dollars” or “$” means United States dollars.
          “Dutch Financial Supervision Act” means the Financial Supervision Act
(Wet op Het Financieel Toezicht) as amended from time to time.
          “EBITDA” means, with respect to the Company and its Subsidiaries, for
any period, the sum (without duplication) of (a) Net Income; plus (b) to the
extent Net Income has been reduced thereby, (i) all income taxes of the Company
and its Subsidiaries paid or accrued in accordance with GAAP for such period
other than income taxes attributable to extraordinary, unusual or nonrecurring
gains or losses or taxes attributable to sales or dispositions outside the
ordinary course of business, (ii) Interest Expense, (iii) Non-cash Charges,
(iv) any extraordinary gain (or loss), together with any related provision for
taxes on any such extraordinary gain (or the tax effect of any such
extraordinary loss), realized by the Company or any Subsidiary during such
period, and (v) any unusual or non-recurring gain (or loss), together with any
related provision for taxes on any such unusual or non-recurring gain (or the
tax effect of any such unusual or non-recurring loss), realized by the Company
or any Subsidiary during such period, including, without limitation,
restructuring activities (including, without limitation, severance cost and
facility closures) or non-recurring cost and expenses incurred in connection
with an offering of any Permitted Preferred Stock, Investments permitted under
Section 6.11, recapitalization or permitted incurrence of Indebtedness that
(A) are identified in the Closing Date Projections (which adjustments to EBITDA
may be made during any Reference Period) or (B) are factually supportable, and
are expected to have a continuing impact, determined on a basis consistent with
Regulation S-X and such adjustments are set forth in a certificate signed by the
Company’s chief financial officer and one other Responsible Officer that states
(x) the amount of such adjustment or adjustments and (y) that such adjustment or
adjustments are based on the reasonable good faith belief of the officers
executing such certificate at the time of such execution; less (c) any non-cash
items increasing Net Income for such period, all as determined on a consolidated
basis for the Company and its Subsidiaries in accordance with GAAP.
          “Eligible Accounts” means those Accounts created by any Eligible Loan
Party in the ordinary course of its business, that arise out of such Eligible
Loan Party’s sale of goods or rendition of services, that comply with each of
the representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in accordance with the last paragraph
of this definition. In determining the amount to be included, Eligible Accounts
shall be calculated net of customer deposits and unapplied cash. Eligible
Accounts shall not include the following:

11



--------------------------------------------------------------------------------



 



          (a) Accounts that the Account Debtor has failed to pay within 120 days
of original invoice date or more than 60 days after the original due date;
          (b) Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible hereunder;
          (c) Accounts with respect to which the Account Debtor is an Affiliate
of an Eligible Loan Party or an employee or agent of an Eligible Loan Party or
any Affiliate of a Borrower;
          (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;
          (e) Accounts that are not payable in Dollars; provided that Accounts
created by a Foreign Guarantor may also be payable in Euros or the lawful
currency of any Qualified Foreign Jurisdiction;
          (f) Accounts (other than Accounts with respect to which the Account
Debtor is a Governmental Authority) unless:
               (i) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Agent in its Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank);
               (ii) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to Agent in
its Permitted Discretion;
               (iii) (A) the address of the Account Debtor listed on the Account
is located in a Qualified Jurisdiction, and (B) the Account Debtor either
(1) maintains its Chief Executive Office in a Qualified Jurisdiction, (2) is
organized under the laws of a Qualified Jurisdiction or any state, territory,
province or subdivision thereof, or (3) is resident or situated in a Qualified
Jurisdiction; or
               (iv) the Account Debtor is reasonably acceptable to Agent in its
Permitted Discretion, and the aggregate amount of such Accounts does not exceed
$4,000,000;
          (g) Accounts with respect to which the Account Debtor is a
Governmental Authority (other than Accounts with respect to which the Account
Debtor is a United States Governmental Authority and the applicable US Borrower
has complied, to the satisfaction of Agent in its Permitted Discretion, with the
Assignment of Claims Act, 31 USC § 3727), unless (i) the Account is supported by
an irrevocable letter of credit reasonably satisfactory to Agent in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), (ii) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Agent in its Permitted Discretion or
(iii) Excess Availability (determined without regard to any Accounts otherwise
included therein pursuant to this clause (iii)) is greater than

12



--------------------------------------------------------------------------------



 



$50,000,000 at the applicable time of determination; provided that only up to
$6,000,000 of Accounts may be considered eligible on account of this clause
(iii);
          (h) Accounts with respect to which the Account Debtor (i) is a
creditor of any Eligible Loan Party, (ii) has or has asserted a right of setoff,
or (iii) has disputed its obligation to pay all or any portion of the Account,
in each case to the extent of such claim, right of setoff, or dispute or the
Account is contingent in any respect or for any reason (the amount of each such
offset includes, but is not limited to, tolling liability, which is represented
by the value of materials that are owned by any Account Debtor but that are in
the possession of an Eligible Loan Party for the purpose of being tolled into
finished goods for an Account Debtor);
          (i) Accounts with respect to an Account Debtor whose total obligations
owing to an Eligible Loan Party exceed 15% (such percentage, as applied to a
particular Account Debtor, being subject to increase by Agent in its Permitted
Discretion) of all Eligible Accounts, to the extent of the obligations owing by
such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit;
          (j) Accounts with respect to which the Account Debtor shall (i) apply
for, suffer, or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property or call a meeting of its creditors, (ii) admit in writing
its inability, or be (A) insolvent or (B) generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy Laws (as now or hereafter in effect),
(v) be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other Law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy Laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
          (k) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition;
          (l) Accounts that are not subject to a valid and perfected
first-priority Agent’s Lien;
          (m) Accounts for which the assignment thereof are restricted or
prohibited by the terms of such Account or by Law except to the extent such
restriction or prohibition does not prevent the collection thereof by the
applicable Loan Party or affect or impair the validity or perfection of the
Agent’s Liens therein;
          (n) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped to the Account Debtor or the goods have been
shipped to the Account Debtor with shipping terms of FOB destination and the
goods have not been received by the

13



--------------------------------------------------------------------------------



 



Account Debtor, (ii) the services giving rise to such Account have not been
performed by the applicable Eligible Loan Party or (iii) the Account otherwise
does not represent a final sale;
          (o) Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity;
          (p) Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Eligible Loan Parties of the subject contract for goods or services;
          (q) any Account which is subject to any Lien other than (i) Agent’s
Lien, (ii) those permitted in clauses (b), (c) and (g) of the definition of
Permitted Liens, or (iii) any other liens permitted under this Agreement that
are subject to an intercreditor agreement in form and substance satisfactory to
Agent in its Permitted Discretion between the holder of such security interest
or lien and Agent;
          (r) Accounts with respect to which the applicable Eligible Loan Party
has made any agreement with any Account Debtor for any deduction therefrom (but
only to the extent of such deductions from time to time), except for discounts
or allowances made in the ordinary course of business for prompt payment and
except for volume discounts, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto
and except for returns, rebates or credits reflected in the calculation of the
face value of each such amount;
          (s) Accounts with respect to which any return, rejection or
repossession of the applicable merchandise has occurred or the rendition of
services has been disputed;
          (t) any Account that is not payable to an Eligible Loan Party;
          (u) any Account that has not been invoiced;
          (v) Accounts acquired in connection with a Permitted Acquisition,
until the completion of an audit of such Accounts, satisfactory to Agent in its
Permitted Discretion (which audit may be conducted prior to the closing of such
Permitted Acquisition);
          (w) with respect to Accounts of the Foreign Guarantors, Accounts with
respect to which the agreement evidencing such Accounts are not governed by the
Laws of Australia, Canada, England or New Zealand or any state in the United
States, or the Laws of such other jurisdictions acceptable to Agent in its
Permitted Discretion; or
          (x) Accounts for which credit insurance has been requested and denied.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion based on: (i) an event, condition or other circumstance
arising after the Closing Date, (ii) an event, condition or other circumstance
existing on the Closing Date to the extent Agent has no written notice thereof
from the Company prior to the Closing Date or otherwise has no knowledge of such
event, condition or other circumstance prior to the Closing Date, or (iii) an
event, condition or other

14



--------------------------------------------------------------------------------



 



circumstance existing on the Closing Date of which Agent had knowledge thereof
prior to the Closing Date, but which has grown in severity or worsened or
deteriorated since the Closing Date, in any case under clause (i), (ii) or
(iii) which adversely affects or could reasonably be expected to adversely
affect the Accounts as determined by Agent in its Permitted Discretion.
          “Eligible Canadian Inventory” means the Eligible Inventory owned by
any Canadian Guarantor.
          “Eligible Foreign Accounts” means the Eligible Accounts owned by any
Foreign Guarantor.
          “Eligible Inventory” means Inventory consisting of work-in-process,
raw materials and first quality finished goods held for sale in the ordinary
course of Eligible Loan Parties’ business, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in accordance with the last paragraph
of this definition. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Eligible
Loan Parties’ historical accounting practices. An item of Inventory shall not be
included in Eligible Inventory if:
          (a) an Eligible Loan Party does not have good, valid, and marketable
title thereto;
          (b) an Eligible Loan Party does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of an Eligible
Loan Party);
          (c) it is not located at one of the locations in the continental
United States or Canada set forth on Schedule E-1 (or in-transit from one such
location to another such location);
          (d) it is in-transit to or from a location of an Eligible Loan Party
(other than in-transit from one location set forth on Schedule E-1 to another
location set forth on Schedule E-1);
          (e) it is located on real property leased by an Eligible Loan Party or
in a contract warehouse, in each case, unless (i) a Rent Reserve has been
established with respect thereto or (ii) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises;provided that to the extent a Collateral Access
Agreement has not been obtained with respect to Inventory located on any such
property or in a contract warehouse on or prior to the Closing Date, no Rent
Reserve shall be applied and such Inventory shall not be deemed ineligible
pursuant to this clause (e) until the 90th day after the Closing Date (or such
later date as may be agreed to by the Agent);
          (f) it is not subject to a valid and perfected first-priority Agent’s
Lien;
          (g) it consists of goods returned or rejected by an Eligible Loan
Party’s customer;

15



--------------------------------------------------------------------------------



 



          (h) it consists of goods that are obsolete or slow moving, restrictive
or custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in an Eligible Loan Parties’ business, bill
and hold goods, defective goods, “seconds,” Inventory acquired on consignment,
or goods placed on consignment or commingled therewith (including such goods
that are located at a Permitted Consignment Location);
          (i) it is subject to third party Intellectual Property rights or other
proprietary rights, unless (i) such third party has entered into a Licensor
Agreement or (ii) Agent is otherwise satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights;
          (j) it was acquired in connection with a Permitted Acquisition, until
the completion of an appraisal and field examination of such Inventory, in each
case, satisfactory to Agent in its Permitted Discretion (which appraisal and
field examination may be conducted prior to the closing of such Permitted
Acquisition);
          (j) Inventory which may become subject to the claims of a supplier
pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) except to
the extent the vendor thereof has entered into an agreement, in form and
substance satisfactory to Agent in its Permitted Discretion, waiving the right
of repossession;
          (k) it is not owned by an Eligible Loan Party free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure such an Eligible Loan Party’s performance with respect to that Inventory)
other than (i) Agent’s Lien, (ii) those permitted in clauses (b), (c) and (g) of
the definition of Permitted Liens, or (iii) any other liens permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
satisfactory to Agent in its Permitted Discretion between the holder of such
security interest or lien and Agent;
          (l) it is covered by a negotiable document of title or bill of lading,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those created pursuant to the
Loan Documents;
          (m) it consists of any costs associated with “freight-in” charges;
          (n) it consists of any gross profit mark-up in connection with the
sale and distribution thereof to any division of any Eligible Loan Party or to
any Affiliate of such an Eligible Loan Party, but only to such extent of the
gross profit mark-up;
          (o) it consists of Hazardous Materials (other than finished goods that
by their nature contain Hazardous Materials and raw materials required for
production of finished goods) or goods that in either case can be transported or
sold only with licenses that have not been obtained or are not otherwise readily
available (unless otherwise deemed to be Eligible Inventory by Agent in its
Permitted Discretion);
          (p) it is not covered by casualty insurance as required by terms of
this Agreement; or

16



--------------------------------------------------------------------------------



 



          (q) it was produced in violation of the Fair Labor Standards Act and
subject to the “hot goods” provision contained in Title 29 U.S.C. §215(a)(1), to
the extent applicable.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its
Permitted Discretion based on: (i) an event, condition or other circumstance
arising after the Closing Date, (ii) an event, condition or other circumstance
existing on the Closing Date to the extent Agent has no written notice thereof
from the Company prior to the Closing Date or otherwise has no knowledge of such
event, condition or other circumstance prior to the Closing Date, or (iii) an
event, condition or other circumstance existing on the Closing Date of which
Agent had knowledge thereof prior to the Closing Date, but which has grown in
severity or worsened or deteriorated since the Closing Date, in any case under
clause (i), (ii) or (iii) which adversely affects or could reasonably be
expected to adversely affect the Inventory as determined by Agent in its
Permitted Discretion.
          “Eligible Loan Party” means (a) with respect to Eligible Accounts, the
US Borrowers and the Foreign Guarantors and (b) with respect to Eligible
Inventory, the US Borrowers and the Canadian Guarantors.
          “Eligible Transferee” means (a) a commercial bank organized under the
Laws of the United States, or any state thereof, and having total assets in
excess of $500,000,000, (b) a commercial bank organized under the Laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $500,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
business and having (together with its Affiliates) total assets in excess of
$500,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender or Related Fund of a pre-existing Lender, (e) so long as no Event of
Default has occurred and is continuing, any other Person approved by Agent and
Borrowers (such approval by Borrowers not to be unreasonably withheld,
conditioned or delayed), and (f) during the continuation of an Event of Default,
any other Person approved by Agent; provided that an “Eligible Transferee” shall
not include (i) any Loan Party or any Affiliate of any Loan Party, or (ii) any
Person that cannot (either directly or through an Applicable Designee) lend to
the Foreign Borrower in Dollars or Euros, in each case, except as Agent may
otherwise specifically agree in writing ; provided further that, in each case,
the respective assignee must qualify as a professional market party under the
Dutch Financial Supervision Act.
          “Eligible US Accounts” means the Eligible Accounts owned by any US
Borrower.
          “Eligible US Inventory” means the Eligible Inventory owned by any US
Borrower.
          “EMU” means the economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

17



--------------------------------------------------------------------------------



 



          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Environmental Action” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, demand letter, or other written
communication from any Governmental Authority, or any Person involving
violations or alleged violations of Environmental Laws or releases or threatened
releases of Hazardous Materials (a) from any assets, Real Property, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
          “Environmental Law” means any applicable foreign, federal, state,
provincial, foreign or local statute, law, rule, regulation, ordinance, code,
permit, authorization, license, binding and enforceable guideline, binding and
enforceable written policy, or rule of common law now or hereafter in effect and
in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, in each case, to the extent binding on any Borrower or its
Subsidiaries, relating to the environment, human health or safety, employee
health, or Hazardous Materials, in each case as amended from time to time.
          “Environmental Liabilities” means all liabilities, monetary
obligations, losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any Environmental Action or Remedial Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities.
          “Equipment” means equipment (as that term is defined in the Code).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means each person (as defined in Section 3(9) of
ERISA) which together with the Company or a Subsidiary of the Company would be
deemed to be a “single employer” (i) within the meaning of Section 414(b), (c),
(m) or (o) of the Code or (ii) as a result of Company or a Subsidiary of the
Company being or having been a general partner of such Person.
          “Euro” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
          “Euro Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Euros as determined by
Agent at such time on the basis

18



--------------------------------------------------------------------------------



 



of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Euros with Dollars.
          “Event of Default” has the meaning specified therefor in Section 8 of
the Agreement.
          “Excess Availability” means, as of any date of determination, an
amount equal to (a) the lesser of (i) the Maximum Revolver Amount and (ii) the
Borrowing Base minus (b) the Revolver Usage minus (c) the aggregate amount, if
any, of all trade payables of the Borrowers and their Subsidiaries that are more
than 60 days past their due date, except for trade payables which are being
disputed in good faith by a Loan Party.
          “Excess Availability Calculation” has the meaning specified therefor
in the definition of Applicable Margin.
          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Exchange Senior Notes” means the senior notes issued by the Company
pursuant to a registered exchange offer or private exchange offer for the
Closing Date Senior Notes pursuant to the Senior Note Indenture, which senior
notes are substantially identical securities to the applicable Closing Date
Senior Notes; provided that (a) the aggregate principal amount of the Senior
Notes, together with the issuance of any such senior notes, shall not exceed the
aggregate principal amount of the Closing Date Senior Notes, (b) the interest
rate of any such senior notes shall not exceed the interest rate of the
applicable Closing Date Senior Notes, (c) the maturity date of such senior notes
shall not be earlier than the maturity date of the applicable Closing Date
Senior Notes, (d) the collateral for such senior notes shall be identical to the
Collateral for the Closing Date Senior Notes and (e) the senior notes shall
constitute “Notes” under the Intercreditor Agreement for all purposes thereof.
          “Excluded Accounts” means Deposit Accounts and, as applicable,
Securities Accounts (a) the balance of which consists exclusively of withheld
income taxes and federal, state, local or foreign employment taxes in such
amounts as are required in the reasonable judgment of any Borrower to be paid to
the Internal Revenue Service or any other U.S. federal, state or local or
foreign government agencies within the following two months with respect to
employees of any of the Loan Parties, (b) the balance of which consists
exclusively of amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 or any Foreign Pension Plan on behalf of or
for the benefit of employees of one or more Loan Parties, (c) that is used
solely for disbursement of operating expenses of the Loan Parties and which
Deposit Account does not receive any Collections or the proceeds of Collateral,
(d) the balance of which consists exclusively of the proceeds of Senior Note
Priority Collateral, (e) the balance of which consists exclusively of funds
provided by a U.S. Governmental Authority in connection with a Governmental
Grant, or (f) the balance of which, together with the balances of all other
Deposit Accounts and Securities Accounts of the Loan Parties which are not
subject to a Control Agreement or Cash Management Arrangement, does not exceed
$2,500,000 at any one time.

19



--------------------------------------------------------------------------------



 



          “Excluded Subsidiary” means a Restricted Subsidiary if the book value
of such Restricted Subsidiary’s total assets, when taken together with the
aggregate book value of the total assets of all other Restricted Subsidiaries
excluded via this definition, as of such date, does not exceed in the aggregate
$10,000,000, including each Subsidiary identified as an Excluded Subsidiary on
Schedule 4.1(c); provided that no Subsidiary that guarantees, or provides
collateral support with respect to, the Senior Notes shall be deemed to be an
Excluded Subsidiary at any time any such guarantee is in effect.
          “Existing Credit Agreement” means that certain Credit Agreement, dated
as of May 15, 2007, among the Company, certain US Subsidiaries and the Foreign
Borrower, each as borrowers, the lenders party thereto and Deutsche Bank AG New
York Branch, as Agent.
          “Existing Credit Facility” means those certain facilities under the
Existing Credit Agreement.
          “Existing Letters of Credit” means those letters of credit described
on Schedule E-2 to the Agreement.
          “Existing Senior Secured Notes” means the Company’s existing 10.5%
senior secured notes due 2013.
          “Existing Senior Subordinated Notes” means the Company’s existing
floating rate convertible senior subordinated notes due September 18, 2013 in an
aggregate principal amount not to exceed $60,000,000.
          “FATCA” means Sections 1471 through 1474 of the IRC and any
regulations or official interpretations thereof.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
          “Fee Letter” means that certain fee letter, dated as of the Closing
Date, among the Company and Agent.
          “Fixed Charge Coverage Ratio” means, with respect to the Company and
its Subsidiaries, determined on a consolidated basis, for any Reference Period,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (b) Fixed Charges for such period. In addition to and without limitation of
the foregoing, for purposes of this definition, “EBITDA” and “Fixed Charges”
shall be calculated after giving effect on a pro forma basis for the period of
such calculation to (i) the incurrence or repayment of any Indebtedness, or the
issuance of any Preferred Stock, in each case, of the Company or any of its
Subsidiaries (and the application of the proceeds thereof), other than the
incurrence or repayment of Indebtedness in the ordinary

20



--------------------------------------------------------------------------------



 



course of business for working capital purposes pursuant to working capital
facilities, occurring during the Reference Period, as if such incurrence,
issuance or repayment, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Reference Period; and (ii) any asset
sales or other dispositions or Permitted Acquisitions (including, without
limitation, any Permitted Acquisition giving rise to the need to make such
calculation as a result of the Company or one of its Subsidiaries (including any
Acquired Indebtedness assumed in connection therewith and any EBITDA
attributable to the assets which are the subject of the Permitted Acquisition or
asset sale or other disposition during the Reference Period) occurring during
the Reference Period, as if such asset sale or other disposition or Permitted
Acquisition (including the incurrence, assumption or liability for any such
Acquired Indebtedness) occurred on the first day of the Reference Period. If the
Company or any of its Subsidiaries directly or indirectly guarantees
Indebtedness of a third Person, the preceding sentence shall give effect to the
incurrence of such guaranteed Indebtedness as if the Company or such Subsidiary
had directly incurred or otherwise assumed such guaranteed Indebtedness.
          For purposes of this definition, pro forma calculations shall be made
in accordance with Regulation S-X, except that such pro forma calculations may
also include operating expense reductions for such period resulting from any
asset sale or other disposition or Permitted Acquisition for which pro forma
effect is being given that (A) have been realized or (B) for which steps have
been taken or are reasonably expected to be taken within twelve months of the
date of such transaction and are supportable and quantifiable, provided that, in
either case, such adjustments are set forth in a certificate signed by the
Company’s chief financial officer and one other Responsible Officer that states
(i) the amount of such adjustment or adjustments and (ii) that such adjustment
or adjustments are based on the reasonable good faith belief of the officers
executing such certificate at the time of such execution.
          Furthermore, in calculating “Fixed Charges” for purposes of
determining the denominator (but not the numerator) of “Fixed Charge Coverage
Ratio” (x) interest on outstanding Indebtedness determined on a fluctuating
basis as of the last day of the Reference Period and which will continue to be
so determined thereafter shall be deemed to have accrued at a fixed rate per
annum equal to the rate of interest on such Indebtedness in effect on the last
day of the Reference Period and (y) notwithstanding clause (x) above, interest
on Indebtedness determined on a fluctuating basis, to the extent such interest
is covered by a Hedge Agreement, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such Hedge Agreement.
          “Fixed Charges” means, with respect to any period and with respect to
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense paid
in cash during such period, (b) scheduled principal payments in respect of
Indebtedness (including the principal component of payments due on Capital
Leases or under any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product during such period but
excluding (i) any such payments with respect to the Existing Senior Subordinated
Notes and (ii) any such payments in respect of Indebtedness to the extent such
Indebtedness is refinanced through the incurrence of Refinancing Indebtedness
permitted under this Agreement during such period) that were required to be paid
during such period, as determined on the first day of such period (or, with
respect to Indebtedness incurred thereafter, on the date of the incurrence
thereof) and (c) all

21



--------------------------------------------------------------------------------



 



Restricted Payments paid in cash during such period.
          “Floating Rate” means (a) with respect to Advances and Letters of
Credit denominated in Dollars, the rate applicable from time to time with
respect to Advances that are Base Rate Loans and (b) with respect to Advances
and Letters of Credit denominated in Euros, the LIBOR Reference Rate plus the
Applicable Margin for LIBOR Rate Loans applicable from time to time with respect
to Advances that are LIBOR Rate Loans plus any Mandatory Costs.
          “Foreign Advances” means Advances made to the Foreign Borrower. For
the avoidance of doubt, Foreign Advances include any Foreign Swing Loan.
          “Foreign Bank Product Obligations” means (a) all obligations,
liabilities, reimbursement obligations, fees, or expenses owing by any Foreign
Loan Party to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Foreign Hedge Obligations, and (c) all amounts
that Agent or any Lender is obligated to pay to a Bank Product Provider as a
result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to any Foreign Loan Party.
          “Foreign Borrower” has the meaning specified therefor in the preamble
to the Agreement.
          “Foreign Borrowing Base” means, as of any date of determination, the
result of:
          (a)85% of the amount of Eligible Foreign Accounts; minus
          (b)the amount, if any, of the applicable Dilution Reserve; plus
          (c) 85% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Company’s historical accounting practices) of the Eligible Canadian
Inventory; minus
          (d) the aggregate amount of reserves (other than the Dilution Reserve,
if any), if any, established by Agent under Section 2.1(c) of the Agreement with
respect to the Foreign Borrowing Base of the Foreign Loan Parties;
provided that Foreign Borrowing Base attributable to Foreign Guarantors (other
than Canadian Guarantors) shall at no time exceed $40 million.
          “Foreign Borrowing Base Usage” means, at any time, the amount (to the
extent positive) by which (a) the Foreign Revolver Usage (for this purpose,
using the Dollar Equivalent of amounts not denominated in Dollars) exceeds
(b) the Foreign Borrowing Base at such time (based upon the Borrowing Base
Certificate most recently delivered).
          “Foreign Collateral” means the assets and properties of the Foreign
Loan Parties and the Pledgors described in the Foreign Security Documents.

22



--------------------------------------------------------------------------------



 



          “Foreign Guarantors” means (a) each Foreign Subsidiary (other than an
Excluded Subsidiary) organized in a Qualified Foreign Jurisdiction existing on
the Closing Date, and (b) each other Person that becomes a Foreign Guarantor
after the Closing Date pursuant to Section 5.12(b) of the Agreement.
          “Foreign Guaranty” means each general continuing guaranty, executed
and delivered by the US Loan Parties and the Foreign Guarantors in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance satisfactory to Agent in its Permitted Discretion.
          “Foreign Hedge Obligations” means any and all obligations or
liabilities, whether absolute or contingent, due or to become due, now existing
or hereafter arising, of the Foreign Borrower or its Foreign Loan Parties owing
pursuant to, or existing in respect of, Hedge Agreements entered into with one
or more of the Bank Product Providers.
          “Foreign Joinder Agreement” means a joinder agreement substantially in
the form of Exhibit J-2.
          “Foreign Lender” means any Lender or Participant that is not a United
States person within the meaning of IRC Section 7701(a)(30).
          “Foreign Letter of Credit” means a Letter of Credit issued on behalf
of the Foreign Borrower.
          “Foreign Loan Party” means the Foreign Borrower and the Foreign
Guarantors.
          “Foreign (Non-Canadian) Collection Account” means each account
established at a Foreign (Non-Canadian) Collection Bank into which funds shall
be transferred as provided in Section 2.15(a)(iii).
          “Foreign (Non-Canadian) Collection Banks” has the meaning specified
therefor in Section 2.15(a)(iii).
          “Foreign (Non-Canadian) Control Accounts” means, collectively, the
Foreign (Non-Canadian) Collection Account, the Foreign (Non-Canadian)
Disbursement Accounts (other than Excluded Accounts) and the Securities Accounts
of any Foreign (Non-Canadian) Loan Party.
          “Foreign (Non-Canadian) Disbursement Account” means each checking
and/or disbursement account of the Foreign (Non-Canadian) Loan Parties for their
general corporate purposes, including for the purpose of paying the Foreign
(Non-Canadian) Loan Parties’ trade payables and other operating expenses.
          “Foreign (Non-Canadian) Dominion Account” has the meaning specified
therefor in Section 2.15(d)(iii).
          “Foreign (Non-Canadian) Loan Parties” means any Foreign Loan Party
other than a Canadian Guarantor.

23



--------------------------------------------------------------------------------



 



          “Foreign Obligations” means (a) all loans (including the Foreign
Advances (inclusive of Protective Advances and Foreign Swing Loans)), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Reimbursement Undertakings or with
respect to Foreign Letters of Credit (irrespective of whether contingent),
premiums, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description owing by any Foreign Loan Party pursuant to
or evidenced by the Agreement or any of the other Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that the Foreign Borrower is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by the Foreign Borrower or any other
Foreign Loan Party to an Underlying Issuer now or hereafter arising from or in
respect of Underlying Letters of Credit, and (c) all Foreign Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Foreign Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
          “Foreign Revolver Usage” means, as of any date of determination, the
sum of (a) the amount of outstanding Foreign Advances, plus (b) the amount of
the Foreign Letter of Credit Usage.
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by the Company or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Company or
any of its Restricted Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the IRC.
          “Foreign Security Documents” means the documents identified on
Schedule 3.1A and such other security agreements, documents and instruments as
may be required by Agent in its Permitted Discretion (based on advice of local
counsel), with the intent being that the Lenders receive valid and enforceable
perfected first-priority security interests (subject to Permitted Liens) in all
or substantially all of the personal property assets (including all tangible and
intangible assets, including receivables (to the extent possible under local
law), contract rights, securities, inventory (to the extent possible under local
law), equipment, insurances, and material Intellectual Property owned by each
Foreign Loan Party in which it is practicable (in accordance with and subject to
requirements of local law and taking into account such cost and practicality
considerations as may be agreed by Agent) to obtain such security interests (as
determined by

24



--------------------------------------------------------------------------------



 



Agent in its Permitted Discretion, based on advice of local counsel) which
security interests shall secure the Foreign Obligations, each of which shall
(a) be prepared by local counsel satisfactory to Agent in its Permitted
Discretion and (b) be in form and substance reasonably satisfactory to Agent in
its Permitted Discretion, each as amended, modified, restated and/or
supplemented from time to time.
          “Foreign Subsidiary” means any Subsidiary that is not a US Subsidiary.
          “Foreign Swing Loan” means Swing Loans made to the Foreign Borrower.
          “Fronting Fee” has the meaning specified therefor in Section 2.11(e).
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning specified therefor in
Section 2.12(b)(ii) of the Agreement.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied; provided, however,
that all calculations relative to liabilities shall be made without giving
effect to Statement of Financial Accounting Standards No. 159.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Authority” means any foreign, federal, state, local, or
other governmental or administrative body, instrumentality, board, department,
or agency or any court, tribunal, administrative hearing body, arbitration
panel, commission, or other similar dispute-resolving panel or body.
          “Governmental Grant” means a transaction between the Company and any
of its Subsidiaries, on the one hand, and the U.S. Department of Energy or any
other U.S. Governmental Authority, on the other hand, entered into for the
purposes of obtaining grants from such Governmental Authority.
          “Government Grant Property” means, with respect to any Governmental
Grant, (a) any assets (real or personal and tangible or intangible) of the
Company or such Restricted Subsidiary (i) purchased or acquired with the
proceeds of such any Governmental Grant or (ii) which have otherwise become
subject to restrictions or encumbrances imposed by the relevant U.S.
Governmental Authority in connection with, and as a requirement of, such
Governmental Grant; provided, however, that the book value of any such property
or assets described in this clause (ii) shall not exceed the greater of (A) an
amount equal to 150% of such grant and (B) $10,000,000 with respect to any such
grant, subject in the case of this subclause (B) to a maximum of $100,000,000 in
the aggregate with respect to all such Governmental Grants since the Closing
Date; provided, further, however, that, except to the extent otherwise consented
to by the Senior Noteholders, the book value of any such property or assets
described in this clause (ii) that constituted Collateral (excluding, for the
avoidance of doubt, any such property or assets purchased or acquired with the
proceeds of such grant) immediately prior to such grant shall not

25



--------------------------------------------------------------------------------



 



exceed $25,000,000 in the aggregate with respect to all such grants since the
Closing Date and (b) any Intellectual Property generated in connection with such
Governmental Grant to the extent that the terms of such Governmental Grant or
any applicable law, rule or regulation with respect thereto prohibits Liens,
encumbrances or any other similar restrictions thereon.
          “Guarantors” means the US Guarantors and the Foreign Guarantors.
          “Guaranty” means each US Guaranty and each Foreign Guaranty.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable Laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
          “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code, including, without limitation, any
rate swap agreement, forward rate agreement, commodity swap, commodity option,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option and
any other similar agreement, in each case, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
          “Hedge Obligations” means, collectively, the US Hedge Obligations and
the Foreign Hedge Obligations.
          “Hedge Provider” means any Lender or any of its Affiliates that enters
into a Hedge Agreement with any Borrower or its Subsidiary; provided however,
that if, at any time, a Lender ceases to be a Lender under the Agreement, then,
from and after the date on which it ceases to be a Lender thereunder, neither it
nor any of its Affiliates shall constitute Hedge Providers and the obligations
with respect to Hedge Agreements entered into with such former Lender or any of
its Affiliates shall no longer constitute Hedge Obligations.
          “Holdout Lender” has the meaning specified therefor in Section 14.2(a)
of the Agreement.
          “Indebtedness” as to any Person means (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, or other
comparable financial products, (c) all obligations of such Person as a lessee
under Capital Leases, (d) all obligations or liabilities of others secured by a

26



--------------------------------------------------------------------------------



 



Lien on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation. For the purposes of this definition,
(1) any Indebtedness evidenced by industrial revenue or development bonds or
other similar tax-exempt securities issued in connection with a Tax Abatement
Transaction shall not constitute “Indebtedness” so long as such bonds or
securities are issued to and held by the Company or the applicable Restricted
Subsidiary party to such Tax Abatement Transaction and (2) the Indebtedness
evidenced by the Existing Senior Secured Notes shall not constitute
“Indebtedness” of the Company or any of its Subsidiaries so long as on or before
the Closing Date the Company has irrevocably deposited cash or Cash Equivalents
with the trustee or paying agent with respect thereto or any other Person (other
than the Company or any Affiliate thereof) designated in accordance with the
indenture with respect thereto, in accordance with the terms of the Existing
Senior Secured Notes for the purpose of discharging, redeeming or otherwise
paying in full the Existing Senior Secured Notes (whether pursuant to a tender
offer, optional redemption, or otherwise).
          “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3 of the Agreement.
          “Indemnified Person” has the meaning specified therefor in
Section 10.3 of the Agreement.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code, the bankruptcy and
insolvency laws of Canada (including, without limitations, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Credits Arrangement Act (Canada)) or
under any other state, province or federal bankruptcy or insolvency Law or any
other Law (domestic of foreign), assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, receivership, dissolution, liquidation,
or other similar relief.
          “Intellectual Property” means all trademarks, trademark applications,
trade names, trade secrets, copyrights, patents, patent applications, licenses,
service marks and other intellectual property.

27



--------------------------------------------------------------------------------



 



          “Intercreditor Agreement” means the Intercreditor Agreement dated the
date hereof by and among the Company, the Agent and the trustee under the Senior
Note Indenture, as such agreement may be amended, amended and restated,
supplemented or otherwise modified in accordance with the terms thereof.
          “Intercompany Note” means (a) the intercompany note, dated as of the
date hereof, executed and delivered by each Loan Party and each Subsidiary
which, as of the Closing Date, is an obligor on an outstanding intercompany loan
made by a Loan Party and (b) each other intercompany note executed after the
date hereof in substantially the form of the intercompany note delivered
pursuant to clause (a) above (with such changes as may be required by Law or to
prevent a material adverse tax consequence for the Company or its Subsidiaries)
or otherwise in form and substance satisfactory to the Agent in its Permitted
Discretion.
          “Intercompany Subordination Agreement” means (a) the intercompany
subordination agreement, dated as of the date hereof, executed and delivered by
each Loan Party, each Subsidiary which, as of the Closing Date, is an obligee on
an outstanding intercompany loan made to a Loan Party, and the Agent and
(b) each other intercompany subordination agreement executed after the date
hereof in substantially the form of the intercompany subordination agreement
delivered pursuant to clause (a) above (with such changes as may be (i) required
by Law, (ii) determined to be advisable by local counsel in the applicable
jurisdiction or (iii) in the case of intercompany Indebtedness owed by a Foreign
Loan Party to a US Loan Party, to comport with the terms of the Intercreditor
Agreement) or otherwise in form and substance satisfactory to the Agent in its
Permitted Discretion.
          “Interest Expense” means, for any period, the sum of, without
duplication, (a) the aggregate of the interest expense of the Company and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation (i) any amortization of debt discount,
(ii) the net costs under interest rate Hedge Agreements, (iii) all capitalized
interest and (iv) the interest portion of any deferred payment obligation;
provided that any amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses shall be excluded from the calculation of such
interest expense, and (b) the interest component of Capitalized Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by the Company
and its Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP. Interest Expense shall be calculated excluding unrealized
gains and losses with respect to Hedge Obligations.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the

28



--------------------------------------------------------------------------------



 



last Business Day of the calendar month that is 1, 2, or 3 months after the date
on which the Interest Period began, as applicable, and (d) Borrowers may not
elect an Interest Period which will end after the Maturity Date.
          “Inventory” means inventory (as that term is defined in the Code).
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (whether in the form of cash,
assets, Stock or otherwise)(excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuing Lender” means (a) with respect to each Letter of Credit
(other than Existing Letters of Credit), WFCF (or one of its Affiliates) or any
other Lender that, at the request of any Borrower and with the consent of Agent
(such consent not to be unreasonably withheld), agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender and (b) with respect to each Existing
Letter of Credit, the issuer thereof identified on Schedule E-2 to the
Agreement.
          “Laws” means, collectively, all international, foreign, federal,
state, provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of Law.
          “Lender” has the meaning set forth in the preamble to the Agreement,
shall include the Issuing Lender and the Swing Lender, and shall also include
any other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of Lenders or any one or
more of them. Furthermore, with respect to (a) each provision of this Agreement
relating to the funding or participation in any Advances or Letters of Credit
denominated in Euros or the repayment or the reimbursement thereof by a Borrower
in connection therewith, (b) any rights of set-off, (c) any rights of
indemnification or expense reimbursement and (d) reserves, capital adequacy or
other provisions, each reference to a Lender shall be deemed to include such
Lender’s Applicable Designee. Notwithstanding the designation by any Lender of
an Applicable Designee, Borrowers and Agent shall be permitted to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided that each Applicable Designee shall
be subject to the provisions obligating or restricting Lenders under this
Agreement.

29



--------------------------------------------------------------------------------



 



          “Lender Group” means each of Lenders (including the Issuing Lender and
the Swing Lender) and Agent, or any one or more of them.
          “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by any Borrower or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with any Borrower or
any of its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) out-of-pocket costs and expenses incurred by Agent in the disbursement of
funds to Borrowers or other members of the Lender Group (by wire transfer or
otherwise), (d) out-of-pocket charges paid or incurred by Agent resulting from
the dishonor of checks payable by or to any Loan Party, (e) reasonable
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the Transactions or any transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Borrower or any of its Subsidiaries, (h) Agent’s reasonable costs and expenses
(including reasonable attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Borrower or any of its Subsidiaries or
in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether suit is brought, or in taking any
Remedial Action concerning the Collateral.
          “Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.

30



--------------------------------------------------------------------------------



 



          “Letter of Credit” means a letter of credit issued by Issuing Lender
or a letter of credit issued by Underlying Issuer, as the context requires,
including each Existing Letter of Credit.
          “Letter of Credit Collateralization” means either (a) Cash
Collateralizing the Letters of Credit, (b) causing the Letters of Credit to be
returned to the Issuing Lender, or (c) providing Agent with a standby letter of
credit, in form and substance satisfactory to Agent in its Permitted Discretion,
from a commercial bank acceptable to Agent (in its sole discretion) in an amount
equal to the amount necessary to Cash Collateralize the Letters of Credit.
          “Letter of Credit Disbursement” means a payment made by Issuing Lender
or Underlying Issuer pursuant to a Letter of Credit.
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “LIBOR Deadline” has the meaning specified therefor in
Section 2.12(b)(i) of the Agreement.
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning specified therefor in Section 2.12(a)
of the Agreement.
          “LIBOR Rate” means the rate per annum rate determined by Agent
pursuant to the following formula:

             
LIBOR Rate
  =   LIBOR Base Rate                   1.00-LIBOR Reserve Percentage    

     “LIBOR Base Rate” means the rate per annum equal to the rate appearing on
Bloomberg L.P.’s (the “Service”) Page BBAM1/(Official BBA Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) at approximately 11:00 a.m. (London time), 2
Business Days prior to the commencement of the requested Interest Period, for
deposits in Dollars or Euros, for (a) a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested and (b) the
currency requested (whether as an initial LIBOR Rate Loan or as a continuation
of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate
Loan) by Borrowers in accordance with the Agreement, which determination by the
Agent shall be conclusive in the absence of manifest error.
     “LIBOR Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day applicable to member banks under regulations
issued from time to time by the FRB for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR Rate Loans (currently referred to as
“Eurocurrency liabilities”). The LIBOR Rate for each

31



--------------------------------------------------------------------------------



 



outstanding LIBOR Rate Loan shall be adjusted automatically as of the effective
date of any change in the LIBOR Reserve Percentage.
          “LIBOR Rate Loan” means each portion of an Advance (other than a Base
Rate Loan) that bears interest at a rate determined by reference to the LIBOR
Rate.
          “LIBOR Reference Rate” means, at any time during a calendar month, the
rate per annum equal to the rate appearing on Bloomberg L.P.’s (the “Service”)
Page BBAM1/(Official BBA Libor Fixings) (or on any successor or substitute page
of such Service, or any successor to or substitute for such Service), at
approximately 11:00 a.m. (London time), on the first Business Day of that
calendar month, for deposits in Dollars or Euros (for delivery on such Business
Day), for (a) a term of one month and in an amount comparable to the amount of
the Floating Rate Loan requested and (b) the currency requested by Borrowers in
accordance with the Agreement, which determination by the Agent shall be
conclusive in the absence of manifest error. If such rate is not available at
such time for any reason, then “LIBOR Reference Rate” at any time during a
calendar month shall be the rate per annum determined by Wells Fargo based upon
various factors including Wells Fargo’s cost of funds and desired return,
general economic conditions and other relevant factors.
          “Licensor Agreement” means a licensor agreement in form and substance
satisfactory to Agent in its Permitted Discretion, as amended, restated,
supplemented, or otherwise modified from time to time.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, hypothecation, or other security arrangement and
any other preference, priority, or preferential arrangement of any kind or
nature whatsoever, including any conditional sale contract or other title
retention agreement, the interest of a lessor under a Capital Lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing.
          “Loan Account” has the meaning specified therefor in Section 2.9 of
the Agreement.
          “Loan Documents” means the Agreement, the Intercreditor Agreement, any
Borrowing Base Certificate, each of the Security Documents, the Fee Letter, each
Guaranty, the Intercompany Subordination Agreement, the Letters of Credit, any
note or notes executed by any Borrower in connection with the Agreement and
payable to any member of the Lender Group, any letter of credit application
entered into by any Borrower in connection with the Agreement, and any other
agreement entered into, now or in the future, by any Borrower or any of its
Subsidiaries and any member of the Lender Group in connection with the Agreement
(excluding any Bank Product Agreement).
          “Loan Parties” means the Borrowers and the Guarantors.
          “Mandatory Cost” means the percentage rate per annum calculated by the
Agent in accordance with Schedule 1.1A.

32



--------------------------------------------------------------------------------



 



          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.
          “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or financial
condition of the Company and its Subsidiaries, taken as a whole, (b) a material
adverse effect on the Company and its Subsidiaries ability, taken as a whole, to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material adverse effect on the enforceability or priority
of Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of any Loan Party.
          “Material Contract” means a contract to which any Loan Party or its
Restricted Subsidiaries is a party (other than the Loan Documents) (a) which is
deemed to be a material contract as provided in Item 601 of Regulation S-K
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to result in a
Material Adverse Change.
          “Maturity Date” has the meaning specified therefor in Section 3.3 of
the Agreement.
          “Maximum Revolver Amount” means $200,000,000, decreased by the amount
of reductions in the Revolver Commitments made in accordance with Section 2.4(c)
of the Agreement or increased pursuant to Section 2.17.
          “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
          “Mortgage Policy” has the meaning specified therefor in Schedule 3.1.
          “Mortgages” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure the US Obligations, executed and
delivered by the US Loan Parties in favor of Agent, in form and substance
satisfactory to Agent in its Permitted Discretion, that encumber the Real
Property Collateral.
          “Multiemployer Plan” means (i) any plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to (or to which
there is an obligation to contribute to) by the Company or a Subsidiary of the
Company or an ERISA Affiliate and that is subject to Title IV of ERISA, and
(ii) each such plan for the five year period immediately following the latest
date on which the Company, a Subsidiary of the Company or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
          “Net Cash Proceeds” means, with respect to any sale or disposition by
a Loan Party of any Collateral, the amount of cash proceeds received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of such Loan Party, in
connection therewith after deducting therefrom only (a) the amount of any
Indebtedness secured by any Permitted Lien on any Collateral (other than
(i) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and

33



--------------------------------------------------------------------------------



 



(ii) Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection with such sale or disposition, (b) reasonable
fees (including attorneys’ fees), commissions, and expenses related thereto and
required to be paid by such Loan Party in connection with such sale or
disposition and (c) taxes paid or payable to any taxing authorities by such Loan
Party in connection with such sale or disposition, in each case to the extent,
but only to the extent, that the amounts so deducted are, at the time of receipt
of such cash, actually paid or payable to a Person that is not an Affiliate of
any Borrower or any of its Subsidiaries, and are properly attributable to such
transaction.
          “Net Income” means, for any period, the aggregate net income (or loss)
of the Company and its Subsidiaries for such period on a consolidated basis and
attributable to the Company and its Subsidiaries (after giving effect to
non-controlling interests), determined in accordance with GAAP and prior to
Preferred Stock dividends; provided that there shall be excluded from the
determination thereof any of the following:
          (a) after-tax gains or losses from the sale or disposition of assets
or abandonments or reserves relating thereto;
          (b) the net income or net loss of any Person accrued prior to the date
it becomes a Subsidiary of the Company or is merged or consolidated with the
Company or any Subsidiary;
          (c) the net income (but not loss) of any Subsidiary of the Company to
the extent that the declaration of dividends or similar distributions by that
Subsidiary of that income is restricted by a contract, operation of law or
otherwise (except to the extent of the amount of dividends or distributions that
have been paid to the Company or one or more Subsidiaries that were not subject
to any such restrictions during the relevant period);
          (d) the net income of any Person, other than a Subsidiary of the
Company, except to the extent of cash dividends or distributions paid to the
Company or to a Subsidiary thereof by such Person;
          (e) the Company’s equity in the net loss of any Person that is not a
Subsidiary, except to the extent such net loss has been funded with cash from
the Company or a Subsidiary;
          (f) income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);
          (g) the cumulative effect of a change in accounting principles;
          (h) any unrealized Statement of Financial Accounting Standards No. 133
gain or loss in respect of Hedge Obligations;
          (i) any non-cash gains, losses or charges attributable to the early
extinguishment of Indebtedness;

34



--------------------------------------------------------------------------------



 



          (j) any non-cash goodwill or intangible impairment charges resulting
from the application of Statement of Financial Accounting Standards No. 142 or
Statement of Financial Accounting Standards No. 144, and the amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards
No. 141;
          (k) any non-cash compensation charge or expense, including any such
charge or expense arising from grants of stock options or restricted stock or
other equity incentive programs for the benefit of officers, directors and
employees of the Company or any Subsidiary;
          (l) costs or expenses incurred in connection with the litigation,
resolution, compromise or settlement of outstanding claims related to the
Company’s reorganization under Chapter 11 of the United States Bankruptcy Code;
          (m) costs or expenses related to the Transactions; and
          (n) any non-cash gains and losses due solely to fluctuations in
currency values, and any non-cash gains or losses due to the revaluation of
warrants liability, in each case in accordance with GAAP.
          “Net Liquidation Percentage” means the percentage of the book value of
the Eligible Loan Parties’ Inventory that is estimated to be recoverable in an
orderly liquidation of such Inventory net of all associated costs and expenses
of such liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.
          “Non-cash Charges” means, for any period, the aggregate depreciation,
amortization and other non-cash expenses or charges of the Company and its
Subsidiaries reducing Net Income for such period, determined on a consolidated
basis in accordance with GAAP (excluding any such charge which represents an
accrual of or a reserve for cash charges for any future period).
          “Non-Loan Party” means any Subsidiary of the Company that is not a
Loan Party.
          “Noticed Bank Product Obligations” means (a) all Bank Product
Obligations of Wells Fargo and its Affiliates and (b) those Bank Product
Obligations of other Bank Product Providers for which Agent has received a Bank
Product Provider Letter Agreement within 10 days after the date of the provision
of such Bank Product to a Borrower or its Subsidiaries, as such Noticed Bank
Product Obligations may be adjusted from time to time pursuant to a written
report delivered in accordance with the applicable Bank Product Provider Letter
Agreement; provided that (i) no Noticed Bank Product Obligations may be
established or increased (A) at any time that an Event of Default exists or
(B) if a reserve in the amount of such established or increased Bank Product
Obligations would cause an Overadvance and (ii) for any Bank Product Obligations
existing on the Closing Date, Agent shall have received a Bank Product Provider
Letter within 10 days after the Closing Date.
          “Obligations” means, collectively, the US Obligations and the Foreign
Obligations.

35



--------------------------------------------------------------------------------



 



          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Originating Lender” has the meaning specified therefor in
Section 13.1(e) of the Agreement.
          “Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
          “Participant” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
          “Participant Register” has the meaning set forth in Section 13.1(i) of
the Agreement.
          “Participating Member State” means each state so described in any EMU
Legislation.
          “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
          “Patriot Act” has the meaning specified therefor in Section 4.18 of
the Agreement.
          “Payment Condition” means, with respect to the making of any Specified
Event (a) both the Excess Availability for the 30 consecutive days immediately
preceding such Specified Event and Excess Availability on the date thereof (each
as calculated on a pro forma basis after giving effect to such Specified Event)
shall not be less than the greater of (i) $50,000,000 and (ii) 25% of the
Maximum Revolver Amount, (b) the Fixed Charge Coverage Ratio shall be at least
1.00 to 1.00 (calculated on a pro forma basis after giving effect to such
Specified Event) and (c) no Default or Event of Default is continuing or would
result from such Specified Event.
          “Payoff Date” means the first date on which all of the Obligations
(other than Bank Product Obligations that, at such time, are not required to be
repaid or cash collateralized in accordance with Section 1.4) are paid in full
and the Revolver Commitments of Lenders are terminated.
          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquisition” means any Acquisition so long as:
          (a) no Default or Event of Default is continuing or would result from
the consummation of the proposed Acquisition and the proposed Acquisition is
consensual;
          (b) no Indebtedness will be incurred, assumed, or would exist with
respect to any Borrower or its Restricted Subsidiaries as a result of such
Acquisition, other than

36



--------------------------------------------------------------------------------



 



Indebtedness permitted under clauses (e) or (f) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Borrower or its Restricted Subsidiaries as a result of such
Acquisition other than Permitted Liens;
          (c) the Company has provided Agent with an executive summary of the
proposed Acquisition prior to the anticipated closing date of the proposed
Acquisition;
          (d) the assets being acquired (other than a de minimis amount of
assets in relation to the Company’s and its Restricted Subsidiaries’ total
assets), or the Person whose Stock is being acquired, are useful in or engaged
in, as applicable, a Permitted Business;
          (e) the subject assets or Stock, as applicable, are being acquired
directly by the Company or one of its Subsidiaries, and, in connection
therewith, the Company or the applicable Subsidiary shall have complied with
Section 5.12 and/or 5.13, as applicable, of the Agreement;
          (f) at least 5 Business Days prior to the anticipated closing date of
the proposed Acquisition, Agent shall have received a certificate of a
Responsible Officer indicating whether the Payment Condition has been satisfied
(and attaching the calculations with respect thereto) or, if not satisfied,
demonstrating that the purchase consideration payable in respect of the proposed
Acquisition (including without limitation equity consideration, earn outs or
deferred compensation and the amount of Indebtedness and other liabilities
assumed by the Loan Parties and their Restricted Subsidiaries) is not in excess
of the Basket Amount; and
          (g) promptly upon request, copies of the acquisition agreement and
other material documents relative to the proposed Acquisition.
          “Permitted Additional Pari Passu Obligations” has the meaning
specified therefor in the Senior Note Indenture.
          “Permitted Business” any business which (a) is the same, similar,
ancillary or reasonably related to the business in which the Company or any of
its Restricted Subsidiaries is engaged on the Closing Date or (b) is conducted
by an acquired Person or business acquired pursuant to a Permitted Acquisition
and which does not qualify as a “Permitted Business” pursuant to preceding
clause (a), so long as (A) such business represents an immaterial portion of the
businesses acquired pursuant to such Permitted Acquisition and (B) such business
is sold or otherwise disposed of as soon as reasonably practicable following the
consummation of such Permitted Acquisition (but, in any event, within one year
following such Permitted Acquisition).
          “Permitted Consignment Location” means any location where goods of the
Company or any of its Restricted Subsidiaries are placed on consignment with a
third party consignee so long as the book value of all such consigned goods at
all such locations does not exceed $25,000,000 in the aggregate at any time.
          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
          “Permitted Dispositions” means:

37



--------------------------------------------------------------------------------



 



          (a) sales of Inventory to buyers in the ordinary course of business;
          (b) the use, transfer, or liquidation, as applicable, of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents;
          (c) the licensing or sub-licensing of Intellectual Property that does
not interfere in any material respect with the conduct of the business of the
Company and its Restricted Subsidiaries so long as such Intellectual Property is
not required for the sale or other disposition of existing Inventory or
otherwise material to the operations of the Loan Parties;
          (d) the granting of Permitted Liens;
          (e) the sale or discount, in each case without recourse, of overdue
Accounts arising in the ordinary course of business, but only in connection with
the compromise or collection thereof and not as part of a financing transaction;
          (f) any involuntary loss, damage or destruction of property;
          (g) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property;
          (h) the leasing or subleasing of assets of any Borrower or its
Restricted Subsidiaries that does not interfere in any material respect with the
conduct of the business of the Company and its Restricted Subsidiaries so long
as Agent’s security interest therein is not adversely affected thereby;
          (i) the sale or issuance of Stock (other than Prohibited Preferred
Stock) of the Company;
          (j) the lapse of registered Intellectual Property of the Company and
its Restricted Subsidiaries to the extent not economically desirable in the
conduct of their business as reasonably determined by the Company and so long as
such lapse is not materially adverse to the interests of Lenders;
          (k) the making of a Restricted Payment that is permitted to be made
pursuant to the Agreement;
          (l) the making of an Investment that is permitted to be made pursuant
to the Agreement;
          (m) the sale or disposition of Senior Note Priority Collateral;
provided that no Default or Event of Default is continuing or would result
therefrom;
          (n) the sale, sale-leaseback, transfer, or disposition of fixed assets
or interests therein in connection with a Tax Abatement Transaction; provided
that the fair market value of all such property and assets does not exceed, at
any one time outstanding, 7.5% of Total Assets of the Company;

38



--------------------------------------------------------------------------------



 



          (o) the expiration, in the ordinary course of business, or termination
by the Company or any of its Subsidiaries of leases and licenses of real or
personal property (including Intellectual Property) of the Company and its
Subsidiaries where such Persons are the lessees or licensees with respect
thereto, where such expiration or termination could not reasonably be expected
to cause a Material Adverse Change;
          (p) sales, transfers, or other dispositions of assets (including,
without limitation, Stock) (i) among U.S. Loan Parties, (ii) among Foreign Loan
Parties, (iii) among Non-Loan Parties that are U.S. Subsidiaries, (iv) among
Non-Loan Parties that are Foreign Subsidiaries, (v) by any Subsidiary of the
Company to any U.S. Loan Party, and (vi) by any Foreign Subsidiary of the
Company to any Foreign Loan Party so long as (A) no Default or Event of Default
exists at the time of such sale or disposition or would result therefrom and
(B) any Collateral transferred shall be subject to the security interests
granted to the Agent to the same extent as would have be required had the
transferee originally owned such assets;
          (q) the sale or disposition of assets (other than Senior Note Priority
Collateral, Borrowing Base Collateral, Intellectual Property necessary or
desirable for the sale of Inventory or any material Intellectual Property)
which, in the reasonable opinion of such Person, are obsolete, uneconomic or
worn out assets no longer used or useful in a Permitted Business;
          (r) the sale or disposition of subsurface mineral and oil and gas
rights so long as such sale or disposition does not materially interfere with or
impair the use or operation the remaining real property attached thereto;
          (s) the sale or disposition of (i) the closed industrial manufacturing
facility located in Over Hulton, England, and (ii) the closed assembly and
distribution facility located in Padstow, Australia; and
          (t) the sale or disposition of assets (including, without limitation,
Stock) not otherwise permitted above so long as (i) no Default or Event of
Default is continuing or would result therefrom, (ii) it is made at fair market
value, (iii) if such assets (A) constitute Borrowing Base Collateral or
(B) consist of any Intellectual Property, the Company has provided an updated
Borrowing Base Certificate giving effect to such disposition and complied with
Section 2.4(e), (iv) in the case of any sale or disposition of any Intellectual
Property, such Intellectual Property is not required for the sale or other
disposition of existing Inventory or otherwise material to the operations of the
Loan Parties, and (v) the aggregate fair market value of all assets disposed of
in all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $30,000,000;
provided that at least 75% of the consideration received for any sale or
disposition permitted pursuant to clauses (m), (q), (r), (s) or (t) of the
definition of Permitted Disposition, shall be in the form of cash and Cash
Equivalents.
          “Permitted Indebtedness” means:
          (a) Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit;

39



--------------------------------------------------------------------------------



 



          (b) Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness;
          (c) Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness;
          (d) endorsement of instruments or other payment items for deposit;
          (e) unsecured Indebtedness (excluding any Indebtedness consisting of
intercompany loans among the Company and its Subsidiaries, or any of them);
provided that no Default or Event of Default is continuing or would result from
the incurrence thereof;
          (f) Acquired Indebtedness and any Refinancing Indebtedness in respect
of such Acquired Indebtedness, in an aggregate amount not to exceed $50,000,000
outstanding at any one time;
          (g) (i) Indebtedness of the Company or any of its Restricted
Subsidiaries evidenced by completion guarantees and performance and surety bonds
(but excluding (A) such guarantees and bonds issued to support other
Indebtedness and (B) appeal, performance and other bonds and/or guaranties
issued in respect of obligations arising in connection with litigation,
arbitration or similar claims) incurred in the ordinary course of business for
purposes of insuring the performance of the Company or such Restricted
Subsidiary of its contractual obligations and (ii) Indebtedness of the Company
or any of its Restricted Subsidiaries evidenced by appeal, performance and other
bonds and/or guaranties issued in respect of obligations arising in connection
with litigation, arbitration or similar claims for purposes of insuring the
performance of the Company or such Restricted Subsidiary in an aggregate amount
not to exceed $20,000,000 at any time outstanding;
          (h) Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Borrower or any of its Restricted
Subsidiaries, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such year;
          (i) the incurrence by any Borrower or any of its Restricted
Subsidiaries of Indebtedness under Hedge Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with Company’s and its Restricted Subsidiaries’ operations and
not for speculative purposes;
          (j) Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business;
          (k) contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligations of
the Company or the applicable Restricted Subsidiary incurred in connection with
the consummation of one or more Permitted Acquisitions;

40



--------------------------------------------------------------------------------



 



          (l) Indebtedness consisting of intercompany loans among the Company
and its Subsidiaries, or any of them; provided that (i) such loan constitutes an
Investment permitted under Section 6.11, (ii) with respect to any such
Indebtedness owed by a Loan Party, the parties to such Indebtedness are parties
to an Intercompany Subordination Agreement unless the execution thereof is
prohibited by Law and (iii) with respect to any such Indebtedness owed to a Loan
Party, such Indebtedness is evidenced by an Intercompany Note (unless the
execution thereof is prohibited by Law or would result in a material adverse tax
consequence to the Company or its Subsidiaries) or, if the Company has requested
a waiver of the requirement to deliver such Intercompany Note, such Indebtedness
shall be evidenced by such other instrument or writing as shall be satisfactory
to the Agent in its Permitted Discretion;
          (m) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is extinguished
within five Business Days of the incurrence thereof;
          (n) Indebtedness of Restricted Subsidiaries (that are (i) Non-Loan
Parties and (ii) Foreign Subsidiaries) under financing arrangements between any
such Restricted Subsidiary and other Persons (other than the Company or any of
its Subsidiaries), the proceeds of which Indebtedness are used in such
Restricted Subsidiaries’ business; provided that the aggregate principal amount
of all such Indebtedness outstanding at any time shall not exceed $20,000,000;
          (o) Indebtedness of the Loan Parties evidenced by (i) the Senior Notes
and Refinancing Indebtedness in respect thereof in an aggregate principal amount
not to exceed $675,000,000 at any time outstanding less the aggregate amount of
principal repayments and redemptions with respect thereto made after the Closing
Date and (ii) any Permitted Additional Pari Passu Obligations and Refinancing
Indebtedness in respect thereof to the extent permitted to be issued and
outstanding under the Senior Note Indenture as in effect on the date hereof (or
under any agreement executed in connection with a Permitted Refinancing of the
Senior Notes); provided that (A) the covenants, defaults and prepayment
provisions of such Indebtedness are, taken as a whole, no more onerous or
restrictive in any material respect for any Borrower or Restricted Subsidiary
than the Senior Note Indenture as in effect as of the date hereof, (B) no
Default or Event of Default exists before or after giving effect to the
incurrence thereof, and (C) such Indebtedness has no scheduled amortization or
payment of principal prior to the six-month anniversary of the Maturity Date;
and
          (p) Indebtedness of Foreign Subsidiaries of the Company under bank
guaranties and letters of credit issued by financial institutions (on behalf of
such Foreign Subsidiaries) and required by governmental laws, orders and
regulations in an aggregate amount not to exceed $15,000,000 at any time, but
solely to the extent a prospective beneficiary will not accept a Letter of
Credit issued hereunder.
          “Permitted Intercompany Investments” means Investments made by (a) a
Loan Party to or in another Loan Party, (b) a Non-Loan Party to or in another
Non-Loan Party, (c) a Non-Loan Party to or in a Loan Party, and (d) a Loan Party
to or in a Non-Loan Party so long as (i) the aggregate amount of such
Investments does not exceed $25,000,000 outstanding at any one time and (ii) no
Default or Event of Default is continuing at the time of such Investment or

41



--------------------------------------------------------------------------------



 



would result therefrom. Notwithstanding the foregoing, Investments made to or in
a Restricted Subsidiary which are permitted above may be made through any
Unrestricted Subsidiary that is a direct or indirect parent of such Restricted
Subsidiary.
          “Permitted Investments” means:
          (a) Investments in cash and Cash Equivalents;
          (b) Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
          (c) advances made in connection with purchases of goods or services in
the ordinary course of business;
          (d) Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries in the ordinary course of business in
connection with the financial distress of an Account Debtor or owing to any Loan
Party or any of its Subsidiaries as a result of Insolvency Proceedings involving
an Account Debtor or upon the foreclosure or enforcement of any Lien in favor of
any Loan Party or any of its Subsidiaries;
          (e) Investments (including joint ventures) owned by any Loan Party or
any of its Subsidiaries on the Closing Date and set forth on Schedule P-1;
          (f) (i) guarantees permitted under the definition of Permitted
Indebtedness and (ii) unsecured guarantees of any obligations or liabilities of
any Subsidiaries to the extent such obligations or liabilities do not constitute
Indebtedness;
          (g) Permitted Intercompany Investments;
          (h) Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to any Loan
Party or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims;
          (i) deposits of cash made in the ordinary course of business to secure
performance of operating leases;
          (j) non-cash loans to employees, officers, and directors of any
Borrower or any of its Subsidiaries for the purpose of purchasing Stock in the
Company so long as the proceeds of such loans are used in their entirety to
purchase such stock in the Company;
          (k) Permitted Acquisitions;
          (l) Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness;

42



--------------------------------------------------------------------------------



 



          (m) Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition;
          (n) Investments by the Company on the Closing Date in one or more of
its Foreign Subsidiaries from the proceeds of the Senior Notes solely for the
purpose of prepaying outstanding Indebtedness on the Closing Date;
          (o) loans by the Company and its Subsidiaries to officers, employees
and directors of the Company and its Subsidiaries in an aggregate outstanding
principal amount not to exceed $2,000,000 at any time outstanding;
          (p) Investments in the form of non-cash consideration issued by the
purchaser of assets in connection with a sale or disposition of such assets
pursuant to clauses (m), (q), (r), (s) or (t) of the definition of “Permitted
Dispositions”;
          (q) Investments made in connection with a Tax Abatement Transaction in
an aggregate amount not to exceed, at any one time outstanding, 7.5% of Total
Assets of the Company;
          (r) so long as no Default or Event of Default is continuing or would
result therefrom, additional Investments in an aggregate amount not to exceed,
at any time outstanding, the Basket Amount; and
          (s) Investments in any Foreign Subsidiary in the form of
(i) contributions or other transfers of Stock of any other Foreign Subsidiary
(other than any Foreign Loan Party, unless in connection with such contribution
or transfer the Agent shall, have been granted a valid and perfected security
interest in the Stock of such Foreign Loan Party with the same priority as the
Agent had prior to such contribution or transfer pursuant to documentation in
form and substance satisfactory to Agent) described on Schedule 4.1(c) as of the
Closing Date, (ii) during such time as the Specified Restructuring Condition is
satisfied, contributions or other transfers of intercompany Indebtedness owed by
any other Foreign Subsidiary described on Schedule P-1 as of the Closing Date,
or (iii) during such time as the Specified Restructuring Condition is satisfied,
forgiveness or capitalization of intercompany Indebtedness owed by such Foreign
Subsidiary described on Schedule P-1 as of the Closing Date.
          “Permitted Liens” means:
          (a) Liens granted to, or for the benefit of, Agent to secure the
Obligations;
          (b) Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests;
          (c) Liens (i) arising from judgments, orders, awards, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.3 of the Agreement or (ii) arising in connection with the deposit or
payment of cash or other property with or to any court or other governmental
authority in connection with any pending claim or litigation

43



--------------------------------------------------------------------------------



 



provided that the fair market value of all property (including cash) pledged,
paid and/or deposited pursuant to this clause (c)(ii) shall not exceed
$20,000,000 at any time;
          (d) Liens set forth on Schedule P-2; provided, however, that, to the
extent such Liens secure Indebtedness, to qualify as a Permitted Lien, any such
Lien described on Schedule P-2 shall only secure the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof;
          (e) the interests of lessors under operating leases and licensors
under license agreements;
          (f) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof;
          (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, (ii) are the
subject of Permitted Protests or (iii) do not materially detract from the value
of such property or materially impair the use thereof in the operation of the
Company’s or its Subsidiaries’ business;
          (h) Liens on amounts deposited to secure Company’s and its Restricted
Subsidiaries’ obligations in connection with workers’ compensation insurance
unemployment insurance or other types of social security;
          (i) Liens on amounts deposited to secure the Company’s and its
Restricted Subsidiaries’ obligations in connection with the making or entering
into of bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money;
          (j) Liens on amounts deposited to secure the Company’s and its
Restricted Subsidiaries’ obligations with respect to statutory obligations
(exclusive of obligations described in preceding clauses (b) or (h) of this
definition above), surety and customs bonds, statutory bonds, government
contracts, trade contracts, performance bonds, stay or appeal bonds, and other
similar obligations incurred in the ordinary course of business (exclusive of
obligations in respect of litigation, arbitration or similar claims or otherwise
of the types described in clauses (c), (g) or (i) of this definition above);
          (k) (i) with respect to any Real Property, (A) easements, rights of
way, encroachments, zoning restrictions and similar charges or encumbrances, and
minor defects in title, and (B) Liens in connection with subsurface mineral and
oil and gas rights, in each case, that do not materially interfere with or
impair the use or operation thereof, and (ii) any exceptions on the Mortgage
Policies issued in connection with the Mortgages;
          (l) license of Intellectual Property rights that do not interfere in
any material respect with the business of the Company and its Restricted
Subsidiaries and such Intellectual

44



--------------------------------------------------------------------------------



 



Property is not required for the sale or other disposition of existing Inventory
or otherwise material to the operations of the Loan Parties;
          (m) Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of Refinancing Indebtedness permitted
under the Agreement and so long as the replacement Liens only encumber those
assets that secured the original Indebtedness;
          (n) rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
          (o) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;
          (p) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (q) Liens solely on any cash earnest money deposits made by any
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to a Permitted Acquisition;
          (r) Liens assumed by a Borrower or its Restricted Subsidiaries in
connection with a Permitted Acquisition that secure Acquired Indebtedness;
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (ii) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Company or any of its Restricted Subsidiaries;
          (s) Liens on cash and Cash Equivalents securing Indebtedness permitted
under clause (i) of the definition of Permitted Indebtedness;
          (t) Liens on cash securing Indebtedness permitted under clause (j) of
the definition of Permitted Indebtedness or any other obligations with respect
to credit cards, credit card processing services, debt cards, stored value
cards, purchase cards, procurement cards or Cash Management Services, as to
which the aggregate amount of such Indebtedness or other obligations secured
thereby does not exceed $10,000,000;
          (u) Liens on (i) assets (other than ABL Priority Collateral or any
Foreign Collateral) in connection with a Tax Abatement Transaction and
(ii) Government Grant Property in favor of the related U.S. Governmental
Authority;
          (v) Liens securing Indebtedness permitted under clause (n) of the
definition of Permitted Indebtedness, so long as any such Liens attach only to
the assets of the relevant Non-Loan Party incurring (or guaranteeing) such
Indebtedness;

45



--------------------------------------------------------------------------------



 



          (w) (i) Liens securing Indebtedness permitted under clause (o)(i) of
the definition of Permitted Indebtedness, and (ii) Liens securing Indebtedness
permitted under clause (o)(ii) of the definition of Permitted Indebtedness,
provided that if any such Indebtedness is secured by any of the Collateral, the
holders of such Indebtedness shall have entered into a joinder to the
Intercreditor Agreement or such other documentation reasonably satisfactory to
the Agent agreeing on behalf of itself and such holders to be bound by the terms
thereof and to have the same rights and obligations thereunder as holders of the
Senior Notes in the case of Indebtedness permitted under clause (o)(i) of the
definition of Permitted Indebtedness;
          (x) Liens arising from or related to precautionary UCC or like
personal property security financing statements regarding operating leases (if
any) entered into by the Company and its Subsidiaries;
          (y) (i) Liens on goods located at a Permitted Consignment Location and
(ii) other restrictions consistent with past practices on the sale or
distribution of designated goods pursuant to agreements with customers under
which such goods is consigned by the customer or such goods is designated for
sale to one or more customers;
          (z) Liens on cash or Cash Equivalents irrevocably deposited on or
before the Closing Date with or at the direction of the trustee or paying agent
with respect thereto or any other Person (other than the Company or any
Affiliate thereof) designated in accordance with the terms of the Existing
Senior Secured Notes, in the amount of the outstanding Indebtedness under the
Existing Senior Secured Notes (together with accrued interest and interest which
accrues up to and including the due date of such Indebtedness), for the purpose
of discharging, redeeming or otherwise paying in full the Existing Senior
Secured Notes (whether pursuant to a tender offer, optional redemption, or
otherwise);
          (aa) Liens arising pursuant to retention of title arrangements in
favor of suppliers incurred in the ordinary course of business and not in
connection with the borrowing of money, securing obligations in an aggregate
amount not to exceed $500,000 at any one time; and
          (bb) other Liens on assets (other than Borrowing Base Collateral or
Intellectual Property required for the sale of Inventory of any Loan Party) as
to which the aggregate amount of the obligations secured thereby does not exceed
$10,000,000.
          “Permitted Preferred Stock” means and refers to any Preferred Stock
issued by the Company (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.
          “Permitted Protest” means the right of any Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental or bailee payment, provided that
(a) a reserve with respect to such obligation is established on Company’s or its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by the
Company or its Subsidiary, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent’s Liens.

46



--------------------------------------------------------------------------------



 



          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$25,000,000.
          “Permitted Restricted Payments” means:
          (a) (i) any Subsidiary of the Company may make Restricted Payments to
the Company or any Wholly-Owned Subsidiary of the Company and (ii) any
non-Wholly-Owned Subsidiary of the Company may pay cash Restricted Payments to
its shareholders generally so long as the Company or its respective Subsidiary
which owns the Stock in the Subsidiary paying such Restricted Payments receives
at least its proportionate share thereof (based upon its relative holding of the
Stock in the Subsidiary paying such Restricted Payments and taking into account
the relative preferences, if any, of the various classes of Stock of such
Subsidiary and any requirements imposed by applicable Law); provided that any
Restricted Payment made by a Loan Party pursuant to preceding clause (i) to a
Wholly-Owned Subsidiary that is not a Loan Party may only be made if (1) no
Default or Event of Default is continuing or would result therefrom and (2) such
Wholly-Owned Subsidiary promptly distributes and/or transfer any assets received
pursuant to such Restricted Payment (directly or indirectly through other
Wholly-Owned Subsidiaries) to a Loan Party;
          (b) the Company may redeem or purchase shares of the Company’s common
Stock or options to purchase the Company’s common Stock, as the case may be,
held by former officers or employees of the Company or any of its Subsidiaries
following the death, disability, retirement or termination of employment of such
officers or employees, provided that (i) the only consideration paid by the
Company in respect of such redemptions and/or purchases shall be cash, and
(ii) the aggregate amount paid by the Company in cash in respect of all such
redemptions and/or purchases shall not exceed $1,000,000 in any fiscal year of
the Company;
          (c) the Company may pay regularly scheduled Restricted Payments on its
Permitted Preferred Stock pursuant to the terms thereof solely through the
issuance of additional shares of such Preferred Stock rather than in cash;
          (d) so long as no Default or Event of Default is continuing or would
result therefrom, additional Restricted Payments in an aggregate amount not to
exceed the Basket Amount; and
          (e) Restricted Payments made to any Foreign Subsidiary in the form of
(i) distributions or other transfers of Stock of any other Foreign Subsidiary
(other than any Foreign Loan Party, unless in connection with such distribution
or transfer the Agent shall have been granted a valid and perfected security
interest in the Stock of such Foreign Loan Party with the same priority as the
Agent had prior to such distribution or transfer pursuant to documentation in
form and substance satisfactory to Agent) described on Schedule 4 1(c) as of the
Closing Date, (ii) during such time as the Specified Restructuring Condition is
satisfied, distributions or other transfers of intercompany Indebtedness owed by
any other Foreign Subsidiary described on Schedule P-1 as of the Closing Date,
or (iii) during such time as the Specified Restructuring Condition is satisfied,
forgiveness or capitalization of intercompany

47



--------------------------------------------------------------------------------



 



Indebtedness owed by such Foreign Subsidiary described on Schedule P-1 as of the
Closing Date.
          Notwithstanding the foregoing, Restricted Payments made to or in a
Restricted Subsidiary which are permitted above may be made through any
Unrestricted Subsidiary.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “Plan” means any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), which is maintained or contributed to (or to
which there is an obligation to contribute to) by the Company or a Subsidiary of
the Company or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Company, or a Subsidiary of
the Company or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.
          “Pledgor” means (a) EH International LLC, a Delaware limited liability
company and (b) each Foreign Subsidiary that (i) is not a Foreign Loan Party and
(ii) directly owns Stock in a Foreign Guarantor. A Pledgor may be an
Unrestricted Subsidiary; provided that the requirements of Section 5.18 are
satisfied.
          “Post Closing Period” means, with respect to any Control Agreement or
Cash Management Arrangements, the 90 day period following the Closing Date (or
such longer period as may be agreed to by Agent in its sole discretion) or, if a
Cash Dominion Period is in effect, such shorter period as the Loan Parties are
able to deliver such Control Agreements or Cash Management Arrangements using
commercially reasonable efforts.
          “PPSA” means the Personal Property Security Act as in effect in the
Provinces of Nova Scotia and Ontario, the Civil Code of Quebec as in effect in
the Province of Quebec or any other provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time.
          “Preferred Stock” means, as applied to the Stock of any Person, the
Stock of any class or classes (however designated) that is preferred with
respect to the payment of dividends, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Stock of any other class of such Person.
          “Priority Payables” means, as to any Borrower or Foreign Guarantor at
any time, the full amount of the liabilities of any Borrower or Foreign
Guarantor which are due or may become due to any Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of
(a) government royalties or pension fund obligations, (b) unemployment
insurance, unpaid wages, severance pay or termination pay owing to employees,
(c) goods and services taxes, sales taxes, employee income taxes and other taxes
payable or to be remitted or withheld, (d) workers’ compensation, (e) vacation
pay, (f) claims for unremitted

48



--------------------------------------------------------------------------------



 



and/or accelerated rents, (g) wages, withholding taxes, VAT and other amounts
payable to an insolvency administrator, and (h) other like charges and demands,
in each case, to the extent any Governmental Authority or other Person is
permitted to claim a security interest, lien, trust or other claim ranking or
capable of ranking senior in priority to or pari passu with one or more of the
Liens granted in the Security Documents or such security interest, lien, trust
or other claim arises under applicable Law.
          “Prohibited Preferred Stock” means any Preferred Stock that by its
terms is mandatorily redeemable or subject to any other payment obligation
(including any obligation to pay dividends, other than dividends of shares of
Preferred Stock of the same class and series payable in kind or dividends of
shares of common stock) on or before a date that is less than 1 year after the
Maturity Date, or, on or before the date that is less than 1 year after the
Maturity Date, is redeemable at the option of the holder thereof for cash or
assets or securities (other than distributions in kind of shares of Preferred
Stock of the same class and series or of shares of common stock).
          “Projections” means the Closing Date Projections and any other
detailed projected consolidated financial statements of the Company including
(a) balance sheets, (b) profit and loss statements, and (c) cash flow
statements, all prepared on a basis consistent with Borrowers’ historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.
          “Pro Rata Share” means, as of any date of determination:
          (a) with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (x) such Lender’s Revolver
Commitment, by (y) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (x) the outstanding
principal amount of such Lender’s Advances by (y) the outstanding principal
amount of all Advances; and
          (b) with respect to a Lender’s obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (x) such Lender’s Revolver Commitment, by (y) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (x) the outstanding principal amount of such Lender’s
Advances by (y) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero.
          “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i) of the Agreement.

49



--------------------------------------------------------------------------------



 



          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 30 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
          “Qualified Foreign Jurisdiction” means Australia, Canada, England and
Wales, and New Zealand.
          “Qualified Jurisdiction” means the United States or any Qualified
Foreign Jurisdiction.
          “Real Property” means any estates or interests in real property now
owned, leased or hereafter acquired by Borrowers or their Subsidiaries and the
improvements thereto.
          “Real Property Collateral” means (a) the Real Property identified on
Schedule R-1 and (b) any Real Property hereafter acquired by any US Loan Party
for which a Mortgage is required to be executed and delivered pursuant to
Section 5.12(c).
          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Reference Period” means, on any date of determination, the period of
twelve consecutive months ending on or immediately prior to such date of
determination.
          “Refinancing Indebtedness” means refinancings, renewals, exchanges or
extensions of Indebtedness so long as:
          (a) such refinancings, renewals, exchanges or extensions do not result
in an increase in the principal amount of the Indebtedness so refinanced,
renewed, exchanged or extended, other than by the amount of premiums paid
thereon and the fees and expenses incurred in connection therewith and by the
amount of unfunded commitments with respect thereto;
          (b) such refinancings, renewals, exchanges or extensions do not result
in a shortening of the average weighted maturity (measured as of the
refinancing, renewal, exchange or extension) of the Indebtedness so refinanced,
renewed, exchanged or extended, nor are they on terms or conditions that, taken
as a whole, are less favorable in any material respect to the Loan Parties,
taken as a whole, than those of the Indebtedness being refinanced or extended;
          (c) if the Indebtedness that is refinanced, renewed, exchanged or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, exchange or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness;
          (d) the Indebtedness that is refinanced, renewed, exchanged or
extended is not recourse to any Person that is liable on account of the
Obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, exchanged or extended; and

50



--------------------------------------------------------------------------------



 



          (e) no Default or Event of Default is continuing or would result from
such refinancing, renewal, exchange or extension.
          “Register” has the meaning set forth in Section 13.1(h) of the
Agreement.
          “Registered Loan” has the meaning set forth in Section 13.1(h) of the
Agreement.
          “Regulation S-X” means Article 11 of Regulation S-X promulgated under
the Securities Act and as interpreted by the staff of the SEC, as amended from
time to time.
          “Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Related Municipal Party” means the U.S. Governmental Authority party
to a Tax Abatement Transaction and, if applicable, any trustee with respect to
such Tax Abatement Transaction.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.
          “Rent Reserve” means, a reserve established by Agent in an amount of
up to three months rent payments made by any Loan Party for each facility at
which Eligible Inventory (but for the establishment of Rent Reserves hereunder)
of such Loan Party is located, in each case, that is not subject to a Collateral
Access Agreement (as reported to Agent by the Company from time to time as
requested by Agent), as such amount may be adjusted from time to time by Agent
in its Permitted Discretion (but limited to an amount not in excess of three
months’ rent) taking into account any statutory provisions detailing the extent
to which landlords may make claims against Inventory located thereon.
          “Replacement Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement.
          “Report” has the meaning specified therefor in Section 15.16 of the
Agreement.
          “Reportable Event” means an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period under ERISA has been waived
under subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.

51



--------------------------------------------------------------------------------



 



          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares (calculated under clause (a) of the definition of Pro Rata Shares)
exceed 50%; provided, however, that at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders.
          “Responsible Officer” means the chief executive officer, corporate
secretary, the president, the controller, the chief financial officer, the
treasurer or the general counsel of a Loan Party, as applicable, or any other
officer having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants or delivery of financial
information, the chief financial officer, the controller or the treasurer of a
Borrower, as applicable, or any other officer having substantially the same
authority and responsibility.
          “Restricted Debt Payment” means any payment, prepayment, redemption,
defeasance, purchase, or other acquisition of (a) any Indebtedness that is
subordinated in right of payment to the Obligations, (b) the Senior Notes (or
any Refinancing Indebtedness in respect thereof) or any Permitted Additional
Pari Passu Obligations (or any Refinancing Indebtedness in respect thereof), and
(c) the Existing Senior Subordinated Notes.
          “Restricted Payment” means to (a) declare or pay any dividend or make
any other payment or distribution on account of Stock issued by the Company or
any of its Restricted Subsidiaries (including any payment in connection with any
merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of Stock issued by the
Company or any of its Restricted Subsidiaries in their capacity as such (other
than dividends or distributions payable in Stock (other than Prohibited
Preferred Stock) issued by the Company or any of its Restricted Subsidiaries),
or (b) purchase, redeem, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) any Stock issued by the Company or any of its
Restricted Subsidiaries.
          “Restricted Subsidiary” means any Subsidiary of the Company that is
not an Unrestricted Subsidiary. On the Closing Date, the following Subsidiaries
of the Company are Restricted Subsidiaries: Dixie Metals Co. (Delaware), Refined
Metals Corporation (Delaware), RBD Liquidation LLC (Delaware), Exide Delaware,
L.L.C. (Delaware), GNB Battery Technologies Japan, Inc. (Delaware), EH
International LLC (Delaware), Exide Illinois, Inc (Pennsylvania), Exide
Australia PTY Ltd (Australia), Exide Technologies Canada Corporation (Canada),
Euro Exide Corporation Limited (England), CMP Batteries Limited (England), Exide
Technologies (Transportation) Limited (England), CMP Batteries Pension Limited
(England), Exide Global Holding Netherlands (C.V.) (Netherlands), and Exide
Technologies Ltd. (New Zealand).
          “Revaluation Date” means (a) with respect to any Advance denominated
in Euros, each of the following: (i) each date of a Borrowing of such Advance,
(ii) each date of a continuation of such Advance pursuant to Section 2.12, and
(iii) such additional dates as Agent shall determine or the Required Lenders
shall require, and (b) with respect to any Letter of Credit denominated in
Euros, each of the following: (i) each date of issuance of such Letter of
Credit, (ii) each date of an amendment of such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by

52



--------------------------------------------------------------------------------



 



the Issuing Lender under such Letter of Credit, and (iv) such additional dates
as Agent or the Issuing Lender shall determine or the Required Lenders shall
require.
          “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
          “Revolver Usage” means US Revolver Usage plus Foreign Revolver Usage.
          “Sanctioned Entity” means (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
          “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
          “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Securities Account” means a securities account (as that term is
defined in the Code).
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Security Documents” means the US Security Documents and the Foreign
Security Documents.
          “Senior Noteholders” means the holders from time to time of the Senior
Notes or the Permitted Additional Pari Passu Obligations.
          “Senior Note Indenture” means that certain Indenture dated as of
January 25, 2011 by and between the Company and Wells Fargo Bank, National
Association, as trustee, pursuant to which Senior Notes are issued.
          “Senior Note Priority Collateral” has the meaning specified for the
definition of “Notes Priority Collateral” in the Intercreditor Agreement.
          “Senior Notes” means (a) the Closing Date Senior Notes and (b) the
Exchange Senior Notes.

53



--------------------------------------------------------------------------------



 



          “Settlement” has the meaning specified therefor in Section 2.3(e)(i)
of the Agreement.
          “Settlement Date” has the meaning specified therefor in
Section 2.3(e)(i) of the Agreement.
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “Specified Dutch Merger” means the merger, amalgamation,
reorganization, consolidation or liquidation of Exide Technologies Holding B.V.
(Netherland) with and into Exide Technologies B.V. (Netherlands), with Exide
Technologies B.V. (Netherlands) being the surviving entity.
          “Specified Event” means the making of, or entering into, a Permitted
Acquisition, an Investment pursuant to Section 6.11(a)(ii), a Restricted Payment
or a Restricted Debt Payment.
          “Specified Restructuring Condition” means, with respect to the making
of certain Specified Restructurings (a) both the Excess Availability for the 30
consecutive days immediately preceding such Specified Restructuring and Excess
Availability on the date thereof (each as calculated on a pro forma basis after
giving effect to such Specified Restructuring) shall not be less than the
greater of (i) $50,000,000 and (ii) 25% of the Maximum Revolver Amount and
(b) no Default or Event of Default is continuing or would result from such
Specified Restructuring.
          “Specified Restructurings” means internal corporate restructurings
effected through any combination of Investments permitted by clause (s) of the
definition of Permitted Investments or Restricted Payments described in clause
(e) of the definition of the Permitted Restricted Payments.
          “Spot Rate” for a currency means the rate determined by Agent or the
Issuing Lender, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (New York time) on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Agent or the Issuing Lender may obtain such spot rate from another financial
institution designated by Agent or the Issuing Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Issuing Lender may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in Euros.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

54



--------------------------------------------------------------------------------



 



          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
          “Swing Lender” means (a) with respect to all US Swing Loans, WFCF,
(b) with respect to all Foreign Swing Loans, Wells Fargo (London) and (b) any
other Lender that, at the request of Borrowers and with the consent of Agent
agrees, in such Lender’s sole discretion, to become the Swing Lender under
Section 2.3(b) of the Agreement.
          “Swing Loan” has the meaning specified therefor in Section 2.3(b) of
the Agreement.
          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET 2) payment system which
utilizes a single shared platform of which was launched on November 19, 2007
(or, if such payment system ceases to be operative, such other payment system
(if any) determined by Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
          “Tax Abatement Transactions” means a transaction between the Company
or any of its Restricted Subsidiaries, on the one hand, and a Related Municipal
Party, on the other hand, entered into for the purposes of reducing certain of
the Company’s or such Restricted Subsidiary’s tax liabilities through (i) the
issuance by such Related Municipal Party of industrial revenue or development
bonds or other similar tax-exempt securities, (ii) the transfer to such Related
Municipal Party of title to real property, equipment or other related assets of
the Company or such Restricted Subsidiary, (iii) the granting to such Related
Municipal Parties of liens on real property, equipment or other related assets
of the Company or such Restricted Subsidiary, (iv) the sale to and leaseback
from such Related Municipal Party of real property, equipment or other related
assets of the Company or such Restricted Subsidiary or (v) any combination of
the foregoing or through arrangements similar thereto, in each case so long as
the Company or such Restricted Subsidiary (A) may upon not more than 90 days’
notice obtain title from such Related Municipal Party to such real property,
equipment or other assets free and clear of any Liens (other than Permitted
Liens) by paying a nominal fee or the amount of any taxes (or any portion
thereof) that would have otherwise been due and payable had such transaction not
been terminated, by canceling issued bonds, if any, or otherwise terminating or
unwinding such transaction, as the case may be and (B) in no event shall be
liable (including though the payment of fees, penalties or other amounts), in
connection therewith for any amount in excess of the amount by which such
transaction has reduced such tax liabilities.
          “Taxes” means any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or

55



--------------------------------------------------------------------------------



 



the jurisdiction (or by any political subdivision or taxing authority thereof)
in which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16(c) or (d) of the Agreement, and
(iii) any United States federal withholding taxes that would be imposed on
amounts payable to a Foreign Lender based upon the applicable withholding rate
in effect at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), except (A) to the extent of any additional
amounts that such Foreign Lender (or its assignor, if any) was previously
entitled to receive pursuant to Section 16(a) of the Agreement, if any, with
respect to such withholding tax at the time such Foreign Lender becomes a party
to the Agreement (or designates a new lending office), and (B) additional United
States federal withholding taxes that may be imposed after the time such Foreign
Lender becomes a party to the Agreement (or designates a new lending office), as
a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority.
          “Tax Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
          “Threshold Amount” means the greater of (a) $30,000,000 and (b) 15% of
the Maximum Revolver Amount.
          “Total Assets” means the aggregate of all assets of the Company and
its Subsidiaries on a consolidated basis.
          “Trademark Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Transactions” means collectively, (a) the consummation of the
repayment of the Existing Credit Agreement and the repayment of (including by
way of irrevocably depositing with the trustee or paying agent with respect
thereto or any other Person (other than the Company or any Affiliate thereof)
designated in accordance with the terms of the Existing Senior Secured Notes,
cash or Cash Equivalents before due for the purpose of discharging, redeeming or
otherwise paying in full the Existing Senior Secured Notes), (b) the entering
into of the Loan Documents and the incurrence of all Advances and the issuance
of all Letters of Credit on the Closing Date, (c) the issuance of the Senior
Notes on the date hereof and (d) the payment of fees and expenses in connection
with the foregoing.
          “Trigger Period” means (a) any period during which any Event of
Default shall have occurred and be continuing and (b) each period commencing on
a date that Excess Availability is less than the Threshold Amount, and
continuing until the date Excess Availability shall have been equal to or
greater than the Threshold Amount for 60 consecutive days.

56



--------------------------------------------------------------------------------



 



          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar
Loan, a Euro Rate Loan denominated in Euros (other than a Swingline Loan
denominated in Euros) or a Swing line Loan denominated in Euros.
          “Underlying Issuer” means Wells Fargo or one of its Affiliates.
          “Underlying Letter of Credit” means a Letter of Credit that has been
issued by an Underlying Issuer.
          “Unfunded Current Liability” means the amount, if any, by which the
actuarial present value of accumulated benefits of any Plan subject to Title IV
of ERISA as of the close of its most recent plan year, determined using
actuarial assumptions at such time consistent with those prescribed by Financial
Account Standards No. 87, exceeds the fair market value of the assets allocable
to such liabilities.
          “United States” or “U.S.” means the United States of America.
          “Unrestricted Subsidiary” means each Subsidiary of the Company
identified as an “Unrestricted Subsidiary” on Schedule 4.1(c) as of the Closing
Date (until such time, if ever, that such Subsidiary is designated as a
Restricted Subsidiary in accordance with Section 5.18) and each other Subsidiary
which becomes an Unrestricted Subsidiary in accordance with Section 5.18.
          “US Advances” means Advances made to any US Borrower. For the
avoidance of doubt, US Advances include any US Swing Loan.
          “US Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any US Loan Party to any
Bank Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all US Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a US Loan Party.
          “US Borrowers” has the meaning specified therefor in the preamble to
the Agreement.
          “US Borrowing Base” means, as of any date of determination, the result
of:
          (a) 85% of the amount of Eligible US Accounts; minus
          (b) the amount, if any, of the applicable Dilution Reserve; plus

57



--------------------------------------------------------------------------------



 



          (c) 85% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Company’s historical accounting practices) of the Eligible US Inventory;
minus
          (d) the aggregate amount of reserves (other than the Dilution Reserve,
if any), if any, established by Agent under Section 2.1(c) of the Agreement with
respect to the US Borrowing Base of the US Borrowers.
          “US Borrowing Base Excess” has the meaning set forth in
Section 2.4(e)(i).
          “US Collateral” means the assets and property of the US Loan Parties
described in the US Security Documents.
          “US Collection Account” means each account established at a US
Collection Bank subject to a Control Agreement into which funds shall be
transferred as provided in Section 2.15(a)(i).
          “US Collection Banks” has the meaning specified therefor in Section
2.15(a)(i).
          “US Concentration Account” has the meaning specified therefor in
Section 2.15(c)(i).
          “US Control Accounts” means, collectively, the US Collection Account,
the US Disbursement Accounts (other than Excluded Accounts) and the Securities
Accounts of any US Loan Party.
          “US Disbursement Account” means each checking and/or disbursement
account of the US Loan Parties for their general corporate purposes, including
for the purpose of paying the US Loan Parties’ trade payables and other
operating expenses.
          “US Dominion Account” has the meaning specified therefor in Section
2.15(d)(i).
          “US Guarantors” means (a) each US Borrower, (b) each US Subsidiary of
the Company (other than an Excluded Subsidiary) existing on the Closing Date,
and (c) each other Person that becomes a US Borrower or a US Guarantor, as
applicable, after the Closing Date pursuant to Section 5.12(a) of the Agreement.
          “US Guaranty” means the general continuing guaranty, dated as of even
date with the Agreement, executed and delivered by each extant US Guarantor in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance satisfactory to Agent in its Permitted
Discretion.
          “US Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of a US Borrower or its US Loan Party arising under, owing pursuant to,
or existing in respect of Hedge Agreements entered into with one or more of the
Bank Product Providers

58



--------------------------------------------------------------------------------



 



          “US Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit J-1.
          “US Letter of Credit” means a Letter of Credit issues on behalf of a
US Borrower.
          “US Letter of Credit Usage” means, as of any date of determination,
the aggregate undrawn amount of all outstanding Letters of Credit on the account
of the US Borrowers .
          “US Loan Parties” means the US Borrowers and the US Guarantors.
          “US Obligations” means (a) all loans (including the US Advances
(inclusive of Protective Advances and US Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Reimbursement Undertakings or with
respect to US Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any US Loan Party pursuant to or evidenced by the Agreement
or any of the other Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all other expenses or other amounts that any US Borrower is required to
pay or reimburse by the Loan Documents or by law or otherwise in connection with
the Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any US
Borrower or any other US Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all US Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the US Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
          “US Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding US Advances, plus (b) the amount of the US Letter
of Credit Usage.
          “US Security Agreement” means the security agreement, dated as of even
date with the Agreement, in form and substance satisfactory to Agent in its
Permitted Discretion, executed and delivered by the US Loan Parties to Agent.
          “US Security Documents” means the US Security Agreement, the Control
Agreements, the Copyright Security Agreement, the Patent Security Agreement, the
Trademark Security Agreement, the Mortgages, and each other mortgages, pledge
agreements, security agreements and other security documents entered into from
time to time by any US Loan Party pursuant the Agreement, as each such document
may be modified, supplemented or amended from time to time in accordance with
the terms thereof.

59



--------------------------------------------------------------------------------



 



          “US Subsidiary” means any Subsidiary that is organized under the laws
of the United States or the District of Columbia.
          “US Swing Loan” means Swing Loans made to any US Borrower.
          “Voidable Transfer” has the meaning specified therefor in Section 17.8
of the Agreement.
          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “Wells Fargo (London)” means Wells Fargo Bank, National Association
(London Branch), a national banking association.
          “WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company.
          “Wholly-Owned Foreign Subsidiary” means, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Foreign Subsidiary of such
Person.
          “Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation
100% of whose capital Stock (other than director’s qualifying shares and/or
other nominal amounts of shares required by applicable law to be held by Persons
other than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person owned at such
time 100% of the Stock of such partnership, limited liability company,
association, joint venture or other entity such time; provided that any Foreign
Subsidiary of such Person at least 90% of whose Stock is owned by such Person
and/or one or more Wholly-Owned Subsidiaries (determined after giving effect to
this proviso) of such Person at such time shall be deemed to be a Wholly-Owned
Subsidiary of such Person.

60